

     Loan_No           Loan_Group           Property_Type            Occupancy                   Current_Servicer               Orig_Term         Original_LTV           Combined_LTV           Silent_Second         DTI_Ratio       Borr_Fico         Current_Rate         Maturity_Date
    407160633               2               Single Family             Primary                      Wells Fargo                     360               62.93                  62.93                     N                 32.74            656               8.125               2/1/2032
    408560865               2               Single Family           Second Home                    Wells Fargo                     360               74.61                   74.6                     N                   0               0                  8                 2/1/2032
    403539941               2               Single Family             Primary                        Indymac                       360                63.4                  73.34                     Y                 40.42            609               5.625               6/1/2035
    403810644               1               Single Family             Primary                      Wells Fargo                     360               65.31                  74.49                     Y                 32.08            804                5.25               8/1/2035
    411536768               2                   Condo                 Primary               Select Portfolio Servicing             360               79.95                  79.95                     N                   0              653                 7                 3/1/2037
    411536778               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   94.92                     Y                 39.98            779                 6                 3/1/2037
    411536802               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   94.98                     Y                 50.84            749                6.25               3/1/2037
    411536804               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.53            678               7.375               3/1/2037
    411551871               2                   Condo                 Primary                      Fifth Third                     360               78.76                  98.69                     Y                 47.74            683                 7                 9/1/2036
    411551872               2                   Condo                 Primary                      Fifth Third                     360                 90                     90                      N                  49              660                8.5                9/1/2036
    411551875               2               Single Family           Second Home                    Fifth Third                     360               70.97                  70.98                     N                 48.53             0                 7.25               10/1/2036
    411551878               2                    PUD                  Primary                      Fifth Third                     360               52.19                   52.2                     N                 29.59            766                 7                 9/1/2036
    411551891               2               Single Family            Investment                    Fifth Third                     360                79.7                   79.7                     N                 35.8             660                8.25               10/1/2036
    411551897               2                    PUD                  Primary                      Fifth Third                     360               74.26                  74.27                     N                 36.74            664               6.625               9/1/2036
    411551898               2                   Condo                Investment                    Fifth Third                     360                 65                     65                      N                 16.44            813               6.875               10/1/2036
    411551900               2               Single Family            Investment                    Fifth Third                     360                 80                     80                      N                 41.24            802               8.375               12/1/2036
    411551901               2               Single Family            Investment                    Fifth Third                     360                79.8                  79.81                     N                   0              766               7.875               10/1/2036
    411551903               2               Single Family             Primary                      Fifth Third                     360                 80                     80                      N                   0              775               7.125               10/1/2036
    411551904               2               Single Family             Primary                      Fifth Third                     360                 80                   94.29                     Y                  37              745                6.75               1/1/2037
    411551910               2               Single Family             Primary                      Fifth Third                     360               79.37                  79.37                     N                 38.06            656               7.875               2/1/2037
    411551911               2               Single Family             Primary                      Fifth Third                     360               79.98                  79.99                     N                   0              769               6.375               11/1/2036
    411551916               2               Single Family             Primary                      Fifth Third                     360                 80                    100                      Y                 46.37            804               6.875               11/1/2036
    411551917               2                   Condo                 Primary                      Fifth Third                     360                 80                     90                      Y                 38.34            695               7.125               12/1/2036
    411551918               1                   Condo                 Primary                      Fifth Third                     360                 80                     80                      N                   0              694                7.75               11/1/2036
    411551920               1                    PUD                 Investment                    Fifth Third                     360               59.52                  59.53                     N                   0              705                6.75               11/1/2036
    411551922               2               Single Family            Investment                    Fifth Third                     360               49.18                  49.19                     N                   0              790               6.875               1/1/2037
    411551923               2                    PUD                Second Home                    Fifth Third                     360               40.39                  40.39                     N                 38.97            620               6.875               11/1/2036
    411551929               2               Single Family             Primary                      Fifth Third                     360               29.84                  29.85                     N                   0              712                6.25               12/1/2036
    411551935               2                    PUD                  Primary                      Fifth Third                     360               78.32                  78.33                     N                   0              665                7.25               2/1/2037
    411551944               2                    PUD                  Primary                      Fifth Third                     360                 80                    100                      Y                 47.05            670               7.375               11/1/2036
    411551949               2               Single Family             Primary                      Fifth Third                     360               71.64                  71.64                     N                 44.95            666               7.125               12/1/2036
    411551951               2               Single Family           Second Home                    Fifth Third                     360                 95                     95                      N                   0              700               6.625               12/1/2036
    411551953               2                   Condo                 Primary                      Fifth Third                     360               64.89                   64.9                     N                   0              801               6.625               12/1/2036
    411551957               2               Single Family            Investment                    Fifth Third                     360               51.63                  51.63                     N                 38.65            729               6.625               12/1/2036
    411551963               2               Single Family             Primary                      Fifth Third                     360                 80                    100                      Y                 35.18            781               6.625               12/1/2036
    411551965               2               Single Family             Primary                      Fifth Third                     360                 80                   90.84                     Y                 46.02            713               7.125               12/1/2036
    411551966               2                   Condo                Investment                    Fifth Third                     360                 80                     80                      N                 48.51            698                7.25               12/1/2036
    411551968               2               Single Family            Investment                    Fifth Third                     360                 90                     90                      N                 23.39            761               8.375               12/1/2036
    411551969               2               Single Family             Primary                      Fifth Third                     360                37.9                  37.91                     N                   0              743                6.75               12/1/2036
    411551971               1                2-4 Family              Investment                    Fifth Third                     360                 60                     60                      N                 37.29            723               6.875               1/1/2037
    411551973               2               Single Family             Primary                      Fifth Third                     360               94.41                  94.41                     N                 53.93            716               7.125               2/1/2037
    411551977               1               Single Family            Investment                    Fifth Third                     360               50.82                  50.82                     N                   0              744                6.75               12/1/2036
    411551978               2                   Condo                 Primary                      Fifth Third                     360                 80                     80                      N                 38.26            657               7.375               12/1/2036
    411551988               2               Single Family           Second Home                    Fifth Third                     360                62.8                  62.81                     N                   0              620               7.125               1/1/2037
    411551989               2                   Condo                Investment                    Fifth Third                     360                 90                     90                      N                 40.16            752                8.25               2/1/2037
    411551990               2               Single Family             Primary                      Fifth Third                     360               72.73                  72.73                     N                   0              785                7.25               12/1/2036
    411551991               2               Single Family            Investment                    Fifth Third                     360                 80                     80                      N                 48.67            702                7.75               2/1/2037
    411551994               1               Single Family            Investment                    Fifth Third                     360               79.88                  79.89                     N                 36.71            801                 8                 12/1/2036
    411551998               2                   Condo                 Primary                      Fifth Third                     360                 80                     80                      N                 53.5             642                7.25               2/1/2037
    411552000               1               Single Family             Primary                      Fifth Third                     360                 70                     70                      N                   0              750               6.625               2/1/2037
    411552003               1               Single Family             Primary                      Fifth Third                     360               68.42                  68.43                     N                   0              798               6.375               2/1/2037
    411552004               2               Single Family             Primary                      Fifth Third                     360                 80                     95                      Y                 46.28            733               6.125               2/1/2037
    411552005               2               Single Family            Investment                    Fifth Third                     360                 80                     80                      N                 39.12            691               8.125               2/1/2037
    411552007               1               Single Family             Primary                      Fifth Third                     360                 80                     80                      N                   0              729               8.375               2/1/2037
    411552009               2               Single Family             Primary                      Fifth Third                     360               23.92                  23.93                     N                   0              780                6.75               2/1/2037
    411552011               2                   Condo                 Primary                      Fifth Third                     360                 80                     80                      N                 29.06            652                7.25               2/1/2037
    411552012               2               Single Family             Primary                      Fifth Third                     360               52.63                  52.64                     N                   0              779                6.25               2/1/2037
    411552013               2               Single Family             Primary                      Fifth Third                     360                 65                     65                      N                 49.22            704               6.375               2/1/2037
    411784363               2               Single Family             Primary                      Countrywide                     360                 70                     70                      N                 17.63            801                4.75               1/1/2037
    411784365               2               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                   0              804                6.75               2/1/2037
    411784366               2                    PUD                  Primary                      Countrywide                     360               72.18                  77.73                     Y                 45.08            780                6.25               2/1/2037
    411784367               2                    PUD                  Primary                      Countrywide                     360                 80                    100                      Y                 42.01            767               5.375               3/1/2037
    411784369               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 40.92            740                6.25               1/1/2037
    411784370               2                   Condo                 Primary                      Countrywide                     360               61.79                  61.79                     N                   0              651               6.125               2/1/2037
    411784373               2                    PUD                  Primary                      Countrywide                     360                 80                   99.99                     Y                 36.5             676                 7                 2/1/2037
    411784374               2                    PUD                Second Home                    Countrywide                     360                 80                     80                      N                 54.73            757               6.125               2/1/2037
    411784375               2                    PUD                  Primary                      Countrywide                     360                 74                     90                      Y                 14.96            757               6.875               3/1/2037
    411784376               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 35.4             696               5.625               2/1/2037
    411784378               2               Single Family           Second Home                    Countrywide                     360               59.09                  59.09                     N                 12.58            746                 6                 3/1/2037
    411784379               2               Single Family             Primary                      Countrywide                     360                 80                     85                      Y                 48.04            661                5.5                2/1/2037
    411784380               2                    PUD                  Primary                      Countrywide                     360               72.29                  72.29                     N                   0              709                 6                 3/1/2037
    411784381               2                    PUD                Second Home                    Countrywide                     360                 80                     80                      N                 48.16            748                6.25               4/1/2037
    411784382               2               Single Family             Primary                      Countrywide                     360                 80                   94.39                     Y                 34.66            723                5.75               3/1/2037
    411784383               2                2-4 Family               Primary                      Countrywide                     360                 80                   89.87                     Y                 26.18            675               6.125               3/1/2037
    411784384               2               Single Family           Second Home                    Countrywide                     360               70.31                  70.31                     N                 40.29            670                7.75               4/1/2037
    411784385               2               Single Family             Primary                      Countrywide                     360               63.97                  63.97                     N                 10.06            809                5.75               3/1/2037
    411784386               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 50.75            661                5.5                3/1/2037
    411784388               2                   Condo                 Primary                      Countrywide                     360                 70                     70                      N                 31.27            734                 6                 3/1/2037
    411784541               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 35.22            760                5.75               1/1/2037
    411784544               1               Single Family            Investment                      Indymac                       360               48.68                  48.68                     N                   0              806               6.125               12/1/2036
    411784545               1                   Condo                 Primary                        Indymac                       360               22.98                  22.98                     N                   0              791               5.875               11/1/2036
    411784548               1               Single Family             Primary                        Indymac                       360               32.02                  32.02                     N                   0              780                6.25               2/1/2037
    411784557               1                    PUD                  Primary                        Indymac                       360                 80                     90                      Y                 44.29            798               6.375               3/1/2037
    411784558               1               Single Family             Primary                        Indymac                       360               35.43                  35.43                     N                   0              799                6.25               12/1/2036
    411784561               1               Single Family             Primary                        Indymac                       360                 75                     85                      Y                 48.03            730                6.75               2/1/2037
    411784566               1                    PUD                  Primary                        Indymac                       360                 80                     80                      N                 36.32            756                6.5                2/1/2037
    411784567               1               Single Family             Primary                        Indymac                       360                 80                   82.84                     N                 34.1             770                6.5                2/1/2037
    411784568               1                    PUD                  Primary                        Indymac                       360               57.14                  57.14                     N                 39.08            806                5.75               1/1/2037
    411784569               1               Single Family             Primary                        Indymac                       360               76.92                  76.92                     N                 36.72            736               6.125               2/1/2037
    411784570               1               Single Family             Primary                        Indymac                       360                 75                     75                      N                 22.82            783               6.125               1/1/2037
    411784573               1                    PUD                  Primary                        Indymac                       360                 80                     80                      N                 49.78            783                 6                 2/1/2037
    411784579               1                    PUD                  Primary                        Indymac                       360               47.87                  47.87                     N                   0              790               6.373               2/1/2037
    411784584               1               Single Family             Primary                        Indymac                       360               55.39                  55.39                     N                   0              728                6.25               2/1/2037
    411784587               1               Single Family             Primary                        Indymac                       360                 80                     85                      Y                 37.3             702                6.5                2/1/2037
    411784589               1               Single Family             Primary                        Indymac                       360               48.93                  48.93                     N                   0              803                6.25               1/1/2037
    411784597               1               Single Family            Investment                      Indymac                       360                 80                     90                      Y                 19.49            727                6.75               1/1/2037
    411784599               1               Single Family             Primary                        Indymac                       360               77.39                  83.43                     Y                 35.24            724               6.125               2/1/2037
    411784600               1               Single Family             Primary                        Indymac                       360               18.35                  18.35                     N                   0              724                6.25               2/1/2037
    411784601               1                    PUD                  Primary                        Indymac                       360                 80                   84.85                     Y                 41.65            765               6.375               2/1/2037
    411784606               1               Single Family             Primary                        Indymac                       360               44.84                  44.84                     N                 19.88            759                6.25               2/1/2037
    411784609               1                    PUD                  Primary                        Indymac                       360               64.52                  64.52                     N                 46.67            721               6.625               2/1/2037
    411784610               1                    PUD                  Primary                        Indymac                       360                 80                   88.15                     Y                 39.12            736                6.25               2/1/2037
    411784611               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 35.07            782                5.75               2/1/2037
    411784615               1               Single Family             Primary                        Indymac                       360               47.12                  47.12                     N                 31.15            759                 6                 2/1/2037
    411784618               1               Single Family             Primary                        Indymac                       360               71.43                  71.43                     N                 48.61            715               6.625               2/1/2037
    411784625               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 31.53            761                6.25               2/1/2037
    411784626               1               Single Family             Primary                        Indymac                       360                 80                   89.99                     Y                 38.97            759                6.25               2/1/2037
    411784629               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 44.99            769                6.5                2/1/2037
    411784632               1                    PUD                  Primary                        Indymac                       360                 80                     80                      N                 33.84            771                6.25               2/1/2037
    411784633               1                    PUD                  Primary                        Indymac                       360               47.89                   47.9                     N                 34.44            721               5.875               2/1/2037
    411784641               1               Single Family             Primary                        Indymac                       360               42.16                  42.16                     N                   0              742               6.625               3/1/2037
    411784644               1               Single Family             Primary                        Indymac                       360               49.78                  58.54                     Y                 31.34            722                6.25               2/1/2037
    411784645               1               Single Family             Primary                        Indymac                       360                 75                     75                      N                 45.85            762               6.875               2/1/2037
    411784646               1                   Condo               Second Home                      Indymac                       360               76.92                  80.39                     Y                 44.68            798                6.25               3/1/2037
    411784651               1               Single Family             Primary                        Indymac                       360                 80                     80                      N                 43.46            782               6.625               2/1/2037
    411784653               1               Single Family             Primary                        Indymac                       360               64.15                  64.15                     N                 46.25            793               6.375               2/1/2037
    411784667               1               Single Family            Investment                      Indymac                       360               53.04                  53.04                     N                 39.98            723               6.375               2/1/2037
    411784669               1               Single Family             Primary                        Indymac                       360               75.14                  84.76                     Y                 52.33            750                6.25               4/1/2037
    411784670               1                   Condo                 Primary                        Indymac                       360               51.22                  51.22                     N                   0              705                6.5                3/1/2037
    411784671               1                    PUD                  Primary                        Indymac                       360                 80                     90                      Y                 43.32            803                6.25               3/1/2037
    411784678               1                    PUD                  Primary                        Indymac                       360               58.22                  58.22                     N                   0              713               6.625               3/1/2037
    411784680               1               Single Family             Primary                        Indymac                       360               79.92                  86.07                     Y                 47.75            721                6.5                3/1/2037
    411784681               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 48.25            712               6.875               3/1/2037
    411784684               1               Single Family            Investment                      Indymac                       360                 80                     90                      Y                 41.28            740               7.625               3/1/2037
    411784685               1               Single Family             Primary                        Indymac                       360               58.37                  58.37                     N                   0              711               6.625               3/1/2037
    411784687               1               Single Family             Primary                        Indymac                       360                 80                     80                      N                 49.64            709                6.25               2/1/2037
    411784689               1               Single Family             Primary                        Indymac                       360               51.28                  76.92                     Y                 44.91            748               6.625               3/1/2037
    411784692               1                   Condo                 Primary                        Indymac                       360               54.29                  54.29                     N                   0              773                6.25               3/1/2037
    411784697               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 36.01            766                6.25               4/1/2037
    411784700               1                    PUD                  Primary                        Indymac                       360                 80                     80                      N                 19.77            734               5.875               3/1/2037
    411784703               1               Single Family             Primary                        Indymac                       360               73.33                  73.33                     N                 40.21            701               6.875               3/1/2037
    411784705               1               Single Family             Primary                        Indymac                       360               58.32                  58.32                     N                   0              734                6.25               3/1/2037
    411784706               1                    PUD                  Primary                        Indymac                       360               79.25                    90                      Y                 45.64            701                 7                 3/1/2037
    411784710               1                   Condo                Investment                      Indymac                       360               43.01                  43.01                     N                   0              778               6.625               3/1/2037
    411784711               1               Single Family             Primary                        Indymac                       360                5.26                   5.26                     N                   0              774               7.125               3/1/2037
    411784714               1                    PUD                  Primary                        Indymac                       360                 80                     90                      Y                 41.59            745               5.875               3/1/2037
    411784715               1                    PUD                  Primary                        Indymac                       360               49.17                  69.84                     Y                 38.97            799               6.375               3/1/2037
    411784717               1               Single Family            Investment                      Indymac                       360               49.76                  49.76                     N                   0              804               6.625               3/1/2037
    411784719               1               Single Family             Primary                        Indymac                       360                 80                     80                      N                 38.22            715               6.375               3/1/2037
    411784721               1               Single Family             Primary                        Indymac                       360               60.88                  60.88                     N                   0              744               6.375               3/1/2037
    411784723               1                    PUD                  Primary                        Indymac                       360               74.21                  74.21                     N                 42.79            707               6.375               3/1/2037
    411784725               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 42.43            774               6.625               3/1/2037
    411784726               1               Single Family            Investment                      Indymac                       360               58.65                  58.65                     N                   0              773                6.75               4/1/2037
    411784727               1               Single Family             Primary                        Indymac                       360               42.64                  42.64                     N                 24.84            769               5.875               3/1/2037
    411784730               1                   Condo                 Primary                        Indymac                       360               78.79                  78.79                     N                 47.27            729                6.25               3/1/2037
    411784731               1               Single Family             Primary                        Indymac                       360                 80                    88.2                     Y                 43.71            703               6.875               3/1/2037
    411784733               1               Single Family             Primary                        Indymac                       360               46.67                  46.67                     N                 29.67            760               6.125               3/1/2037
    411784736               1               Single Family             Primary                        Indymac                       360                 75                     75                      N                 49.92            792                 6                 4/1/2037
    411784737               1               Single Family             Primary                        Indymac                       360               61.27                  61.27                     N                   0              735               6.125               4/1/2037
    411784741               1               Single Family             Primary                        Indymac                       360               27.41                  27.41                     N                   0              784               6.375               4/1/2037
    411784742               1               Single Family             Primary                        Indymac                       360                 80                     80                      N                 41.1             703                5.75               4/1/2037
    411784745               1               Single Family             Primary                        Indymac                       360                52.1                   52.1                     N                 40.03            767                6.25               3/1/2037
    411784748               1               Single Family             Primary                        Indymac                       360               73.81                  73.81                     N                 43.32            791                6.5                3/1/2037
    411784749               1               Single Family             Primary                        Indymac                       360               54.19                  54.19                     N                   0              765               6.375               4/1/2037
    411784750               1               Single Family             Primary                        Indymac                       360               79.66                  79.66                     N                 35.88            772               5.875               4/1/2037
    411784752               1                   Condo                Investment                      Indymac                       360               63.24                  63.24                     N                 12.28            789               6.375               4/1/2037
    411784754               1                    PUD                  Primary                        Indymac                       360               77.55                  77.55                     N                 49.14            740               6.375               3/1/2037
    411784755               1               Single Family            Investment                      Indymac                       360               46.05                  46.05                     N                 32.68            774               6.375               4/1/2037
    411784759               1                    PUD                  Primary                        Indymac                       360                72.6                   72.6                     N                 48.28            764               6.375               4/1/2037
    411784761               1                   Condo                 Primary                        Indymac                       360                 80                     80                      N                 48.62            752               6.375               4/1/2037
    411784762               1               Single Family             Primary                        Indymac                       360               77.75                    90                      Y                  32              712               5.875               2/1/2037
    411784763               1               Single Family             Primary                        Indymac                       360                 80                   86.29                     Y                 29.95            729                 6                 12/1/2036
    411784764               1                    PUD                  Primary                        Indymac                       360                 80                     80                      N                 31.21            738               6.375               12/1/2036
    411784765               1               Single Family             Primary                        Indymac                       360                 80                    89.9                     Y                 35.58            746                6.25               12/1/2036
    411784766               1                   Condo                 Primary                        Indymac                       360                 65                     65                      N                 38.45            724                5.75               1/1/2037
    411914234               1                   Condo                Investment                    Countrywide                     360                 80                     80                      N                 27.61            798                6.5                4/1/2037
    411914235               1               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 36.51            746                6.5                3/1/2037
    411914242               1               Single Family             Primary                      Countrywide                     360                 80                     88                      Y                   0              747               5.125               3/1/2037
    411914245               1               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 34.01            796               6.375               4/1/2037
    411914248               1                    PUD                  Primary                      Countrywide                     360               46.36                  46.36                     N                 48.94            753                6.25               4/1/2037
    411914253               1                   Condo               Second Home                    Countrywide                     360                 80                   88.47                     Y                 40.79            703                6.25               3/1/2037
    411914255               1               Single Family             Primary                      Countrywide                     360               51.02                  62.88                     Y                 38.68            638               6.125               2/1/2037
    411914256               1                   Condo                 Primary                      Countrywide                     360                 80                     95                      Y                 34.12            736               7.625               4/1/2037
    411914258               1                   Condo               Second Home                    Countrywide                     360                 75                     75                      N                 49.63            733               5.625               4/1/2037
    411914263               1               Single Family             Primary                      Countrywide                     360                 80                     80                      N                   0              658                6.5                4/1/2037
    411914264               1                    PUD                  Primary                      Countrywide                     360                 80                     80                      N                 49.99            652                6.5                4/1/2037
    411914266               1               Single Family             Primary                      Countrywide                     360               64.33                  64.33                     N                 42.46            627                5.5                4/1/2037
    411914267               1               Single Family             Primary                      Countrywide                     360               56.76                  56.76                     N                 38.05            700               6.375               4/1/2037
    411914268               1               Single Family             Primary                      Countrywide                     360               70.65                  70.65                     N                 14.05            639                7.5                4/1/2037
    411914273               1                    PUD                  Primary                      Countrywide                     360               75.66                  75.66                     N                 39.84            747                6.25               4/1/2037
    411914274               1               Single Family             Primary                      Countrywide                     360                 80                   97.16                     Y                 34.45            767                6.5                4/1/2037
    411914275               1               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 28.31            659                6.5                4/1/2037
    411914277               1               Single Family             Primary                      Countrywide                     360               89.91                  89.91                     N                 37.77            630               6.125               4/1/2037
    411914280               1               Single Family             Primary                      Countrywide                     360                62.5                   62.5                     N                 39.75            740               5.875               4/1/2037
    411914285               1               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 49.83            679               6.625               4/1/2037
    411914289               1                    PUD                Second Home                    Countrywide                     360                 80                     80                      N                 37.17            696                6.25               4/1/2037
    411914290               1                    PUD                  Primary                      Countrywide                     360                 80                    94.9                     Y                 55.23            720               6.125               4/1/2037
    411914292               1               Single Family             Primary                      Countrywide                     360                 80                   96.52                     Y                 44.58            716                6.25               4/1/2037
    411914293               1               Single Family             Primary                      Countrywide                     360               76.58                  76.58                     N                 42.61            649               6.375               4/1/2037
    411914294               1               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                 33.61            764                 8                 4/1/2037
    411914295               1               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 34.93            720                6.5                4/1/2037
    411914296               1                   Condo                 Primary                      Countrywide                     360               72.86                  72.86                     N                 41.76            697               6.375               4/1/2037
    411914297               1               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 30.11            683               5.875               4/1/2037
    411914299               1                   Condo                 Primary                      Countrywide                     360                 80                    100                      Y                 17.89            724               6.375               4/1/2037
    411914301               1               Single Family             Primary                      Countrywide                     360               79.25                  79.25                     N                 25.53            707                6.5                4/1/2037
    411914303               1                   Condo                Investment                    Countrywide                     360               50.42                  50.42                     N                 22.48            766               6.125               4/1/2037
    411914305               1               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 35.67            796                6.75               4/1/2037
    411914306               1                   Condo                 Primary                      Countrywide                     360                 80                    100                      Y                 43.12            720               6.875               4/1/2037
    411914307               1                    PUD                  Primary                      Countrywide                     360                 75                     75                      N                 36.22            695                 7                 4/1/2037
    411914309               1               Single Family             Primary                      Countrywide                     360                 80                   85.58                     Y                 30.47            726                6.5                4/1/2037
    411914310               1               Single Family           Second Home                    Countrywide                     360                 80                     90                      Y                 33.78            674                 7                 4/1/2037
    411914311               1                    PUD                  Primary                      Countrywide                     360                 80                     90                      Y                 17.43            660                6.75               4/1/2037
    411914312               1               Single Family             Primary                      Countrywide                     360               77.18                  89.49                     Y                 35.53            727               6.375               4/1/2037
    411914314               1               Single Family             Primary                      Countrywide                     360                 75                     90                      Y                 37.36            672               7.625               4/1/2037
    411914315               1               Single Family           Second Home                    Countrywide                     360                 80                     80                      N                 49.55            635                7.25               4/1/2037
    411914317               1               Single Family             Primary                      Countrywide                     360                 75                     90                      Y                 42.41            779               5.625               4/1/2037
    411914318               1               Single Family             Primary                      Countrywide                     360               71.21                  71.21                     N                 30.75            674               6.125               4/1/2037
    411914321               1               Single Family             Primary                      Countrywide                     360                 80                   83.96                     Y                 32.06            736               6.375               4/1/2037
    411914323               1               Single Family             Primary                      Countrywide                     360               76.92                   100                      Y                 30.38            736                6.75               4/1/2037
    411914324               1               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 35.73            693                6.75               4/1/2037
    411914326               1               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                 49.66            673               7.875               5/1/2037
    411914327               2                   Condo                 Primary                      Countrywide                     360                 80                   82.11                     N                 42.74            713               6.125               3/1/2037
    411914330               2                    PUD                  Primary                      Countrywide                     360                 80                    100                      Y                 30.09            726                5.75               11/1/2036
    411914331               2                    PUD                  Primary                      Countrywide                     360                 80                    100                      Y                 49.48            646               6.875               1/1/2037
    411914334               2               Single Family             Primary                      Countrywide                     360                 80                   99.99                     Y                 44.65            675               6.875               1/1/2037
    411914338               2                    PUD                 Investment                    Countrywide                     360               74.44                  74.44                     N                 36.12            643                5.75               2/1/2037
    411914339               2                    PUD                  Primary                      Countrywide                     360                 80                    100                      Y                 32.63            782                6.25               2/1/2037
    411914340               2                    PUD                Second Home                    Countrywide                     360                 70                     70                      N                   0              624                 7                 4/1/2037
    411914346               2                    PUD                  Primary                      Countrywide                     360                 80                    100                      Y                   0              737                7.5                2/1/2037
    411914347               2                   Condo                 Primary                      Countrywide                     360                 80                    100                      Y                 39.22            685                 8                 2/1/2037
    411914348               2               Single Family             Primary                      Countrywide                     360                 80                   87.58                     Y                 45.25            705               5.875               4/1/2037
    411914349               2                    PUD                  Primary                      Countrywide                     360                 80                   89.92                     Y                 39.78            705               5.875               4/1/2037
    411914350               2               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                   0              738                7.5                4/1/2037
    411914351               2               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                 46.7             753                6.5                3/1/2037
    411914352               2                   Condo                 Primary                      Countrywide                     360                 80                    100                      Y                 38.71            707                7.5                3/1/2037
    411914354               2               Single Family             Primary                      Countrywide                     360                 80                   87.26                     Y                 33.11            744               5.875               4/1/2037
    411914356               2                    PUD                  Primary                      Countrywide                     360                 80                   99.99                     Y                 41.62            751                6.75               3/1/2037
    411914358               2                   Condo                 Primary                      Countrywide                     360                 80                     80                      N                 39.56            727                6.25               4/1/2037
    411914360               2                    PUD                  Primary                      Countrywide                     360               79.63                  94.05                     Y                 42.88            671                6.25               3/1/2037
    411914364               2                   Condo               Second Home                    Countrywide                     360                 80                     80                      N                 53.24            786                5.75               4/1/2037
    411914365               2                   Condo                 Primary                      Countrywide                     360                 80                     80                      N                 32.91            693               6.375               4/1/2037
    411914366               2                    PUD                 Investment                    Countrywide                     360               79.39                  87.31                     Y                 40.09            687               7.375               2/1/2037
    411914368               2                    PUD                  Primary                      Countrywide                     360                 80                   92.19                     Y                 39.82            723                6.25               4/1/2037
    411914369               2                    PUD                  Primary                      Countrywide                     360                 80                     90                      Y                 44.45            728                6.75               2/1/2037
    411914372               2                    PUD                  Primary                      Countrywide                     360                 80                    100                      Y                 37.34            659                8.5                2/1/2037
    411914374               2                   Condo                 Primary                      Countrywide                     360                 75                     80                      Y                 40.49            698                6.75               3/1/2037
    411914380               2                2-4 Family               Primary                      Countrywide                     360               72.11                  72.11                     N                 41.15            781                 6                 4/1/2037
    411914381               2               Single Family           Second Home                    Countrywide                     360                 80                     90                      Y                 39.04            748               6.875               4/1/2037
    411914382               2                   Condo                 Primary                      Countrywide                     360                 80                     80                      N                 50.53            783               6.125               3/1/2037
    411914396               2                    PUD                  Primary                      Countrywide                     360                 80                     80                      N                 26.41            789               7.625               4/1/2037
    411914399               2               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 48.83            753                6.75               2/1/2037
    411914400               2               Single Family             Primary                      Countrywide                     360                 80                     95                      Y                 48.21            795               6.125               4/1/2037
    411914401               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 39.37            767                5.75               4/1/2037
    411914408               2               Single Family             Primary                      Countrywide                     360                 80                   94.53                     Y                 33.33            793               6.375               4/1/2037
    411914415               2               Single Family           Second Home                    Countrywide                     360                 80                     90                      Y                 52.19            772               6.875               4/1/2037
    411914417               2                   Condo                 Primary                      Countrywide                     360                 80                     90                      Y                 32.47            719               6.625               4/1/2037
    411914418               2                   Condo                 Primary                      Countrywide                     360               61.43                  61.43                     N                 39.75            669               6.125               4/1/2037
    411914419               2               Single Family             Primary                      Countrywide                     360                 80                    92.2                     Y                 44.11            732               6.125               4/1/2037
    411914432               2                    PUD                  Primary                      Countrywide                     360                 80                     95                      Y                 20.57            757                 6                 4/1/2037
    411914433               2               Single Family             Primary                      Countrywide                     360                 80                   86.85                     Y                 34.86            763                6.25               4/1/2037
    411914434               2               Single Family             Primary                      Countrywide                     360                 80                     95                      Y                   0              693               7.125               1/1/2037
    405266782               1               Single Family             Primary                      Wells Fargo                     360               58.82                  58.82                     N                 31.56            782                5.5                8/1/2035
    405901858               2               Single Family            Investment                    Wells Fargo                     360                 75                     75                      N                 44.22            778                6.25               11/1/2035
    406950897               1               Single Family             Primary                      Wells Fargo                     360                 80                     80                      N                 38.3             790                5.25               7/1/2035
    406951093               1               Single Family             Primary                      Wells Fargo                     360                 75                     75                      N                 49.1             690                5.25               11/1/2035
    406951121               1               Single Family             Primary                      Wells Fargo                     360                 75                   76.73                     N                 21.96            766                5.25               7/1/2035
    407098373               1               Single Family            Investment                    Wells Fargo                     360                 80                     80                      N                 80.14            730                7.25               3/1/2036
    408846574               2                    PUD                  Primary                     Suntrust Bank                    360               79.99                    90                      Y                 45.41            703                6.75               7/1/2036
    409066598               1               Single Family             Primary                          Wamu                        360               48.77                  48.77                     N                   0              791                5.85               4/1/2036
    409066600               1               Single Family             Primary                          Wamu                        360                 70                     70                      N                   0              798                6.6                6/1/2036
    409066602               1                    PUD                  Primary                          Wamu                        360               17.63                  17.63                     N                   0              722               6.625               6/1/2036
    409066605               1               Single Family             Primary                          Wamu                        360                 80                     80                      N                   0              784               6.525               6/1/2036
    409066608               1                    PUD                  Primary                          Wamu                        360                 80                     80                      N                   0              793               5.775               6/1/2036
    409263708               2               Single Family           Second Home                    Wells Fargo                     360                 75                     80                      Y                   0              724                8.25               6/1/2036
    409263923               2                   Condo                Investment                    Wells Fargo                     360                 70                     70                      N                   0              627               7.625               9/1/2036
    409269906               1               Single Family           Second Home                    Fifth Third                     360                 45                     45                      N                 15.25            792               6.375               5/1/2036
    409269991               1               Single Family             Primary                      Fifth Third                     360                 75                     75                      N                 39.99            723                 7                 9/1/2036
    409836776               1                    PUD                 Investment                        Wamu                        360                 80                     80                      N                   0              765                6.5                3/1/2036
    409836811               1                2-4 Family               Primary                          Wamu                        360               48.54                  48.54                     N                   0              743                6.1                6/1/2036
    409836836               1               Single Family             Primary                          Wamu                        360               57.33                  57.33                     N                   0              762                6.6                6/1/2036
    410388456               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              690                7.5                9/1/2036
    410389684               1               Single Family            Investment                        Wamu                        360                 75                     75                      N                   0              776               7.125               5/1/2036
    410389688               1               Single Family             Primary                          Wamu                        360               73.16                  73.16                     N                   0              781                4.9                5/1/2036
    410389690               1               Single Family             Primary                          Wamu                        360               78.73                  78.73                     N                   0              756               6.625               7/1/2036
    410389702               1                   Condo                 Primary                          Wamu                        360               44.57                  44.57                     N                   0              777               5.225               6/1/2036
    410389769               1               Single Family             Primary                          Wamu                        360                 80                     80                      N                   0              722                6.5                5/1/2036
    410621611               1               Single Family             Primary                     Suntrust Bank                    360                 95                     95                      N                 33.95            813               7.125               8/1/2036
    410621612               1               Single Family             Primary                     Suntrust Bank                    360               51.95                  51.95                     N                 56.51            736                6.75               8/1/2036
    410621634               1               Single Family             Primary                     Suntrust Bank                    360                 80                    100                      Y                 43.22            730               7.125               10/1/2036
    410621638               1               Single Family             Primary                     Suntrust Bank                    360                 80                    100                      Y                 35.14            767               6.875               7/1/2036
    410621651               1                   Condo                 Primary                     Suntrust Bank                    360                 80                     95                      Y                 27.04            630                6.75               7/1/2036
    410621659               1                   Condo                Investment                   Suntrust Bank                    360               66.15                  66.15                     N                  25              711                7.5                11/1/2036
    410621660               1                   Condo                Investment                   Suntrust Bank                    360               65.23                  65.23                     N                 25.02            711                7.5                11/1/2036
    410621666               1               Single Family             Primary                     Suntrust Bank                    360                 80                   94.64                     Y                 55.6             780               6.375               7/1/2036
    410621676               1               Single Family             Primary                     Suntrust Bank                    360                 80                     95                      Y                 15.96            647                6.5                11/1/2036
    410621686               1               Single Family             Primary                     Suntrust Bank                    360                 80                    100                      Y                 16.94            675                 7                 11/1/2036
    410621688               1               Single Family             Primary                     Suntrust Bank                    360                 80                     95                      Y                 50.89            762                6.25               12/1/2036
    410621690               1               Single Family             Primary                     Suntrust Bank                    360                 80                   99.98                     Y                 42.65            657               6.625               11/1/2036
    410621704               1               Single Family            Investment                   Suntrust Bank                    360                 75                     75                      N                 43.23            766                7.25               11/1/2036
    410621705               1               Single Family             Primary                     Suntrust Bank                    360               37.66                  58.58                     Y                 55.6             726               6.125               12/1/2036
    410621711               1                   Condo               Second Home                   Suntrust Bank                    360               87.06                  87.06                     N                 34.74            773                6.75               11/1/2036
    410621713               1                   Condo                 Primary                     Suntrust Bank                    360               79.97                  99.96                     Y                 48.41            714                6.75               11/1/2036
    410621726               1               Single Family             Primary                     Suntrust Bank                    360                 80                    100                      Y                  41              669               7.875               10/1/2036
    410621734               1                    PUD                  Primary                     Suntrust Bank                    360                 80                     80                      N                 51.97            702               6.375               12/1/2036
    410621836               1                   Condo               Second Home                   Suntrust Bank                    360                 80                     90                      Y                 19.56            649                6.5                10/1/2036
    410621845               1               Single Family             Primary                     Suntrust Bank                    360               78.67                  78.67                     N                 54.36            801                6.75               12/1/2036
    410621847               1               Single Family             Primary                     Suntrust Bank                    360               74.47                  74.47                     N                 55.92            786                6.25               10/1/2036
    410621854               1               Single Family             Primary                     Suntrust Bank                    360               72.94                  72.94                     N                 55.81            813                6.25               11/1/2036
    410621877               2                    PUD                  Primary                     Suntrust Bank                    360                 80                    100                      Y                 37.38            684                7.75               12/1/2036
    410621884               1                2-4 Family               Primary                     Suntrust Bank                    360               78.67                  78.67                     N                 54.93            715               6.375               12/1/2036
    410621894               1               Single Family             Primary                     Suntrust Bank                    360               79.85                  79.85                     N                 50.58            637                6.5                12/1/2036
    410621897               1               Single Family             Primary                     Suntrust Bank                    360                 80                     80                      N                 50.5             786                 6                 12/1/2036
    410621902               1                    PUD                  Primary                     Suntrust Bank                    360                 80                   89.99                     Y                 52.28            792                6.5                12/1/2036
    410621909               1                    PUD                  Primary                     Suntrust Bank                    360                 80                     95                      Y                 50.77            763                 6                 1/1/2037
    410638604               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                    95                      Y                 14.1             774               6.125               1/1/2037
    410638640               2               Single Family             Primary               Select Portfolio Servicing             360               79.99                  93.95                     Y                 28.99            717               6.375               11/1/2036
    410638693               1                    PUD                  Primary               Select Portfolio Servicing             360                100                    100                      N                 40.52            768               6.625               1/1/2037
    410638738               1                    PUD                  Primary               Select Portfolio Servicing             360                 95                     95                      N                 47.26            788                6.5                1/1/2037
    410638743               1                    PUD                  Primary               Select Portfolio Servicing             360                100                    100                      N                 39.61            709                7.25               1/1/2037
    410638747               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 43.11            752                5.5                1/1/2037
    410638758               1                   Condo                 Primary               Select Portfolio Servicing             360               79.98                  99.97                     Y                 47.07            670               5.875               1/1/2037
    410645005               1               Single Family           Second Home             Select Portfolio Servicing             360               99.99                  99.99                     N                 32.47            733               7.125               1/1/2037
    410645014               1                    PUD                Second Home             Select Portfolio Servicing             360                100                    100                      N                 14.82            700                7.75               1/1/2037
    410978787               1                2-4 Family               Primary                        Indymac                       360               74.97                  74.97                     N                 48.8             687               7.375               1/1/2037
    411005563               2               Single Family             Primary               Select Portfolio Servicing             360               62.78                  62.78                     N                 44.1             649               6.375               2/1/2037
    411005594               2                   Condo                 Primary               Select Portfolio Servicing             360               59.11                  59.11                     N                   0              759               6.375               2/1/2037
    411005600               2               Single Family             Primary               Select Portfolio Servicing             360               62.96                  62.96                     N                   0              686               6.375               2/1/2037
    411023023               2               Single Family             Primary                      Countrywide                     360               50.55                  50.55                     N                 12.14            708               6.125               12/1/2036
    411023024               2               Single Family             Primary                      Countrywide                     360               69.04                  69.04                     N                 23.56            760               4.125               11/1/2036
    411023026               2               Single Family             Primary                      Countrywide                     360               64.95                  64.95                     N                 31.59            664                 4                 12/1/2036
    411023027               2               Single Family             Primary                      Countrywide                     360               78.79                  78.79                     N                 42.74            746                 4                 11/1/2036
    411023028               2               Single Family             Primary                      Countrywide                     360               73.45                  73.45                     N                 53.55            770               4.125               12/1/2036
    411023032               2               Single Family             Primary                      Countrywide                     360               50.89                  50.89                     N                 36.51            766                4.5                11/1/2036
    411023036               2               Single Family             Primary                      Countrywide                     360               79.54                  79.54                     N                 45.69            782                 4                 12/1/2036
    411023038               2               Single Family             Primary                      Countrywide                     360               92.12                  92.12                     N                 29.3             762                5.25               11/1/2036
    411023039               2                    PUD                  Primary                      Countrywide                     360                 80                     80                      N                 45.83            754                 5                 11/1/2036
    411023041               2               Single Family             Primary                      Countrywide                     360               74.37                  74.37                     N                 46.62            715                5.25               12/1/2036
    411023042               2               Single Family             Primary                      Countrywide                     360               77.27                  77.27                     N                 38.58            748                5.25               10/1/2036
    411023043               2               Single Family             Primary                      Countrywide                     360               94.99                  94.99                     N                 28.72            740               5.375               12/1/2036
    411023047               2               Single Family             Primary                      Countrywide                     360                77.8                   77.8                     N                 31.15            740               5.375               10/1/2036
    411023048               2               Single Family             Primary                      Countrywide                     360               79.84                  79.84                     N                   0              792               5.375               8/1/2036
    411023051               2                    PUD                  Primary                      Countrywide                     360               74.19                  74.19                     N                 45.14            796               5.375               11/1/2036
    411023061               2                    PUD                 Investment                    Countrywide                     360               89.92                  89.92                     N                 38.45            681               7.625               12/1/2036
    411023070               2               Single Family             Primary                      Countrywide                     360               79.23                   87.9                     Y                 45.48            672                5.5                10/1/2036
    411023075               2                   Condo                 Primary                      Countrywide                     360                 80                    100                      Y                 41.64            677               5.625               7/1/2036
    411023076               2               Single Family             Primary                      Countrywide                     360               86.43                  86.43                     N                 27.08            734                6.5                12/1/2036
    411023079               2               Single Family             Primary                      Countrywide                     360                83.1                   83.1                     N                 47.2             733               5.875               12/1/2036
    411023082               2               Single Family             Primary                      Countrywide                     360               90.46                  90.46                     N                 50.27            731               6.375               11/1/2036
    411023085               2               Single Family             Primary                      Countrywide                     360               87.35                  87.35                     N                 41.4             735               6.375               12/1/2036
    411023086               2                   Condo                 Primary                      Countrywide                     360                 80                     90                      Y                 37.89            638               6.125               9/1/2036
    411023088               2                   Condo                Investment                    Countrywide                     360               79.98                  79.98                     N                  27              794                6.25               10/1/2036
    411023089               2               Single Family             Primary                      Countrywide                     360               71.43                  80.36                     Y                 42.34            779                6.5                8/1/2036
    411023091               2                2-4 Family               Primary                      Countrywide                     360               47.15                  52.85                     Y                 55.57            792                5.25               1/1/2037
    411023093               2               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                 41.54            634               5.375               12/1/2036
    411023094               2               Single Family             Primary                      Countrywide                     360               70.87                  70.87                     N                 44.83            763               5.375               1/1/2037
    411023098               2               Single Family             Primary                      Countrywide                     360               48.29                  74.63                     Y                 25.51            755               5.375               1/1/2037
    411023099               2                2-4 Family               Primary                      Countrywide                     360                 80                    100                      Y                 28.84            754               4.125               1/1/2037
    411023100               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 40.52            701               4.875               2/1/2037
    411023104               2               Single Family            Investment                    Countrywide                     360                79.6                   79.6                     N                 37.37            728                5.25               11/1/2036
    411023107               2               Single Family             Primary                      Countrywide                     360               91.46                  91.46                     N                 45.5             707                5.5                10/1/2036
    411023108               2               Single Family             Primary                      Countrywide                     360               76.12                  76.12                     N                 59.63            739               5.875               7/1/2036
    411023109               2                    PUD                  Primary                      Countrywide                     360                84.6                   84.6                     N                 44.39            742               7.125               12/1/2036
    411023110               2                    PUD                 Investment                    Countrywide                     360               76.29                  76.29                     N                 31.9             747               4.125               1/1/2037
    411023113               2               Single Family             Primary                      Countrywide                     360               79.87                  79.87                     N                 45.8             713               4.125               9/1/2036
    411023115               2                    PUD                  Primary                      Countrywide                     360               48.32                  48.32                     N                 32.82            790                4.5                12/1/2036
    411285591               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.58            798               6.375               5/1/2036
    411285592               2               Single Family             Primary               Select Portfolio Servicing             360               77.08                   87.5                     Y                 41.91            707                5.75               5/1/2036
    411285611               2               Single Family             Primary               Select Portfolio Servicing             360               74.07                  74.07                     N                 40.35            757                6.5                8/1/2036
    411285612               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.29            791               6.625               8/1/2036
    411285614               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                 32.69            791               6.875               8/1/2036
    411415928               2               Single Family             Primary                      Countrywide                     360               82.83                  82.83                     N                 21.02            756                5.5                8/1/2036
    406848226               1               Single Family             Primary                      Wells Fargo                     360               71.07                  71.07                     N                   0              658               6.375               2/1/2036
    411452694               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 27.14            682                6.25               2/1/2037
    411452737               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                 39.28            688                6.25               3/1/2037
    411535583               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                   0              684               8.625               3/1/2037
    411535590               1               Single Family           Second Home             Select Portfolio Servicing             360                 95                     95                      N                   0              753               8.125               3/1/2037
    411535715               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   99.47                     Y                   0              738                7.25               3/1/2037
    411535719               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              755               7.375               3/1/2037
    411535723               2               Single Family           Second Home             Select Portfolio Servicing             360               51.49                  51.49                     N                   0              674               7.125               3/1/2037
    411535725               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              708               8.375               3/1/2037
    411535731               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              750               7.375               3/1/2037
    411551881               2               Single Family             Primary                      Fifth Third                     360                 95                    100                      Y                   0              674                8.75               9/1/2036
    411551885               2               Single Family             Primary                      Fifth Third                     360                 95                     95                      N                 56.65            740                8.75               9/1/2036
    411551892               2                   Condo                 Primary                      Fifth Third                     360                 95                     95                      N                   0              695               7.875               10/1/2036
    411551908               1                2-4 Family              Investment                    Fifth Third                     360                 65                     65                      N                   0              705               7.625               12/1/2036
    411551914               2               Single Family             Primary                      Fifth Third                     360                 95                     95                      N                   0              688                8.25               11/1/2036
    411551924               2               Single Family            Investment                    Fifth Third                     360                 75                     75                      N                 31.07            663                7.25               11/1/2036
    411551928               2               Single Family             Primary                      Fifth Third                     360                 70                     70                      N                   0              717               7.875               1/1/2037
    411551931               1                   Condo                Investment                    Fifth Third                     360                 65                     65                      N                   0              621                6.75               1/1/2037
    411551937               2               Single Family             Primary                      Fifth Third                     360               77.78                  77.78                     N                   0              653                7.75               2/1/2037
    411551939               1                   Condo                Investment                    Fifth Third                     360                 65                     65                      N                   0              621                6.75               1/1/2037
    411551946               2               Single Family             Primary                      Fifth Third                     360                 95                     95                      N                   0              674               8.625               11/1/2036
    411551952               2                2-4 Family              Investment                    Fifth Third                     360               51.92                  51.93                     N                   0              696               6.375               12/1/2036
    411551970               2               Single Family            Investment                    Fifth Third                     360                 90                     90                      N                 38.71            709               8.375               12/1/2036
    411551995               2               Single Family             Primary                      Fifth Third                     360                 90                     90                      N                   0              661                7.25               1/1/2037
    411552002               2               Single Family            Investment                    Fifth Third                     360               79.97                  79.97                     N                 44.11            756               8.125               2/1/2037
    411629529               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 23.11            719                7.5                3/1/2037
    411629558               2                   Condo                 Primary               Select Portfolio Servicing             360               53.87                  60.17                     Y                 43.41            638                7.25               4/1/2037
    411629563               2               Single Family             Primary               Select Portfolio Servicing             360               79.93                  79.93                     N                 40.91            665               7.375               4/1/2037
    411686028               2               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                   0              650                 8                 4/1/2037
    411784538               1                2-4 Family               Primary                        Indymac                       360               34.31                  34.31                     N                   0              791                 6                 11/1/2036
    411784596               1               Single Family            Investment                      Indymac                       360               51.95                  51.95                     N                   0              732                5.75               2/1/2037
    411914343               2                   Condo                Investment                    Countrywide                     360               76.77                  76.77                     N                 50.08            689               5.875               3/1/2037
    411914386               2               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                 29.92            662               6.625               3/1/2037
    500813386               2               Single Family            Investment             Select Portfolio Servicing             360                 65                     75                      Y                   0              702               7.125               8/1/2036
    500833241               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 30.72            667                 8                 9/1/2036
    500850866               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              661                 8                 9/1/2036
    500851972               2                2-4 Family               Primary                      Wells Fargo                     360                 80                    100                      Y                 41.77            690                 8                 10/1/2036
    500852368               2                   Condo                 Primary               Select Portfolio Servicing             360                 70                    100                      Y                 33.05            654                 8                 10/1/2036
    500855181               1                   Condo                 Primary               Select Portfolio Servicing             360               51.25                  51.25                     N                   0              702                6.25               10/1/2036
    500860980               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.69            710                7.5                10/1/2036
    500867325               1                   Condo                 Primary               Select Portfolio Servicing             360                 42                     42                      N                   0              725                 5                 10/1/2036
    500872595               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              747                5.25               10/1/2036
    500877611               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 19.88            749               7.625               11/1/2036
    500879083               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 35.76            686               6.125               12/1/2036
    500879505               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.79            675                7.5                11/1/2036
    500881673               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.35            682               7.625               11/1/2036
    500882959               2                    CHT                 Investment             Select Portfolio Servicing             360                 60                     60                      N                   0               0                 7.5                12/1/2036
    500883468               2                   Condo                 Primary               Select Portfolio Servicing             360                 75                     90                      Y                 37.25            767               7.875               11/1/2036
    500884263               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.08            682                8.75               12/1/2036
    500884502               2               Single Family             Primary                      Wells Fargo                     360               74.67                  80.34                     Y                   0              702               7.875               12/1/2036
    500885458               2               Single Family             Primary               Select Portfolio Servicing             360               77.92                  77.92                     N                   0              664                8.75               12/1/2036
    500886935               1               Single Family             Primary               Select Portfolio Servicing             360               70.78                  70.78                     N                 55.73            671               5.875               12/1/2036
    500889293               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              665               6.875               2/1/2037
    500891931               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              674                8.5                1/1/2037
    500894757               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.23            665               7.375               1/1/2037
    500895601               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              691               7.375               12/1/2036
    500895829               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              726               8.375               12/1/2036
    500895904               2                   Condo                 Primary               Select Portfolio Servicing             360               79.43                    95                      Y                 42.4             658                7.5                12/1/2036
    500896475               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              638                8.75               12/1/2036
    500897611               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              668                8.25               1/1/2037
    500897752               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 21.84            712               8.625               12/1/2036
    500898736               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.34            690                6.25               12/1/2036
    500898895               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 42.73            649               8.375               12/1/2036
    500899542               2               Single Family             Primary               Select Portfolio Servicing             360               77.64                  77.64                     N                   0              620               7.625               12/1/2036
    500899606               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 43.69            649                7.5                10/1/2036
    500899737               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   94.99                     Y                   0              697               8.767               12/1/2036
    500899782               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.96            663                7.25               12/1/2036
    500900364               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.31            724               6.875               12/1/2036
    500900870               2               Single Family           Second Home             Select Portfolio Servicing             360                 80                     95                      Y                   0              664                8.75               12/1/2036
    500901623               2                2-4 Family              Investment             Select Portfolio Servicing             360                 95                     95                      N                   0              738                 8                 11/1/2036
    500901658               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 38.34            633               8.375               12/1/2036
    500902215               2                    PUD                 Investment             Select Portfolio Servicing             360               65.28                  65.28                     N                   0              682               7.625               12/1/2036
    500902955               1               Single Family             Primary               Select Portfolio Servicing             360                64.1                  76.92                     Y                   0              787                5.5                2/1/2037
    500903459               2               Single Family            Investment             Select Portfolio Servicing             360               73.47                  82.65                     Y                   0              687               8.125               1/1/2037
    500903679               2                2-4 Family              Investment             Select Portfolio Servicing             360               79.97                  79.97                     N                 42.13            641                 8                 12/1/2036
    500904375               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 41.77            674                 8                 1/1/2037
    500904461               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 43.17            679               7.625               12/1/2036
    500904878               2               Single Family             Primary               Select Portfolio Servicing             360                 75                     85                      Y                   0              654               7.875               12/1/2036
    500906830               2                   Condo               Second Home             Select Portfolio Servicing             360               75.93                  75.93                     N                 37.31            624                7.5                1/1/2037
    500906833               2                    PUD                 Investment             Select Portfolio Servicing             360               74.55                  74.55                     N                   0              678                 7                 1/1/2037
    500907093               2               Single Family             Primary               Select Portfolio Servicing             360               74.07                  74.07                     N                   0              630                7.25               1/1/2037
    500907276               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.52            667                6.25               1/1/2037
    500908197               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.2             732                7.5                1/1/2037
    500909190               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              702                7.25               2/1/2037
    500910102               2                    PUD                 Investment             Select Portfolio Servicing             360               78.77                  78.77                     N                 22.14            718                8.75               2/1/2037
    500911143               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   89.76                     Y                 47.56            633                8.75               2/1/2037
    500912724               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              775               7.625               1/1/2037
    500912830               2               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              661               8.625               1/1/2037
    500912898               2                    CHT                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              685               7.125               1/1/2037
    500914137               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              762                 8                 2/1/2037
    500915486               2                    PUD                Second Home             Select Portfolio Servicing             360               79.99                  94.98                     Y                   0              714                 8                 1/1/2037
    500915629               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              680                7.75               1/1/2037
    500915873               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.57            691                7.99               1/1/2037
    500915941               2               Single Family             Primary               Select Portfolio Servicing             360               87.25                  87.25                     N                 43.78            668               8.625               1/1/2037
    500916756               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 43.5             693                6.5                2/1/2037
    500917433               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              686               7.875               1/1/2037
    500917573               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              721                7.75               1/1/2037
    500917919               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  79.99                     N                   0              627                8.25               1/1/2037
    500918066               2               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              727                8.5                1/1/2037
    500918117               2                    PUD                  Primary               Select Portfolio Servicing             360               76.69                  76.69                     N                   0              677               7.125               1/1/2037
    500918257               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     85                      Y                   0              699                8.75               2/1/2037
    500918427               2               Single Family             Primary               Select Portfolio Servicing             360               52.82                  52.82                     N                   0              688                6.5                1/1/2037
    500918874               2               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              683                8.5                2/1/2037
    500919237               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              741                7.5                2/1/2037
    500919706               2               Single Family           Second Home             Select Portfolio Servicing             360                 95                     95                      N                   0              756                8.75               2/1/2037
    500920049               2               Single Family             Primary               Select Portfolio Servicing             360               84.35                  84.35                     N                   0              702               8.625               2/1/2037
    500920465               2                    PUD                 Investment             Select Portfolio Servicing             360                 75                     95                      Y                   0              706                8.75               2/1/2037
    500920467               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 30.65            666               7.875               2/1/2037
    500920778               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.99                     Y                   0              727               8.375               2/1/2037
    500920933               2                    PUD                  Primary               Select Portfolio Servicing             360                 95                     95                      N                   0              697               8.125               9/1/2036
    500920938               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              730                8.5                1/1/2037
    500921361               2               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              664                8.75               1/1/2037
    500921492               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                 44.58            789                8.5                2/1/2037
    500921850               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 28.98            766                8.75               2/1/2037
    500921894               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              722               8.034               2/1/2037
    500922412               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.23            711                6.75               2/1/2037
    500922511               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                   0              758               8.375               2/1/2037
    500923083               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 50.29            663               8.375               2/1/2037
    500923115               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              731               7.125               3/1/2037
    500923451               2               Single Family           Second Home             Select Portfolio Servicing             360                 80                     80                      N                 23.16            711                8.5                2/1/2037
    500925182               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              771               8.375               2/1/2037
    500925213               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              689               8.966               1/1/2037
    500925215               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 45.03            710                8.43               1/1/2037
    500926411               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 26.83            745               7.875               2/1/2037
    500926412               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              758               8.375               3/1/2037
    500926530               2               Single Family            Investment             Select Portfolio Servicing             360               89.76                  89.76                     N                 47.49            714                8.75               2/1/2037
    500927579               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              722                 8                 2/1/2037
    500927703               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              741                8.25               2/1/2037
    500927942               2               Single Family             Primary               Select Portfolio Servicing             360               60.53                  60.53                     N                   0              679                6.99               2/1/2037
    500928947               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              766                7.5                2/1/2037
    500930334               2                    CHT                 Investment             Select Portfolio Servicing             360                 75                     75                      N                   0              795                8.5                2/1/2037
    500930425               2                2-4 Family              Investment             Select Portfolio Servicing             360                 90                     90                      N                 39.34            716                 8                 2/1/2037
    500930441               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              727                7.5                2/1/2037
    500930618               2               Single Family             Primary               Select Portfolio Servicing             360               79.89                  94.88                     Y                 49.67            672                7.75               2/1/2037
    500931290               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              683               8.625               2/1/2037
    500931481               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              753               7.875               2/1/2037
    500932925               2                   Condo               Second Home             Select Portfolio Servicing             360                 95                     95                      N                   0              680                8.5                2/1/2037
    500933185               2               Single Family             Primary               Select Portfolio Servicing             360               79.92                  79.92                     N                   0              650               7.625               2/1/2037
    500933728               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              728               8.625               2/1/2037
    500933984               2               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              744                8.75               3/1/2037
    500935216               2               Single Family            Investment             Select Portfolio Servicing             360               59.43                  59.43                     N                   0              806               8.625               3/1/2037
    500935221               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              682                7.5                2/1/2037
    500935233               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              664               7.125               2/1/2037
    500936438               2                    PUD                  Primary               Select Portfolio Servicing             360                62.5                   62.5                     N                   0              633                 8                 2/1/2037
    500936464               2                    PUD                  Primary               Select Portfolio Servicing             360               94.92                  94.92                     N                   0              730                8.25               3/1/2037
    500937124               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              791                7.25               2/1/2037
    500937141               2                   Condo               Second Home             Select Portfolio Servicing             360                 95                     95                      N                   0              735                8.75               2/1/2037
    500937534               2                   Condo                Investment             Select Portfolio Servicing             360                 65                     65                      N                 38.28            669                6.75               2/1/2037
    500938119               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              758               8.125               2/1/2037
    500939764               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 37.7             634                8.75               3/1/2037
    500940889               2               Single Family            Investment             Select Portfolio Servicing             360               52.38                  52.38                     N                   0              687                 6                 3/1/2037
    500940923               2               Single Family             Primary               Select Portfolio Servicing             360                78.3                   78.3                     N                   0              640                 7                 3/1/2037
    500941161               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              685               7.125               3/1/2037
    500941162               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     80                      N                   0              803                 8                 3/1/2037
    500941886               2                2-4 Family              Investment             Select Portfolio Servicing             360                 75                     75                      N                   0              712                8.75               3/1/2037
    500942895               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              725                7.75               3/1/2037
    500944183               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              663                8.5                3/1/2037
    500944546               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                 49.65            758               5.875               3/1/2037
    500944881               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 48.98            739                5.25               3/1/2037
    500945029               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              744               7.625               3/1/2037
    500945345               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.99                     Y                   0              791               8.375               3/1/2037
    500946015               2                    PUD                  Primary               Select Portfolio Servicing             360                 75                     75                      N                   0              625               6.875               2/1/2037
    500946619               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                   0              742               8.625               3/1/2037
    500947786               2               Single Family             Primary               Select Portfolio Servicing             360                 85                     85                      N                   0              687               7.625               3/1/2037
    500949612               2               Single Family             Primary               Select Portfolio Servicing             360               77.78                  77.78                     N                   0              620                8.25               3/1/2037
    500949866               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 37.99            736                8.75               4/1/2037
    500950201               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              722               7.875               3/1/2037
    500950251               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 41.64            638               7.625               3/1/2037
    500950587               2               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                   0              633               6.875               3/1/2037
    500950636               2               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              676                8.75               3/1/2037
    500950734               1               Single Family             Primary               Select Portfolio Servicing             360                78.4                   78.4                     N                 40.84            729               5.625               4/1/2037
    500950911               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 44.87            669                6.75               3/1/2037
    500951225               2               Single Family             Primary               Select Portfolio Servicing             360               87.72                  87.72                     N                   0              755                8.5                3/1/2037
    500951238               2                    PUD                 Investment             Select Portfolio Servicing             360               79.88                  79.88                     N                 26.05            709               7.625               4/1/2037
    500951245               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   83.41                     Y                   0              666               7.375               3/1/2037
    500951320               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     75                      N                   0              725                7.75               4/1/2037
    500953333               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                   94.93                     Y                   0              739               7.125               4/1/2037
    500954372               1                    PUD                  Primary               Select Portfolio Servicing             360               71.83                  71.83                     N                   0              688               5.625               4/1/2037
    500954716               1               Single Family             Primary               Select Portfolio Servicing             360               58.43                  58.43                     N                 43.62            646               6.625               4/1/2037
    500954718               1                    PUD                  Primary               Select Portfolio Servicing             360               49.06                  49.06                     N                 38.99            627                 7                 3/1/2037
    500955159               2               Single Family             Primary               Select Portfolio Servicing             360                7.67                   7.67                     N                   0              744                7.25               3/1/2037
    500955161               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              727               7.125               3/1/2037
    500956884               2                    PUD                  Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              700               8.125               4/1/2037
    500956950               2                    PUD                Second Home             Select Portfolio Servicing             360                 90                     90                      N                   0              754                 8                 4/1/2037
    500957917               1                   Condo                 Primary               Select Portfolio Servicing             360                 60                     60                      N                   0              730                5.5                4/1/2037
    500958225               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 47.78            757                 8                 3/1/2037
    500960377               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              776               5.375               4/1/2037
    500969195               1               Single Family             Primary               Select Portfolio Servicing             360               40.27                  40.27                     N                   0              778                 5                 5/1/2037
    500969698               1               Single Family             Primary               Select Portfolio Servicing             360               53.91                  53.91                     N                 41.01            750               5.875               4/1/2037
    700318815               1               Single Family             Primary               Select Portfolio Servicing             360               43.16                  43.16                     N                   0              626                 7                 8/1/2036
    700341628               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.22            700                7.25               7/1/2036
    700401279               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 28.21            695               5.375               9/1/2036
    700403586               2               Single Family             Primary               Select Portfolio Servicing             360               72.21                  72.21                     N                 35.6             781                6.5                9/1/2036
    700409190               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  94.99                     Y                 39.35            656               7.125               10/1/2036
    700411328               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 35.56            647                7.75               10/1/2036
    700418985               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 24.06            764                 8                 11/1/2036
    700419430               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              722               6.875               10/1/2036
    700422925               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              695               7.125               10/1/2036
    700424169               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 29.63            670               6.875               10/1/2036
    700427223               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.52            705                7.5                10/1/2036
    700428509               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.87            720                7.25               11/1/2036
    700429028               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 38.11            648               7.375               10/1/2036
    700429105               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 46.38            678                 7                 10/1/2036
    700437014               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 49.28            681               7.625               10/1/2036
    700450237               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     85                      Y                 26.38            677               6.375               11/1/2036
    700455793               2               Single Family             Primary               Select Portfolio Servicing             360                 60                     60                      N                   0              628               7.375               11/1/2036
    700458354               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              702                8.75               2/1/2037
    700463777               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.62            717               7.875               1/1/2037
    700467862               2                2-4 Family               Primary               Select Portfolio Servicing             360               77.45                  77.45                     N                 40.17            683                6.75               1/1/2037
    700468039               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              635                7.75               2/1/2037
    700468734               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.05            759               7.375               12/1/2036
    700469561               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 32.75            711                6.5                1/1/2037
    700469956               2                2-4 Family               Primary               Select Portfolio Servicing             360               77.27                   100                      Y                 34.21            782                7.25               12/1/2036
    700471693               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              750               6.625               1/1/2037
    700475439               2                    CHT                Second Home             Select Portfolio Servicing             360               31.03                  31.03                     N                 27.1              0                7.375               1/1/2037
    700478263               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.37            714               6.375               1/1/2037
    700478294               2                    PUD                  Primary               Select Portfolio Servicing             360               79.31                  97.93                     Y                 34.56            706               6.625               12/1/2036
    700478307               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.57            735               6.875               1/1/2037
    700481916               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 35.85            762               6.875               1/1/2037
    700483232               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.92            686               7.875               12/1/2036
    700483404               2                   Condo               Second Home             Select Portfolio Servicing             360               79.95                  79.95                     N                 25.42             0                 7.5                1/1/2037
    700485117               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 23.69            677               6.875               2/1/2037
    700485512               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                 32.98            695               6.625               1/1/2037
    700486059               2                    PUD                  Primary               Select Portfolio Servicing             360                 95                     95                      N                 48.52            636                8.75               3/1/2037
    700486388               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              752                7.75               3/1/2037
    700486463               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   98.82                     Y                 29.22            717                7.25               3/1/2037
    700486522               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 39.74            702               7.375               2/1/2037
    700486576               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 43.31            693                7.5                1/1/2037
    700489764               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 28.69            689                7.14               1/1/2037
    700490279               2               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                 43.3             699               6.625               1/1/2037
    700490494               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.44            683                7.5                1/1/2037
    700491155               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 40.25            656               7.125               3/1/2037
    700491527               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 35.25            703                6.25               1/1/2037
    700492916               1               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                   0              634                5.75               2/1/2037
    700493354               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.89            740               7.875               2/1/2037
    700494724               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              679                7.75               2/1/2037
    700495077               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 42.24            753               8.375               2/1/2037
    700495166               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 46.25            702                8.75               4/1/2037
    700495545               2                2-4 Family              Investment             Select Portfolio Servicing             360               70.66                  70.66                     N                   0              739               8.375               3/1/2037
    700495954               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.35            696               7.625               3/1/2037
    700496001               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              670               7.875               3/1/2037
    700497589               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.76            674               7.625               2/1/2037
    700497880               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              731               7.875               2/1/2037
    700498327               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.85                     Y                 45.37            663                8.75               2/1/2037
    700498621               2               Single Family           Second Home             Select Portfolio Servicing             360                 85                     85                      N                   0              666                8.25               2/1/2037
    700499279               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                 26.19            703                 5                 3/1/2037
    700499650               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 35.99            653                7.5                2/1/2037
    700499751               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 31.66            709               8.625               4/1/2037
    700499755               2                2-4 Family               Primary               Select Portfolio Servicing             360                 95                     95                      N                 43.34            660               8.375               2/1/2037
    700499792               2                2-4 Family               Primary               Select Portfolio Servicing             360               78.26                  78.26                     N                 46.58            672               7.875               2/1/2037
    700499920               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.55            688                 7                 3/1/2037
    700499934               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              761                7.75               2/1/2037
    700500324               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.63            689                7.75               2/1/2037
    700500496               2                2-4 Family              Investment             Select Portfolio Servicing             360                 65                     65                      N                   0              711                6.75               2/1/2037
    700500577               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 39.2             720                8.5                2/1/2037
    700500742               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 32.21            720                7.5                2/1/2037
    700500865               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 47.48            697               7.022               2/1/2037
    700500933               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 20.17            711               8.375               2/1/2037
    700500951               2                    PUD                  Primary               Select Portfolio Servicing             360                 75                     75                      N                   0              677               6.895               2/1/2037
    700501098               2               Single Family           Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 39.68            669               7.625               2/1/2037
    700501102               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.45            668               6.8028              2/1/2037
    700501220               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 41.59            703                8.5                3/1/2037
    700501296               2                2-4 Family               Primary               Select Portfolio Servicing             360               72.52                    90                      Y                   0              698               7.706               3/1/2037
    700501456               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.2             633               8.319               3/1/2037
    700501615               2                    PUD                  Primary               Select Portfolio Servicing             360                 75                     95                      Y                 40.02            655                6.5                2/1/2037
    700501899               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              672               7.875               2/1/2037
    700502111               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     80                      N                   0              785                8.75               2/1/2037
    700502189               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 31.26            642                6.99               3/1/2037
    700502416               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 31.73            702                8.75               2/1/2037
    700502614               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.55            681                7.5                3/1/2037
    700502653               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 49.77            703                8.25               2/1/2037
    700502692               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 23.96            707               6.878               2/1/2037
    700503038               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              724               8.125               3/1/2037
    700503108               2                2-4 Family               Primary               Select Portfolio Servicing             360               77.67                    95                      Y                 42.84            662               6.875               3/1/2037
    700503235               2                2-4 Family              Investment             Select Portfolio Servicing             360                 90                     90                      N                 43.34            724               8.875               3/1/2037
    700503330               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 40.88            642                7.5                3/1/2037
    700503502               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              755               8.125               3/1/2037
    700503515               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 45.87            628               7.375               3/1/2037
    700503557               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.72            636                8.25               3/1/2037
    700503698               2               Single Family             Primary               Select Portfolio Servicing             360               84.77                  84.77                     N                   0              672                8.75               2/1/2037
    700503948               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 36.45            675               7.045               2/1/2037
    700503950               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 45.99            690                 8                 4/1/2037
    700503951               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                   0              746                8.25               2/1/2037
    700503996               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   94.96                     Y                 47.93            683               7.377               2/1/2037
    700504310               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     95                      Y                 35.96            647               7.625               3/1/2037
    700504355               1               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                   0              706                 6                 2/1/2037
    700504597               2               Single Family            Investment             Select Portfolio Servicing             360               71.74                  71.74                     N                 39.15            642               7.625               3/1/2037
    700504613               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 29.32            760               7.375               4/1/2037
    700504644               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              712                7.75               2/1/2037
    700504807               2                    CHT                 Investment             Select Portfolio Servicing             360                 75                     90                      Y                 45.33            705               8.0412              4/1/2037
    700504971               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.72            712               6.375               3/1/2037
    700505185               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 47.92            742                 7                 3/1/2037
    700505244               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     80                      N                 27.74            675               8.375               3/1/2037
    700505260               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              755               7.875               2/1/2037
    700505413               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.13            716               7.875               3/1/2037
    700505480               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                   0              705                8.5                2/1/2037
    700505628               2                    PUD                  Primary               Select Portfolio Servicing             360                 95                     95                      N                 44.35            668               8.375               2/1/2037
    700505691               2               Single Family            Investment             Select Portfolio Servicing             360                 95                     95                      N                 35.46            705               8.125               2/1/2037
    700505703               2                2-4 Family              Investment             Select Portfolio Servicing             360                 70                     90                      Y                 33.87            718               7.875               3/1/2037
    700505709               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 45.5             707                8.25               2/1/2037
    700505775               2                   Condo                 Primary               Select Portfolio Servicing             360                100                    100                      N                 18.31            679                8.75               2/1/2037
    700505782               2                2-4 Family               Primary               Select Portfolio Servicing             360               75.81                   100                      Y                 54.48            681               8.625               3/1/2037
    700505970               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.68            664               7.409               2/1/2037
    700506135               2                2-4 Family               Primary               Select Portfolio Servicing             360                 70                     70                      N                   0              668                6.25               3/1/2037
    700506160               2                   Condo               Second Home             Select Portfolio Servicing             360               79.62                  79.62                     N                 42.55             0                7.875               3/1/2037
    700506235               2                    CHT                 Investment             Select Portfolio Servicing             360                 60                     60                      N                 46.77            741               7.625               2/1/2037
    700506553               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              751               7.375               2/1/2037
    700506613               2                   Condo                 Primary               Select Portfolio Servicing             360                83.3                   83.3                     N                   0              707               8.375               2/1/2037
    700506742               2               Single Family             Primary               Select Portfolio Servicing             360                 89                     89                      N                   0              715                8.5                3/1/2037
    700506830               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.32            672               7.375               2/1/2037
    700506879               2                   Condo                 Primary               Select Portfolio Servicing             360               79.66                   100                      Y                 41.73            719               6.875               2/1/2037
    700506900               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                 41.09            686               7.625               3/1/2037
    700506933               2                   Condo                Investment             Select Portfolio Servicing             360                 65                     65                      N                   0              703                 6                 3/1/2037
    700506942               2                   Condo                Investment             Select Portfolio Servicing             360                 70                     70                      N                   0              703               6.375               3/1/2037
    700507152               2                2-4 Family              Investment             Select Portfolio Servicing             360               74.17                    95                      Y                 35.51            741                8.5                3/1/2037
    700507179               2                2-4 Family              Investment             Select Portfolio Servicing             360               75.77                    95                      Y                 24.16            741                8.5                3/1/2037
    700507355               2                    PUD                  Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              673                8.25               3/1/2037
    700507366               2                   Condo                 Primary               Select Portfolio Servicing             360                 95                     95                      N                 38.73            730                 8                 3/1/2037
    700507559               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              726                8.75               2/1/2037
    700507704               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 37.34            786               8.125               2/1/2037
    700507909               2                2-4 Family               Primary               Select Portfolio Servicing             360               60.34                  60.34                     N                   0              660               5.875               3/1/2037
    700508013               2                2-4 Family               Primary               Select Portfolio Servicing             360                100                    100                      N                 37.47            696                8.5                3/1/2037
    700508080               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     95                      Y                 28.44            750                5.75               4/1/2037
    700508555               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              714               7.375               3/1/2037
    700508618               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.88            707               8.356               3/1/2037
    700508702               1               Single Family             Primary               Select Portfolio Servicing             360                 85                     85                      N                 57.08            683                 7                 3/1/2037
    700508719               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 27.58            661                8.75               3/1/2037
    700508725               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                   0              800               8.625               3/1/2037
    700509191               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 37.28            707                8.25               3/1/2037
    700509986               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   94.82                     Y                 40.23            707               5.875               3/1/2037
    700509997               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 30.18            753                8.75               2/1/2037
    700510496               2               Single Family             Primary               Select Portfolio Servicing             360               92.29                  92.29                     N                 31.83            661               8.375               3/1/2037
    700510648               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              715               7.625               3/1/2037
    700510696               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              762                7.75               3/1/2037
    700511036               2                    CHT                Second Home             Select Portfolio Servicing             360               79.99                  89.94                     Y                 45.38            778                7.5                4/1/2037
    700511596               2               Single Family             Primary               Select Portfolio Servicing             360                 90                    100                      Y                   0              742               8.8349              3/1/2037
    700512183               1                    PUD                  Primary               Select Portfolio Servicing             360               78.08                  78.08                     N                 42.15            631                6.53               4/1/2037
    700512228               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              693               7.625               3/1/2037
    700512364               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              695               7.875               3/1/2037
    700512759               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                   94.98                     Y                 35.54            757                8.25               4/1/2037
    700512885               2               Single Family           Second Home             Select Portfolio Servicing             360                 90                     90                      N                   0              732                8.75               3/1/2037
    700512917               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 40.33            752               8.625               3/1/2037
    700513125               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              741                8.5                3/1/2037
    700513142               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              677               8.125               4/1/2037
    700513183               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                   0              723                8.5                3/1/2037
    700513698               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              794                8.5                3/1/2037
    700513853               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              751               7.938               3/1/2037
    700514113               2                   Condo               Second Home             Select Portfolio Servicing             360                 95                     95                      N                 38.23            703               8.4337              3/1/2037
    700514692               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.38            681                7.75               3/1/2037
    700515038               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              757                8.75               3/1/2037
    700515112               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 47.46            638                7.25               3/1/2037
    700515396               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              777               8.375               3/1/2037
    700515449               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 36.09            764                 7                 4/1/2037
    700515456               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              701               7.192               4/1/2037
    700515566               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     90                      Y                 36.76            769               7.875               4/1/2037
    700515724               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     95                      Y                 39.01            712                7.75               4/1/2037
    700515817               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              721                7.25               4/1/2037
    700516123               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 26.35            752                7.25               3/1/2037
    700516171               2                2-4 Family              Investment             Select Portfolio Servicing             360               78.95                  78.95                     N                 43.25            645                8.25               4/1/2037
    700516181               2                2-4 Family               Primary               Select Portfolio Servicing             360                 75                     90                      Y                   0              759                7.5                3/1/2037
    700516321               2               Single Family             Primary               Select Portfolio Servicing             360               63.56                  63.56                     N                   0              709               6.125               3/1/2037
    700516407               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     90                      Y                 18.84            706               7.375               4/1/2037
    700516540               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     80                      N                   0              730                7.5                4/1/2037
    700516769               2                   Condo                 Primary               Select Portfolio Servicing             360                78.6                   78.6                     N                   0              757                7.25               4/1/2037
    700516781               1               Single Family             Primary               Select Portfolio Servicing             360               64.94                  64.94                     N                 36.96            686               6.375               5/1/2037
    700516859               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              818               8.125               4/1/2037
    700517175               2               Single Family             Primary               Select Portfolio Servicing             360               58.14                  58.14                     N                   0              748               5.625               4/1/2037
    700517337               2               Single Family             Primary               Select Portfolio Servicing             360               55.62                  55.62                     N                   0              683               6.375               4/1/2037
    700517584               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              694                7.5                4/1/2037
    700517736               2                   Condo                 Primary               Select Portfolio Servicing             360                 95                     95                      N                 43.25            684               8.7835              4/1/2037
    700517901               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.52            625                6.25               4/1/2037
    700517932               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   89.99                     Y                 38.39            701               7.5157              4/1/2037
    700518208               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              725                8.5                4/1/2037
    700518857               2                    PUD                 Investment             Select Portfolio Servicing             360               89.98                  89.98                     N                 16.52            675               8.125               4/1/2037
    700518867               2                   Condo                Investment             Select Portfolio Servicing             360                76.5                   76.5                     N                   0              668                8.25               4/1/2037
    700518936               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 28.81            685                6.25               4/1/2037
    700518940               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              693               7.375               4/1/2037
    700518999               2               Single Family             Primary               Select Portfolio Servicing             360               94.37                  94.37                     N                   0              683               8.875               4/1/2037
    700519035               2                    PUD                  Primary               Select Portfolio Servicing             360               94.81                  94.81                     N                   0              711               8.125               4/1/2037
    700519850               2                   Condo               Second Home             Select Portfolio Servicing             360                 95                     95                      N                   0              704               8.375               4/1/2037
    700520248               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              621               6.375               4/1/2037
    700520453               2               Single Family            Investment             Select Portfolio Servicing             360               78.57                  78.57                     N                 35.02            700               7.875               4/1/2037
    700520751               2               Single Family             Primary               Select Portfolio Servicing             360               70.83                  70.83                     N                   0              671                6.75               4/1/2037
    700520899               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              732                8.75               4/1/2037
    700521005               1                    PUD                  Primary               Select Portfolio Servicing             360               78.93                  99.57                     Y                 37.72            683                 5                 4/1/2037
    700521093               2               Single Family            Investment             Select Portfolio Servicing             360                 85                     85                      N                 9.75             732                7.75               4/1/2037
    700521220               1                2-4 Family              Investment             Select Portfolio Servicing             360               51.97                  51.97                     N                   0              789                6.25               4/1/2037
    700522223               2                    PUD                Second Home             Select Portfolio Servicing             360                 75                     75                      N                 39.63             0                7.875               4/1/2037
    700523198               2                    PUD                  Primary               Select Portfolio Servicing             360               88.51                  88.51                     N                 41.7             683               8.375               4/1/2037
    700524335               1               Single Family             Primary               Select Portfolio Servicing             360               58.71                  58.71                     N                   0              759               6.375               5/1/2037
    700524733               1               Single Family           Second Home             Select Portfolio Servicing             360                 65                     65                      N                 40.94            663                 7                 5/1/2037
    700524860               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                 30.61            732               5.875               5/1/2037
    700524912               1               Single Family             Primary               Select Portfolio Servicing             360                61.9                   61.9                     N                   0              691                5.8                4/1/2037
    700525607               1               Single Family            Investment             Select Portfolio Servicing             360               27.93                  27.93                     N                   0              752               6.375               5/1/2037
    700525695               1               Single Family             Primary               Select Portfolio Servicing             360                 75                   89.98                     Y                 43.22            760               6.625               5/1/2037
    700525979               1               Single Family             Primary               Select Portfolio Servicing             360                 65                     65                      N                   0              682               6.125               5/1/2037
    700526269               1               Single Family            Investment             Select Portfolio Servicing             360               57.14                  57.14                     N                 57.9             682               6.125               4/1/2037
    700528408               1               Single Family             Primary               Select Portfolio Servicing             360                 66                     66                      N                   0              782               5.875               5/1/2037
    700529357               1                   Condo                 Primary               Select Portfolio Servicing             360               55.56                  55.56                     N                   0              673               6.875               5/1/2037
    700531865               1                    PUD                 Investment             Select Portfolio Servicing             360               55.55                  55.55                     N                   0              725                 6                 5/1/2037
    407982287               1               Single Family            Investment                    Wells Fargo                     360                 60                     60                      N                   0              769                6.25               5/1/2036
    407982290               1               Single Family             Primary                      Wells Fargo                     360               54.11                  54.11                     N                   0              653                6.25               5/1/2036
    407982295               1                    PUD                 Investment                    Wells Fargo                     360               46.39                  46.39                     N                   0              742                6.25               5/1/2036
    407982296               1               Single Family             Primary                      Wells Fargo                     360               50.85                  50.85                     N                   0              810               6.375               5/1/2036
    407982306               1               Single Family             Primary                      Wells Fargo                     360               51.97                  51.97                     N                   0              786                6.25               5/1/2036
    407982312               1                   Condo                Investment                    Wells Fargo                     360               35.04                  35.04                     N                   0              764               6.625               5/1/2036
    407982317               1                2-4 Family              Investment                    Wells Fargo                     360               59.95                  59.95                     N                 12.8             678               6.375               6/1/2036
    408191958               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 29.71            635                7.75               6/1/2036
    409107645               1               Single Family             Primary                        Wachovia                      360               32.42                  32.42                     N                   0              707               6.375               9/1/2036
    409107650               1               Single Family             Primary                        Wachovia                      360               59.62                  59.62                     N                   0              644               6.875               7/1/2036
    409107656               1               Single Family             Primary                        Wachovia                      360               45.69                  45.69                     N                   0              756               6.625               8/1/2036
    409107660               1               Single Family             Primary                        Wachovia                      360                 60                     60                      N                 68.66            813               6.875               8/1/2036
    409107666               1                   Condo                 Primary                        Wachovia                      360                 60                     60                      N                   0              730                6.5                8/1/2036
    409107670               1               Single Family             Primary                        Wachovia                      360               69.23                  74.04                     Y                   0              690               7.125               9/1/2036
    409107690               1                   Condo                Investment                      Wachovia                      360                 80                     80                      N                   0              688                 8                 8/1/2036
    409107693               1                    PUD                  Primary                        Wachovia                      360               25.44                  25.45                     N                   0              776               6.375               9/1/2036
    409269916               1               Single Family             Primary                      Fifth Third                     360               66.78                  66.78                     N                 31.13            741               6.875               7/1/2036
    409405651               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.49            711               6.375               10/1/2036
    409833661               2                   Condo                Investment             Select Portfolio Servicing             360               68.97                  68.97                     N                   0              682                7.75               11/1/2036
    409988751               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 38.55            680               6.625               11/1/2036
    410050889               2                    PUD                  Primary               Select Portfolio Servicing             360               53.54                  68.41                     Y                 49.78            755               6.125               11/1/2036
    410057491               2               Single Family             Primary                      Countrywide                     360                 60                     60                      N                   0              677                6.75               11/1/2036
    410057511               2                   Condo               Second Home                    Countrywide                     360                 70                     70                      N                 12.14            665                6.5                11/1/2036
    410116854               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              695               8.625               12/1/2036
    410117665               2               Single Family            Investment             Select Portfolio Servicing             360               78.69                  88.52                     Y                 38.56            686               8.375               11/1/2036
    410282507               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 54.08            774                6.25               11/1/2036
    410543653               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.56            664                6.34               12/1/2036
    410543655               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 30.69            655                6.99               12/1/2036
    410543710               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                   94.32                     Y                 48.78            668                6.64               12/1/2036
    410925896               2               Single Family            Investment             Select Portfolio Servicing             360                89.4                   89.4                     N                   0              740                8.75               2/1/2037
    410925917               2               Single Family             Primary               Select Portfolio Servicing             360               94.96                  94.96                     N                 41.77            677                8.75               2/1/2037
    411005537               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              722                7.25               2/1/2037
    411108509               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              661                 7                 12/1/2036
    411108515               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              753               7.375               2/1/2037
    411108527               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              677               6.875               2/1/2037
    411108531               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.03            652                6.75               2/1/2037
    411108552               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.79            691                6.25               2/1/2037
    411108560               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              689               7.125               2/1/2037
    411108579               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     90                      Y                   0              710               7.625               3/1/2037
    411452691               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              728                6.75               3/1/2037
    411452692               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     90                      Y                 43.49            704               6.875               3/1/2037
    411452693               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.9             697                6.75               3/1/2037
    411452695               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              689               6.875               2/1/2037
    411452696               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              780               6.875               2/1/2037
    411452697               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 35.23            719               3.625               3/1/2037
    411452698               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.46            714               3.625               3/1/2037
    411452699               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.73            706               3.625               3/1/2037
    411452700               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              691               5.875               3/1/2037
    411452701               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              706               6.875               3/1/2037
    411452702               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                  44              754               3.625               3/1/2037
    411452703               2                    PUD                  Primary               Select Portfolio Servicing             360               79.58                   100                      Y                   0              756                6.25               3/1/2037
    411452704               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.18            713               3.625               3/1/2037
    411452707               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.33            784               3.625               3/1/2037
    411452708               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              672                6.5                2/1/2037
    411452710               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.83            761               3.625               3/1/2037
    411452712               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.55            766               3.625               3/1/2037
    411452714               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 54.54            689               6.375               3/1/2037
    411452715               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              700                6.5                3/1/2037
    411452716               2                    PUD                  Primary               Select Portfolio Servicing             360               79.18                   100                      Y                 39.55            687               3.625               3/1/2037
    411452717               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.88            743               3.625               3/1/2037
    411452719               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.13            761               3.625               3/1/2037
    411452720               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.8             719               3.625               3/1/2037
    411452721               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.9             687               3.625               3/1/2037
    411452722               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.51            719               3.625               3/1/2037
    411452723               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.9             704               3.625               3/1/2037
    411452724               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 33.91            785               3.625               3/1/2037
    411452725               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 33.09            692               3.625               3/1/2037
    411452727               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.29            682               6.375               3/1/2037
    411452728               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     95                      Y                 36.36            707                 6                 3/1/2037
    411452729               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.55            775               3.625               3/1/2037
    411452730               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 26.93            738               3.625               3/1/2037
    411452731               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.89            674               3.625               3/1/2037
    411452732               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.37            787                6.25               3/1/2037
    411452733               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.51            727               6.375               3/1/2037
    411452734               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.61            672               6.625               3/1/2037
    411452735               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.77            782               5.875               3/1/2037
    411452736               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.27            700               3.625               3/1/2037
    411452739               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 30.42            751               3.625               3/1/2037
    411452740               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.54            766               3.625               3/1/2037
    411452742               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              739                6.75               3/1/2037
    411452743               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 43.76            735               3.625               3/1/2037
    411535573               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 49.9             687               8.125               10/1/2036
    411535585               1               Single Family           Second Home             Select Portfolio Servicing             360                 90                     90                      N                   0              668               8.375               3/1/2037
    411535586               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 44.2             704                 8                 3/1/2037
    411535716               2                    PUD                 Investment             Select Portfolio Servicing             360                 75                     95                      Y                 42.87            731                8.25               3/1/2037
    411535730               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              676                 8                 3/1/2037
    411535734               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              664                7.75               3/1/2037
    411535738               2               Single Family           Second Home             Select Portfolio Servicing             360                79.6                  89.89                     Y                   0              651                7.5                3/1/2037
    411535739               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              720                7.5                3/1/2037
    411535740               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.11            656               7.375               3/1/2037
    411536741               2                2-4 Family              Investment             Select Portfolio Servicing             360               63.33                  63.33                     N                   0              764               6.875               3/1/2037
    411536748               2               Single Family            Investment             Select Portfolio Servicing             360               77.59                  77.59                     N                 40.54            675                7.75               3/1/2037
    411536751               2                2-4 Family               Primary               Select Portfolio Servicing             360               61.94                  86.94                     Y                 41.23            691                6.5                3/1/2037
    411536763               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              732               6.875               1/1/2037
    411536765               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              737               6.625               1/1/2037
    411536776               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     75                      N                   0              678               6.375               3/1/2037
    411536787               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              657                 7                 3/1/2037
    411536797               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.61                     Y                   0              671                7.5                3/1/2037
    411536800               2                   Condo                Investment             Select Portfolio Servicing             360               64.91                  64.91                     N                 39.01            628                 7                 3/1/2037
    411536801               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              710                6.5                3/1/2037
    411551873               2               Single Family             Primary                      Fifth Third                     360                 80                   92.06                     Y                 42.48            671                 7                 9/1/2036
    411551874               2               Single Family             Primary                      Fifth Third                     360                 95                     95                      N                   0              772                 8                 8/1/2036
    411551880               2               Single Family             Primary                      Fifth Third                     360                 95                    100                      Y                 44.48            749               7.375               9/1/2036
    411551882               2               Single Family             Primary                      Fifth Third                     360               94.95                  94.96                     N                 49.98            669               8.625               9/1/2036
    411551883               2               Single Family             Primary                      Fifth Third                     360                 80                    100                      Y                 52.83            649               7.375               9/1/2036
    411551907               2               Single Family             Primary                      Fifth Third                     360               69.21                  86.67                     Y                 52.49            699               6.875               11/1/2036
    411551909               2                   Condo                 Primary                      Fifth Third                     360                 80                    100                      Y                 44.38            687                 7                 11/1/2036
    411551913               2               Single Family             Primary                      Fifth Third                     360                 95                     95                      N                   0              713               8.125               11/1/2036
    411551921               2               Single Family             Primary                      Fifth Third                     360                 80                    100                      Y                 44.53            676                7.25               12/1/2036
    411551925               2                2-4 Family              Investment                    Fifth Third                     360                 80                     80                      N                 33.88            694               7.375               12/1/2036
    411551926               2               Single Family            Investment                    Fifth Third                     360                 90                     90                      N                   0              813               8.125               11/1/2036
    411551942               2               Single Family             Primary                      Fifth Third                     360               77.92                  77.93                     N                   0              677               6.375               12/1/2036
    411551950               2               Single Family             Primary                      Fifth Third                     360                 90                     90                      N                 40.86            625               8.375               12/1/2036
    411551954               2               Single Family             Primary                      Fifth Third                     360               76.92                  95.24                     Y                 33.43            680               6.625               12/1/2036
    411551955               2                2-4 Family              Investment                    Fifth Third                     360                 80                     80                      N                 31.03            738                7.75               12/1/2036
    411551959               1               Single Family             Primary                      Fifth Third                     360               78.73                  78.74                     N                 40.35            621               7.875               12/1/2036
    411551961               2               Single Family             Primary                      Fifth Third                     360               79.55                  79.55                     N                 39.12            638               6.875               12/1/2036
    411551967               1               Single Family             Primary                      Fifth Third                     360                 80                    100                      Y                 31.96            757               7.125               12/1/2036
    411551976               2               Single Family             Primary                      Fifth Third                     360                 85                     85                      N                 48.05            638                7.75               12/1/2036
    411551982               2                2-4 Family              Investment                    Fifth Third                     300                 80                     80                      N                 24.29            694                7.5                12/1/2031
    411551985               2               Single Family             Primary                      Fifth Third                     360                 95                     95                      N                 34.97            673               8.375               12/1/2036
    411551986               2               Single Family             Primary                      Fifth Third                     360                 90                     90                      N                   0              674                8.75               1/1/2037
    411551987               2               Single Family            Investment                    Fifth Third                     360               74.52                  74.52                     N                 39.92            752               6.875               12/1/2036
    411551996               2                   Condo                 Primary                      Fifth Third                     360               78.66                  92.48                     Y                   0              743               6.375               2/1/2037
    411551997               1               Single Family             Primary                      Fifth Third                     360                 80                    100                      Y                 45.62            695                7.25               1/1/2037
    411552008               2               Single Family             Primary                      Fifth Third                     360               89.49                   89.5                     N                   0              670               7.125               3/1/2037
    411552010               2               Single Family             Primary                      Fifth Third                     360                 80                    100                      Y                   0              774               7.125               2/1/2037
    411559304               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   84.84                     Y                 50.07            677                5.75               4/1/2037
    411618216               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              692                 7                 3/1/2037
    411618218               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              809                4.75               4/1/2037
    411618222               1               Single Family             Primary               Select Portfolio Servicing             360                 80                   98.82                     Y                 36.48            787               5.625               4/1/2037
    411618224               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              724                5.25               4/1/2037
    411629510               2                   Condo                 Primary               Select Portfolio Servicing             360               78.44                  99.72                     Y                 42.83            670                6.75               3/1/2037
    411629512               2               Single Family           Second Home             Select Portfolio Servicing             360               76.36                  87.21                     Y                 47.19            653               5.875               3/1/2037
    411629521               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.09            630                5.75               3/1/2037
    411629527               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.65            674               6.875               3/1/2037
    411629528               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              701               6.875               3/1/2037
    411629530               2               Single Family             Primary               Select Portfolio Servicing             360                79.2                   99.2                     Y                 48.86            659                7.5                3/1/2037
    411629531               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     95                      Y                 39.31            705               7.125               4/1/2037
    411629533               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.61            635                7.25               3/1/2037
    411629536               2               Single Family             Primary               Select Portfolio Servicing             360                 75                     90                      Y                 23.52            695               6.625               3/1/2037
    411629542               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.79            677                 6                 3/1/2037
    411629543               2               Single Family             Primary               Select Portfolio Servicing             360               74.88                  88.18                     Y                 46.48            662                7.25               3/1/2037
    411629557               2                   Condo                Investment             Select Portfolio Servicing             360               77.65                  93.24                     Y                 38.65            758                7.5                3/1/2037
    411629566               2               Single Family             Primary               Select Portfolio Servicing             360               79.99                   100                      Y                 27.87            681                7.5                3/1/2037
    411629568               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.65            691                7.5                2/1/2037
    411629573               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.11            656               5.875               3/1/2037
    411686030               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 50.21            767               6.625               4/1/2037
    411761394               1               Single Family             Primary               Select Portfolio Servicing             360               78.45                  78.45                     N                 31.57            788               5.375               4/1/2037
    411761395               1                   Condo                 Primary               Select Portfolio Servicing             360               79.33                  84.94                     Y                 33.96            720               5.375               4/1/2037
    411761397               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                 47.2             730                6.25               4/1/2037
    411761400               1               Single Family             Primary               Select Portfolio Servicing             360               77.98                  84.22                     Y                   0              763               5.375               4/1/2037
    411761402               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              792                5.75               4/1/2037
    411761404               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   86.36                     Y                   0              732                6.25               4/1/2037
    411761405               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              798               5.375               4/1/2037
    411784364               2               Single Family            Investment                    Countrywide                     360                 70                     70                      N                   0              708                6.5                3/1/2037
    411784368               2                   Condo                 Primary                      Countrywide                     360               66.67                  66.67                     N                 52.7             673                6.5                3/1/2037
    411784371               2               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 40.29            724               6.375               2/1/2037
    411784372               2               Single Family             Primary                      Countrywide                     360               55.22                  55.22                     N                 33.93            782               6.125               3/1/2037
    411784377               2               Single Family             Primary                      Countrywide                     360               62.25                  62.25                     N                 48.92            693                6.25               3/1/2037
    411784387               2                    PUD                  Primary                      Countrywide                     360                69.3                   69.3                     N                   0              699               5.875               3/1/2037
    411784537               1               Single Family             Primary                        Indymac                       360               13.01                  13.01                     N                  2.2             801                 6                 2/1/2037
    411784539               1                    PUD                  Primary                        Indymac                       360               74.01                  78.95                     Y                 41.5             773                6.25               2/1/2037
    411784540               1               Single Family             Primary                        Indymac                       360               73.53                    90                      Y                 31.26            795                 6                 12/1/2036
    411784547               1               Single Family             Primary                        Indymac                       360               78.13                  78.13                     N                 6.59             770                 5                 1/1/2037
    411784551               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 35.63            800               6.375               1/1/2037
    411784559               1                2-4 Family              Investment                      Indymac                       360                 80                     80                      N                 50.2             732                7.25               1/1/2037
    411784560               1                2-4 Family              Investment                      Indymac                       360                 80                     80                      N                 51.67            732                7.25               1/1/2037
    411784564               1               Single Family             Primary                        Indymac                       360                 80                     86                      Y                 49.45            714               7.125               1/1/2037
    411784565               1               Single Family             Primary                        Indymac                       360                31.6                   31.6                     N                 23.9             781                6.25               2/1/2037
    411784581               1                   Condo                 Primary                        Indymac                       360                72.2                    90                      Y                 46.45            743               6.375               1/1/2037
    411784627               1               Single Family             Primary                        Indymac                       360                 80                     90                      Y                 36.3             712                6.25               2/1/2037
    411784642               1                    PUD                  Primary                        Indymac                       360               55.04                  55.04                     N                 44.51            754               6.125               3/1/2037
    411784647               1               Single Family             Primary                        Indymac                       360                 80                     80                      N                 30.61            730               6.625               2/1/2037
    411784658               1               Single Family             Primary                        Indymac                       360               79.34                  79.34                     N                 41.38            767                6.25               2/1/2037
    411784663               1               Single Family            Investment                      Indymac                       360               73.33                  73.33                     N                 38.36            717               6.375               2/1/2037
    411784668               1               Single Family             Primary                        Indymac                       360               78.71                  78.71                     N                 47.66            760               6.625               3/1/2037
    411914233               1               Single Family           Second Home                    Countrywide                     360               79.85                  79.85                     N                 43.37            743               6.625               3/1/2037
    411914249               1                    PUD                  Primary                      Countrywide                     360                 80                     90                      Y                 38.27            754               6.375               4/1/2037
    411914260               1                    PUD                  Primary                      Countrywide                     360               59.31                  63.45                     Y                 40.77            720                6.5                3/1/2037
    411914265               1               Single Family             Primary                      Countrywide                     360               71.68                  71.68                     N                 43.91            690                6.25               3/1/2037
    411914271               1                   Condo                 Primary                      Countrywide                     360                 80                    89.9                     Y                 37.2             647                7.75               3/1/2037
    411914282               1               Single Family             Primary                      Countrywide                     360               61.22                  69.39                     Y                 39.47            629               6.375               4/1/2037
    411914284               1               Single Family             Primary                      Countrywide                     360                 80                   88.95                     Y                 36.23            777                6.25               4/1/2037
    411914288               1                   Condo               Second Home                    Countrywide                     360                 80                     90                      Y                 51.95            660               6.125               4/1/2037
    411914320               1                   Condo                 Primary                      Countrywide                     360                 80                    100                      Y                 41.51            684               7.625               4/1/2037
    411914322               1               Single Family             Primary                      Countrywide                     360               58.72                  58.72                     N                 40.24            709                6.25               4/1/2037
    411914336               2               Single Family             Primary                      Countrywide                     360                 90                     90                      N                 41.1             694                6.25               2/1/2037
    411914361               2               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 47.81            668               6.875               2/1/2037
    411914385               2                   Condo               Second Home                    Countrywide                     360               69.13                  69.13                     N                 31.65            620                6.5                4/1/2037
    411914394               2                    PUD                  Primary                      Countrywide                     360                 80                     80                      N                 13.37            748                 6                 4/1/2037
    411914423               2                    PUD                  Primary                      Countrywide                     360                 80                     90                      Y                   0              735               5.875               4/1/2037
    411914427               2               Single Family             Primary                      Countrywide                     360               73.53                    90                      Y                 49.98            720                6.5                4/1/2037
    500749978               2               Single Family             Primary                      Wells Fargo                     360                 80                    100                      Y                   0              737                7.5                7/1/2036
    500750845               2               Single Family             Primary               Select Portfolio Servicing             360               76.73                  76.73                     N                 38.69            660                7.5                5/1/2036
    500783960               2               Single Family            Investment             Select Portfolio Servicing             360               63.33                    90                      Y                 33.94            750                 8                 8/1/2036
    500783988               2               Single Family            Investment             Select Portfolio Servicing             360               61.43                    90                      Y                 33.94            750                 8                 8/1/2036
    500784007               2               Single Family            Investment             Select Portfolio Servicing             360               63.33                    90                      Y                 33.94            750                 8                 8/1/2036
    500790030               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 31.15            759                 8                 7/1/2036
    500803434               2               Single Family             Primary               Select Portfolio Servicing             360               77.05                  77.05                     N                 34.52            681                 6                 8/1/2036
    500809451               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 31.8             680                6.25               7/1/2036
    500815177               2               Single Family            Investment             Select Portfolio Servicing             360               73.98                  73.98                     N                 41.05            642               7.875               7/1/2036
    500815194               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     75                      N                 44.1             652               7.875               7/1/2036
    500816334               2               Single Family             Primary               Select Portfolio Servicing             360               69.55                  69.55                     N                 43.51             0                 7.75               8/1/2036
    500824799               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 50.7             693                 7                 9/1/2036
    500825735               2                    PUD                Second Home             Select Portfolio Servicing             360                 70                     70                      N                 10.17             0                  7                 8/1/2036
    500830455               2                2-4 Family              Investment                    Wells Fargo                     360                 75                     75                      N                 33.9             671               7.375               8/1/2036
    500837286               2                   Condo                 Primary               Select Portfolio Servicing             360               74.46                    90                      Y                 37.02            653                7.5                9/1/2036
    500842809               2                   Co-Op                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 50.16            761                7.75               7/1/2036
    500847686               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     75                      N                 45.01            647               7.875               9/1/2036
    500848882               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.78            730                6.25               9/1/2036
    500849390               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 49.78            662               6.625               9/1/2036
    500852571               2               Single Family             Primary                      Wells Fargo                     360               79.99                  89.98                     Y                 42.09            643               6.875               10/1/2036
    500856675               2                2-4 Family               Primary                      Wells Fargo                     360                 80                    100                      Y                   0              672               7.625               10/1/2036
    500858676               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.75            724               6.875               9/1/2036
    500859996               2               Single Family             Primary                      Wells Fargo                     360                 80                    100                      Y                   0              715                 7                 10/1/2036
    500860364               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     95                      Y                   0              743               7.875               11/1/2036
    500860580               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              678                 8                 10/1/2036
    500861113               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                   100                      Y                   0              686                7.25               10/1/2036
    500862294               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.6             664               7.125               10/1/2036
    500862623               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              681               6.875               9/1/2036
    500863845               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              720               6.375               10/1/2036
    500865291               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.42            640               7.875               10/1/2036
    500866620               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                   0              771               5.125               11/1/2036
    500866699               2                   Condo               Second Home             Select Portfolio Servicing             360                 70                     70                      N                 33.8              0                7.875               10/1/2036
    500867318               2                   Condo                Investment             Select Portfolio Servicing             360               79.99                  94.99                     Y                 39.9             709               7.875               11/1/2036
    500867977               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.1             752                6.75               11/1/2036
    500869721               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.66            704               6.875               10/1/2036
    500870206               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   88.89                     Y                 48.54            674               6.125               10/1/2036
    500870396               2                   Condo                 Primary                      Wells Fargo                     360                 78                   91.71                     Y                   0              639                7.25               10/1/2036
    500871025               2                   Condo               Second Home             Select Portfolio Servicing             360               71.61                  71.61                     N                 36.66             0                 8.5                10/1/2036
    500871395               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.15            666               8.625               12/1/2036
    500871615               2                   Co-Op                 Primary                      Wells Fargo                     360                 80                    100                      Y                 47.32            660               7.375               11/1/2036
    500872000               2                    PUD                Second Home             Select Portfolio Servicing             360               79.99                  79.99                     N                 48.87             0                 7.5                11/1/2036
    500872061               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.57            694                6.25               10/1/2036
    500873753               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 30.7             686                 8                 11/1/2036
    500876618               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     80                      N                 45.52            759                6.75               11/1/2036
    500877005               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              661               7.875               12/1/2036
    500877506               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.65            676               7.375               1/1/2037
    500877729               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                 40.47            714                5.25               11/1/2036
    500879084               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              697               7.875               11/1/2036
    500879273               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.28            701                 6                 12/1/2036
    500879633               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.49            680               6.375               11/1/2036
    500879847               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              688                7.25               12/1/2036
    500880034               2                   Condo                 Primary                      Wells Fargo                     360                 80                    100                      Y                   0              665               7.375               11/1/2036
    500880104               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.09            692               6.875               11/1/2036
    500880105               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.4             626                7.5                12/1/2036
    500881198               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   89.01                     Y                 27.94            632               7.625               1/1/2037
    500881833               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.73            678               6.875               1/1/2037
    500882435               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 26.46            694                7.75               11/1/2036
    500883533               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              666                7.25               11/1/2036
    500883555               2                   Condo                 Primary               Select Portfolio Servicing             360                 75                     95                      Y                 35.68            705               6.625               11/1/2036
    500883706               2               Single Family             Primary               Select Portfolio Servicing             360                 79                     95                      Y                 40.99            651                7.25               11/1/2036
    500884059               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.92            634               7.125               12/1/2036
    500885560               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.18            685                6.5                11/1/2036
    500885566               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              679                7.75               1/1/2037
    500885661               2                   Condo                Investment             Select Portfolio Servicing             360                 75                     75                      N                 42.69            754                 8                 11/1/2036
    500885918               2                   Condo                Investment             Select Portfolio Servicing             360                76.8                   91.2                     Y                 43.9             675                6.5                12/1/2036
    500885973               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              723                5.5                12/1/2036
    500885993               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 28.43            663                7.5                12/1/2036
    500886429               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   90.34                     Y                 31.56            665                 6                 11/1/2036
    500887339               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.96            656                7.75               12/1/2036
    500888281               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.91            630                8.75               12/1/2036
    500888650               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                   0              701               7.875               12/1/2036
    500889549               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.82            648                7.25               12/1/2036
    500889746               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 35.25            749                5.75               11/1/2036
    500889769               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.57            636               7.875               12/1/2036
    500890036               2                    PUD                  Primary               Select Portfolio Servicing             360                71.9                   71.9                     N                   0              626               8.375               12/1/2036
    500890447               2                    PUD                  Primary                      Wells Fargo                     360               79.99                  99.99                     Y                 43.89            637                7.5                12/1/2036
    500891007               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 42.24            731                6.25               11/1/2036
    500891180               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 35.13            669                7.5                12/1/2036
    500891219               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.88            660                6.5                12/1/2036
    500891257               2                   Condo                 Primary               Select Portfolio Servicing             360               78.79                  92.36                     Y                 25.97            656                7.5                12/1/2036
    500891306               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              700                7.5                12/1/2036
    500891318               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.67            661                6.75               12/1/2036
    500891557               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     75                      N                 34.83            659                7.99               12/1/2036
    500891671               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.93            643                7.75               12/1/2036
    500891693               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                   89.99                     Y                   0              680               7.875               12/1/2036
    500892046               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 29.42            711                7.25               12/1/2036
    500892051               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                   100                      Y                   0              689               6.625               12/1/2036
    500892265               2               Single Family            Investment             Select Portfolio Servicing             360               73.04                  73.04                     N                   0              681                8.75               1/1/2037
    500892321               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 50.77            677                6.5                12/1/2036
    500892357               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              660                7.5                12/1/2036
    500893008               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.01            626                8.5                12/1/2036
    500893068               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                 40.11            750               7.875               12/1/2036
    500893134               2               Single Family             Primary               Select Portfolio Servicing             360                 75                     90                      Y                 40.52            678                7.25               12/1/2036
    500893290               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.82            641                7.5                12/1/2036
    500893625               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.73            652               7.625               12/1/2036
    500894070               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 39.81            715               7.375               1/1/2037
    500894547               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 41.25            724                7.75               11/1/2036
    500894548               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              671               7.875               11/1/2036
    500894625               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              706               6.875               2/1/2037
    500894679               2               Single Family            Investment             Select Portfolio Servicing             360                 77                     77                      N                 31.69            673                 7                 12/1/2036
    500894744               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.95            671               6.625               1/1/2037
    500894831               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 22.04            751               5.375               12/1/2036
    500894961               2                    CHT                 Investment             Select Portfolio Servicing             360                 75                     75                      N                 32.45            691               7.875               12/1/2036
    500895606               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 25.92            680               7.375               1/1/2037
    500895607               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 47.95            673               6.875               12/1/2036
    500895609               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.17            662                7.25               12/1/2036
    500895713               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              640                7.5                12/1/2036
    500896128               2                    PUD                  Primary               Select Portfolio Servicing             360               66.76                  66.76                     N                 33.71            633                7.75               12/1/2036
    500896151               2               Single Family           Second Home             Select Portfolio Servicing             360                 80                   93.85                     Y                 25.22            763                 7                 12/1/2036
    500896169               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 32.67            751               8.125               12/1/2036
    500896307               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              661               6.875               1/1/2037
    500896309               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.53            625               7.375               1/1/2037
    500896710               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              661                8.25               12/1/2036
    500896965               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 41.68            640               6.875               12/1/2036
    500896972               1               Single Family             Primary               Select Portfolio Servicing             360                 80                   89.03                     Y                 53.07            736               5.875               1/1/2037
    500897120               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.21            653                7.5                12/1/2036
    500897277               2               Single Family             Primary               Select Portfolio Servicing             360               79.99                  94.94                     Y                 42.42            648                7.75               12/1/2036
    500897379               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.88            683                7.5                12/1/2036
    500897559               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.42            639                7.75               12/1/2036
    500897702               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     80                      N                 21.87            685                8.75               12/1/2036
    500897758               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.99                     Y                   0              669                6.5                12/1/2036
    500897833               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.26            791                5.75               12/1/2036
    500897903               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.13            708                7.25               12/1/2036
    500898925               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     85                      Y                   0              689                7.75               11/1/2036
    500899356               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              663                6.5                12/1/2036
    500899361               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.36            637                7.25               12/1/2036
    500899422               2                   Condo                 Primary               Select Portfolio Servicing             360               79.31                    95                      Y                   0              673                8.25               12/1/2036
    500899674               2                    PUD                  Primary               Select Portfolio Servicing             360               77.14                  86.79                     Y                 46.39            728               5.875               12/1/2036
    500899729               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 49.4             740                8.35               12/1/2036
    500900028               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.47            680               7.375               12/1/2036
    500900307               2               Single Family            Investment             Select Portfolio Servicing             360               72.26                  72.26                     N                 45.7             650               8.625               12/1/2036
    500900361               2               Single Family            Investment             Select Portfolio Servicing             360               65.13                  65.13                     N                   0              639               7.375               12/1/2036
    500900489               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 17.89            767               7.875               12/1/2036
    500900688               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 31.26            669                8.75               12/1/2036
    500900702               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.97                     Y                   0              672                7.5                12/1/2036
    500900784               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 47.46            735               8.125               2/1/2037
    500900859               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.37            654               7.875               12/1/2036
    500900953               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.71            625                7.5                1/1/2037
    500900989               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 42.03            735                8.25               1/1/2037
    500901076               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              667               6.875               1/1/2037
    500901101               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.38                     Y                 45.32            747                6.5                12/1/2036
    500901309               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.84            631                7.5                12/1/2036
    500901347               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.59            651               5.625               1/1/2037
    500901521               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 37.13            640                 7                 12/1/2036
    500902231               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              675               7.375               1/1/2037
    500902333               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                   86.33                     Y                   0              695               7.875               1/1/2037
    500902408               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.94            671               7.375               12/1/2036
    500902438               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.32            657                 8                 12/1/2036
    500902519               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.78            725                 7                 1/1/2037
    500902572               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 28.72            651                7.5                1/1/2037
    500902606               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              683               8.125               12/1/2036
    500902640               2                    PUD                 Investment             Select Portfolio Servicing             360               79.86                  79.86                     N                 45.39            718               8.375               1/1/2037
    500902664               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                 53.94            640                8.75               12/1/2036
    500902983               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              673                8.25               12/1/2036
    500903022               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 28.75            677               8.125               12/1/2036
    500903263               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.47            744                6.75               12/1/2036
    500903266               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.18            710                7.5                12/1/2036
    500903432               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.86            692               6.875               1/1/2037
    500903455               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 42.36            753                6.5                12/1/2036
    500903591               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.61            640               7.375               12/1/2036
    500903816               2               Single Family            Investment             Select Portfolio Servicing             360               71.86                  71.86                     N                 26.62            627                7.5                12/1/2036
    500903924               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              687               7.625               1/1/2037
    500904235               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                   89.95                     Y                 46.99            702                8.25               1/1/2037
    500904602               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              732                6.75               12/1/2036
    500905067               2                   Condo               Second Home             Select Portfolio Servicing             360                79.4                  94.29                     Y                   0              669                7.5                2/1/2037
    500905315               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              674                7.5                12/1/2036
    500905430               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.32            683                6.5                12/1/2036
    500905434               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 40.81            693               6.875               1/1/2037
    500905456               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.81            668               8.125               1/1/2037
    500905521               2               Single Family            Investment             Select Portfolio Servicing             360                 80                   89.17                     Y                 22.85            720               7.375               1/1/2037
    500905601               2               Single Family            Investment             Select Portfolio Servicing             360               87.27                  87.27                     N                 44.69            680                8.75               12/1/2036
    500905926               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              691                7.99               1/1/2037
    500905990               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   92.73                     Y                 44.15            658               7.125               1/1/2037
    500906109               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 26.2             727               7.125               1/1/2037
    500906110               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              677               6.875               12/1/2036
    500906112               2                    CHT                 Investment             Select Portfolio Servicing             360               68.12                  68.12                     N                 33.23            756               6.375               1/1/2037
    500906481               2                   Condo                Investment             Select Portfolio Servicing             360                 95                     95                      N                 31.72            763                8.15               1/1/2037
    500906494               2                   Condo                Investment             Select Portfolio Servicing             360                 95                     95                      N                 36.47            763                8.15               1/1/2037
    500906523               2               Single Family           Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 35.55            753                7.5                1/1/2037
    500906587               1               Single Family             Primary               Select Portfolio Servicing             360               79.99                   100                      Y                 39.71            700                 5                 1/1/2037
    500906745               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.99            702                6.5                12/1/2036
    500906893               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.96            655               7.625               1/1/2037
    500906913               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 43.54            702                 7                 1/1/2037
    500906938               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.66            666               6.875               1/1/2037
    500907127               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              691               7.875               12/1/2036
    500907274               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.21            668               6.875               1/1/2037
    500907681               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.97            625                7.75               1/1/2037
    500907719               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 32.85            679               7.125               1/1/2037
    500907777               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.44            653                 7                 1/1/2037
    500907977               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 33.6             652                 7                 1/1/2037
    500908175               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     90                      Y                   0              636                7.5                2/1/2037
    500908332               2                2-4 Family               Primary               Select Portfolio Servicing             360               79.89                  99.86                     Y                 35.84            773                6.5                1/1/2037
    500908534               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 49.17            677                 8                 1/1/2037
    500908592               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                 39.23            689                5.75               1/1/2037
    500908635               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              653                7.75               1/1/2037
    500909234               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 35.36            640                7.5                1/1/2037
    500909242               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 30.73            694               7.875               1/1/2037
    500909257               2               Single Family             Primary               Select Portfolio Servicing             360               94.57                  94.57                     N                 31.92            673                 8                 1/2/2037
    500909538               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 23.89            652                6.75               1/1/2037
    500909646               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              689                7.5                1/1/2037
    500909650               2               Single Family             Primary               Select Portfolio Servicing             360               79.99                  99.98                     Y                   0              664                6.5                1/1/2037
    500909860               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              706                6.75               1/1/2037
    500910067               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.05            642               8.125               1/1/2037
    500910306               2                    PUD                 Investment             Select Portfolio Servicing             360               78.57                  78.57                     N                   0              650                8.25               1/1/2037
    500910742               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.34            698               7.125               1/1/2037
    500910980               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              628               6.875               2/1/2037
    500911136               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              660               7.625               1/1/2037
    500911223               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              633               7.375               1/1/2037
    500911226               2                    PUD                  Primary               Select Portfolio Servicing             360               74.32                   92.9                     Y                 24.76            652               7.375               1/1/2037
    500911236               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.95            644                6.75               1/1/2037
    500911269               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.55            629               7.875               1/1/2037
    500911346               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.35            669               7.625               2/1/2037
    500911624               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 35.93            751                6.75               1/1/2037
    500911749               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 47.14            710                 7                 2/1/2037
    500912077               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 54.17            665                7.25               1/1/2037
    500912108               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  79.99                     N                 44.12            660               5.375               1/1/2037
    500912549               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 28.55            742               8.375               2/1/2037
    500912604               2                2-4 Family               Primary               Select Portfolio Servicing             360                100                    100                      N                 32.55            676               8.375               1/1/2037
    500912899               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.07            636                 7                 1/1/2037
    500912901               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     85                      Y                 25.27            705                7.25               1/1/2037
    500912929               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     90                      Y                 50.05            637               7.625               1/1/2037
    500912930               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              681                 7                 1/1/2037
    500912990               2                2-4 Family               Primary               Select Portfolio Servicing             360                 90                     90                      N                   0              684                 8                 1/1/2037
    500913173               2                    CHT                 Investment             Select Portfolio Servicing             360                 75                     75                      N                 31.67            728               7.125               1/1/2037
    500913202               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.6             651               7.875               2/1/2037
    500913396               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.08            637               7.875               1/1/2037
    500913513               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 20.8             739               7.375               1/1/2037
    500913516               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              697                7.5                1/1/2037
    500913679               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.8             634               6.875               1/1/2037
    500913775               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 51.85            799               6.125               2/1/2037
    500913777               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 53.36            663                7.25               1/1/2037
    500913802               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              679                6.75               1/1/2037
    500914474               2               Single Family             Primary               Select Portfolio Servicing             360               78.81                  96.72                     Y                   0              685                7.5                2/1/2037
    500914516               2                   Condo                Investment             Select Portfolio Servicing             360               61.11                  61.11                     N                 16.78            665               7.875               1/1/2037
    500914572               2                2-4 Family              Investment             Select Portfolio Servicing             360               86.45                  86.45                     N                   0              684                8.75               2/1/2037
    500914573               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              672               8.625               1/1/2037
    500914662               2                2-4 Family              Investment             Select Portfolio Servicing             360                 95                     95                      N                 29.19            801               8.625               1/1/2037
    500914885               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.75            652               7.375               1/1/2037
    500914917               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     95                      Y                 48.32            777                7.5                1/1/2037
    500914985               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              741                7.5                1/1/2037
    500915057               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              667                7.5                1/1/2037
    500915426               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              767                 7                 1/1/2037
    500915576               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     95                      Y                   0              758                8.5                1/1/2037
    500915594               2               Single Family             Primary               Select Portfolio Servicing             360               84.77                  84.77                     N                 41.92            695                7.25               1/1/2037
    500915645               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                 33.41            664               8.125               1/1/2037
    500915824               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              661                7.75               1/1/2037
    500915825               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 31.57            739                6.75               1/1/2037
    500916010               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.53            690               5.375               1/1/2037
    500916289               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   96.05                     Y                 57.77            751                6.25               1/1/2037
    500916347               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                   89.89                     Y                 22.64            682               7.375               2/1/2037
    500916348               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.99                     Y                 55.25            660                7.25               1/1/2037
    500916522               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 37.92            712                8.75               2/1/2037
    500916739               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.09            677                7.75               1/1/2037
    500916751               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.48            657                6.5                1/1/2037
    500916776               2                    PUD                  Primary               Select Portfolio Servicing             360               78.67                  93.44                     Y                   0              675                6.5                2/1/2037
    500916997               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.96            674               7.875               1/1/2037
    500917318               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 39.49            755                6.75               2/1/2037
    500917434               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 25.06            736               6.625               1/1/2037
    500917435               2                    CHT                 Investment             Select Portfolio Servicing             360                 70                     70                      N                 25.06            736                 7                 1/1/2037
    500917584               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              673                 7                 1/1/2037
    500917861               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              667               6.125               1/1/2037
    500917988               2               Single Family            Investment             Select Portfolio Servicing             360                 80                   89.95                     Y                 42.17            687               7.375               2/1/2037
    500918021               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              664               8.125               1/1/2037
    500918081               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              700               5.375               1/1/2037
    500918430               2                    CHT                Second Home             Select Portfolio Servicing             360                 70                     70                      N                 29.02             0                 7.75               2/1/2037
    500918486               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              666                7.5                1/1/2037
    500918560               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 18.35            774               8.703               1/1/2037
    500918587               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              700               7.125               1/1/2037
    500918611               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 47.85            670                8.5                1/1/2037
    500918642               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.62            744                7.25               2/1/2037
    500919010               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              677                7.5                1/1/2037
    500919013               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              650                6.5                1/1/2037
    500919276               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.09            742                7.5                2/1/2037
    500919526               2               Single Family            Investment             Select Portfolio Servicing             360                 95                     95                      N                 40.59            743                 8                 2/1/2037
    500919616               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.72            648               6.875               1/1/2037
    500919672               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.35            710                6.25               2/1/2037
    500919719               2                   Condo                Investment             Select Portfolio Servicing             360               74.99                  94.98                     Y                   0              750                8.25               12/1/2036
    500919765               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 28.9             648                8.75               2/1/2037
    500919773               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.98            634                8.75               2/1/2037
    500919778               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.53            672                5.5                1/1/2037
    500919817               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.82            634               7.875               2/1/2037
    500920132               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  94.98                     Y                 42.34            696                5.5                1/1/2037
    500920146               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     95                      Y                 19.07            752                 7                 2/1/2037
    500920166               2               Single Family            Investment             Select Portfolio Servicing             360                 70                     70                      N                 46.03            631               7.625               2/1/2037
    500920569               1               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                 50.79            689                5.5                3/1/2037
    500920584               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.05            748               5.375               1/1/2037
    500920586               2               Single Family             Primary               Select Portfolio Servicing             360               79.99                  99.98                     Y                 43.59            700               5.375               2/1/2037
    500920779               2               Single Family           Second Home             Select Portfolio Servicing             360               78.99                   93.8                     Y                 39.81            790                8.25               3/1/2037
    500920808               2               Single Family            Investment             Select Portfolio Servicing             360               71.43                    95                      Y                   0              744                8.75               1/1/2037
    500920934               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.34            713                7.25               1/1/2037
    500921350               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.79            723                7.5                2/1/2037
    500921373               2               Single Family             Primary               Select Portfolio Servicing             360               79.94                  99.93                     Y                   0              745               6.625               10/1/2036
    500921392               2                   Condo               Second Home             Select Portfolio Servicing             360               79.99                  94.98                     Y                 37.4             721                7.5                11/1/2036
    500921422               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.14            735                7.25               11/1/2036
    500921526               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 20.27            699                7.25               1/1/2037
    500921529               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.62            648                6.5                1/1/2037
    500921593               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 32.55            730               8.125               2/1/2037
    500922098               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 33.01            758               6.875               2/1/2037
    500922366               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 51.96            738                5.75               3/1/2037
    500922399               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.63            771               7.875               2/1/2037
    500922409               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                   89.99                     Y                   0              667                 5                 2/1/2037
    500922438               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 41.11            694               8.375               2/1/2037
    500922462               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 41.81            629                7.25               2/1/2037
    500922484               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     90                      Y                 25.31            732               7.875               2/1/2037
    500922509               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     95                      Y                 34.9             729                7.5                2/1/2037
    500923080               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              677                7.5                1/1/2037
    500923181               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.42            740                7.75               1/1/2037
    500923295               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    94.9                     Y                   0              743               6.625               2/1/2037
    500923298               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.06            667                 6                 2/1/2037
    500923391               2                    PUD                 Investment             Select Portfolio Servicing             360                 75                     90                      Y                 17.65            722               7.375               2/1/2037
    500923458               1                2-4 Family               Primary               Select Portfolio Servicing             360                 80                   94.85                     Y                 47.79            703               5.875               2/1/2037
    500923820               2                    CHT                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              733                 7                 2/1/2037
    500923832               2               Single Family            Investment             Select Portfolio Servicing             360                 85                     85                      N                 39.65            694                 8                 2/1/2037
    500923910               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.91            747                6.25               2/1/2037
    500924311               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 35.55            724                7.75               2/1/2037
    500924424               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.99            643                7.5                2/1/2037
    500924585               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 10.23            693               7.625               2/1/2037
    500924589               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 21.63            625               8.875               12/1/2036
    500924747               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              684                7.5                3/1/2037
    500924805               2                   Condo                Investment             Select Portfolio Servicing             360               79.99                  79.99                     N                 47.48            791                 7                 2/1/2037
    500924946               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.08            628                8.5                2/1/2037
    500925085               2                   Condo                Investment             Select Portfolio Servicing             360               79.99                  79.99                     N                 47.48            791                 7                 2/1/2037
    500925173               2                2-4 Family              Investment             Select Portfolio Servicing             360               89.09                  89.09                     N                   0              707                8.75               2/1/2037
    500925207               2               Single Family           Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 42.58            797               7.625               2/1/2037
    500925302               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 45.52            723               8.125               2/1/2037
    500925322               1               Single Family             Primary               Select Portfolio Servicing             360               72.42                  72.42                     N                 56.98            699               5.375               2/1/2037
    500925487               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     80                      N                 36.92            655                7.75               2/1/2037
    500925548               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 32.72            803               7.375               2/1/2037
    500925579               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              676                6.25               2/1/2037
    500925783               2                2-4 Family              Investment             Select Portfolio Servicing             360               89.32                  89.32                     N                   0              707                8.75               2/1/2037
    500925963               2                2-4 Family              Investment             Select Portfolio Servicing             360               88.58                  88.58                     N                   0              707                8.75               2/1/2037
    500926041               2                2-4 Family              Investment             Select Portfolio Servicing             360               89.55                  89.55                     N                   0              707                8.75               2/1/2037
    500926261               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.45            667                5.5                2/1/2037
    500926410               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              787               7.625               2/1/2037
    500926429               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.03            788               5.375               2/1/2037
    500926432               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              701               6.875               2/1/2037
    500926520               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.81            768               7.625               2/1/2037
    500926754               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 47.09            713               8.628               1/1/2037
    500926804               2               Single Family            Investment             Select Portfolio Servicing             360               76.92                  88.46                     Y                 42.84            694                7.75               2/1/2037
    500926922               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.11            629                6.75               2/1/2037
    500927076               2               Single Family             Primary               Select Portfolio Servicing             360                82.6                  99.82                     Y                 38.35            689                8.25               2/1/2037
    500927086               2                    CHT                Second Home             Select Portfolio Servicing             360                 65                     65                      N                 30.15             0                7.875               2/1/2037
    500927100               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.99                     Y                 44.03            656               7.875               2/1/2037
    500927103               2                   Condo                Investment             Select Portfolio Servicing             360                 75                     90                      Y                   0              732               7.875               2/1/2037
    500927104               2                   Condo                 Primary               Select Portfolio Servicing             360                 75                     95                      Y                   0              732               7.375               2/1/2037
    500927161               2               Single Family             Primary               Select Portfolio Servicing             360               91.39                  91.39                     N                 43.99            661               8.063               3/1/2037
    500927217               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.58            703               7.125               2/1/2037
    500927350               2               Single Family             Primary               Select Portfolio Servicing             360                 75                    100                      Y                 49.82            661               7.125               2/1/2037
    500927375               1                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.1             743               6.875               2/1/2037
    500927456               2               Single Family           Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 39.71            724                5.75               2/1/2037
    500927578               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.74            636               7.375               2/1/2037
    500927640               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              692                7.25               2/1/2037
    500927720               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              672                8.5                3/1/2037
    500927793               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     95                      Y                 46.61            705               7.875               2/1/2037
    500927796               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 34.46            632               7.625               3/1/2037
    500927803               2                   Condo                Investment             Select Portfolio Servicing             360                 85                     85                      N                 51.83            691                 8                 2/1/2037
    500927911               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.9             657               5.125               2/1/2037
    500927912               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              712               6.375               2/1/2037
    500927913               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              708                6.5                2/1/2037
    500928382               1                    PUD                  Primary               Select Portfolio Servicing             360               89.93                  89.93                     N                 59.99            740                5.75               3/1/2037
    500928524               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 43.53            784                8.25               2/1/2037
    500928553               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                 26.45            735               7.875               2/1/2037
    500928948               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 31.51            685                7.75               2/1/2037
    500929033               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.54            625               7.625               2/1/2037
    500929038               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 24.8             726                7.75               2/1/2037
    500929064               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     90                      Y                 41.82            656               7.875               3/1/2037
    500929080               2                    PUD                 Investment             Select Portfolio Servicing             360                 75                     95                      Y                   0              720               8.375               2/1/2037
    500929113               2                    PUD                 Investment             Select Portfolio Servicing             360                 75                     95                      Y                   0              720               8.375               2/1/2037
    500929968               2                    PUD                 Investment             Select Portfolio Servicing             360                 75                   89.34                     Y                 40.04            705               7.375               12/1/2036
    500930074               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              635                 7                 2/1/2037
    500930075               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 52.58            699                7.5                2/1/2037
    500930076               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 47.08            705               7.375               2/1/2037
    500930077               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 37.42            767               7.875               2/1/2037
    500930078               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 36.22            648               6.875               2/1/2037
    500930079               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                   82.81                     N                 47.46            750               7.375               2/1/2037
    500930109               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              700                6.5                2/1/2037
    500930341               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              736               5.375               1/1/2037
    500930401               2                2-4 Family               Primary               Select Portfolio Servicing             360               74.17                    95                      Y                 36.58            720                 7                 2/1/2037
    500930749               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              686                7.75               3/1/2037
    500930772               2                    CHT                 Investment             Select Portfolio Servicing             360               79.99                  89.98                     Y                 44.94            676                8.75               2/1/2037
    500930821               2               Single Family            Investment             Select Portfolio Servicing             360                 95                     95                      N                 39.2             715                 8                 3/1/2037
    500931418               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 44.94            705                8.5                3/1/2037
    500931422               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.11            717                6.96               2/1/2037
    500931504               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 28.62            728                8.5                2/1/2037
    500931561               2                   Condo                Investment             Select Portfolio Servicing             360               79.98                  89.97                     Y                   0              692               7.875               2/1/2037
    500931562               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 34.78            682                7.5                2/1/2037
    500931758               2               Single Family            Investment             Select Portfolio Servicing             360               84.26                  84.26                     N                 45.3             691                8.75               2/1/2037
    500931803               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              707               7.567               2/1/2037
    500932329               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 40.39            761                7.5                3/1/2037
    500932362               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 30.85            745               8.625               2/1/2037
    500932572               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              746                6.5                2/1/2037
    500932595               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 25.05            758                7.5                2/1/2037
    500932656               2               Single Family             Primary               Select Portfolio Servicing             360               82.61                  82.61                     N                 37.21            705                6.35               1/1/2037
    500933012               2                    CHT                Second Home             Select Portfolio Servicing             360                 75                     75                      N                 41.28             0                8.625               3/1/2037
    500933211               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     85                      Y                 38.21            670                7.25               2/1/2037
    500933426               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 32.92            789                6.5                3/1/2037
    500933428               2               Single Family             Primary               Select Portfolio Servicing             360               79.99                  99.99                     Y                   0              688               5.875               2/1/2037
    500933431               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                 46.07            664                7.25               2/1/2037
    500933763               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 47.86            726               8.375               2/1/2037
    500934019               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 31.46            744                8.5                3/1/2037
    500934094               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 42.28            729                7.75               3/1/2037
    500934132               2                    PUD                 Investment             Select Portfolio Servicing             360                 95                     95                      N                  5.5             740                8.25               2/1/2037
    500934163               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              736               7.375               2/1/2037
    500934361               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 42.58            772               8.375               3/1/2037
    500934364               2               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                 40.73            689                 8                 2/1/2037
    500934678               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 27.65            753                7.75               2/1/2037
    500934828               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 8.05             637                6.75               2/1/2037
    500934966               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              715                5.5                2/1/2037
    500935034               2                    CHT                 Investment             Select Portfolio Servicing             360               79.99                  89.99                     Y                 18.85            785               7.625               3/1/2037
    500935174               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.2             665                7.75               1/1/2037
    500935249               2               Single Family            Investment             Select Portfolio Servicing             360               78.55                  78.55                     N                   0              728               8.125               2/1/2037
    500935489               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              742                7.75               3/1/2037
    500935955               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 53.38            677               5.625               3/1/2037
    500936249               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              746                 8                 11/1/2036
    500936256               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                   0              778               8.125               12/1/2036
    500936293               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 42.8             709                8.75               3/1/2037
    500936751               1                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.53            729                5.5                3/1/2037
    500936754               1                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.79            700               5.875               3/1/2037
    500936755               1                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              750                6.5                2/1/2037
    500936980               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.09            663               6.375               3/1/2037
    500937109               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                 43.53            672               8.125               2/1/2037
    500937131               2               Single Family            Investment             Select Portfolio Servicing             360               85.93                  85.93                     N                 38.72            690               8.313               2/1/2037
    500937162               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 39.49            664                7.5                3/1/2037
    500937228               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     90                      Y                 23.74            779               8.125               3/1/2037
    500937276               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 40.69            727                8.25               3/1/2037
    500937407               2                    PUD                  Primary               Select Portfolio Servicing             360               93.33                  93.33                     N                   0              732                 8                 3/1/2037
    500937430               2                2-4 Family               Primary               Select Portfolio Servicing             360                100                    100                      N                 43.79            702               8.375               3/1/2037
    500937483               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.05            631                7.25               2/1/2037
    500937532               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 44.02            672               6.625               2/1/2037
    500937580               1                   Condo                 Primary               Select Portfolio Servicing             360               79.99                  99.98                     Y                 45.85            702                6.5                2/1/2037
    500937582               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.97            679                6.25               3/1/2037
    500937584               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                 45.72            707               5.375               3/1/2037
    500937839               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.9             640                 7                 3/1/2037
    500937942               2                2-4 Family               Primary               Select Portfolio Servicing             360                 90                     90                      N                 40.15            794               6.375               2/1/2037
    500938105               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.68            694                8.75               2/1/2037
    500938774               2               Single Family             Primary               Select Portfolio Servicing             360               83.29                  83.29                     N                   0              707               6.625               3/1/2037
    500938802               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     75                      N                 37.15            643               8.375               12/1/2036
    500938813               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     95                      Y                 36.31            701               8.375               12/1/2036
    500938968               2                2-4 Family              Investment             Select Portfolio Servicing             360               88.58                  88.58                     N                 32.7             755                8.75               3/1/2037
    500939061               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                   0              725               7.875               3/1/2037
    500939504               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                 44.47            677               5.375               3/1/2037
    500939506               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.42            629               7.875               3/1/2037
    500939507               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              745               6.375               3/1/2037
    500939509               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              763                6.75               3/1/2037
    500940307               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 45.1             735                 8                 3/1/2037
    500940656               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 33.53            759                6.25               3/1/2037
    500940657               1               Single Family             Primary               Select Portfolio Servicing             360               79.16                  79.16                     N                 44.03            632               6.375               3/1/2037
    500940819               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 41.75            657                 7                 3/1/2037
    500940913               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.98                     Y                   0              746                 7                 3/1/2037
    500941131               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.38            684               7.375               3/1/2037
    500941159               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              679               7.625               3/1/2037
    500941688               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 31.67            719               6.875               3/1/2037
    500941715               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              688                7.25               3/1/2037
    500941957               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                   0              688                5.75               3/1/2037
    500941959               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              701               6.625               3/1/2037
    500942230               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 27.99            795                7.5                3/1/2037
    500942231               2               Single Family             Primary               Select Portfolio Servicing             360               78.52                  90.74                     Y                 36.15            669                7.25               3/1/2037
    500942302               1                2-4 Family              Investment             Select Portfolio Servicing             360               74.47                  74.47                     N                 46.96            739               6.125               3/1/2037
    500942475               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              747                6.5                2/1/2037
    500942528               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.06            678                6.5                3/1/2037
    500942612               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.27            683               6.125               3/1/2037
    500942731               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   99.97                     Y                   0              679                7.25               3/1/2037
    500942934               2                    CHT                 Investment             Select Portfolio Servicing             360               69.96                  69.96                     N                 24.42            755                6.75               3/1/2037
    500943103               2               Single Family            Investment             Select Portfolio Servicing             360                 75                   90.36                     Y                 18.51            761                8.25               3/1/2037
    500943336               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 42.65            717                8.5                3/1/2037
    500943593               2               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                 48.63            750                6.25               3/1/2037
    500944001               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 33.38            714                8.25               3/1/2037
    500944003               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     90                      Y                 42.01            722               7.375               3/1/2037
    500944247               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 42.65            717                8.5                3/1/2037
    500944253               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                 38.42            628               8.375               3/1/2037
    500944405               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 41.56            741                8.5                3/1/2037
    500944421               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              680               8.375               3/1/2037
    500944555               2               Single Family            Investment             Select Portfolio Servicing             360               64.92                  64.92                     N                   0              709               7.375               3/1/2037
    500944964               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.32            638               7.375               3/1/2037
    500944996               2                    PUD                Second Home             Select Portfolio Servicing             360                 90                     90                      N                 49.27            709                 8                 4/1/2037
    500945046               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.98                     Y                 49.45            663               7.625               3/1/2037
    500945425               2                2-4 Family               Primary               Select Portfolio Servicing             360               77.22                   100                      Y                 44.71            722                7.25               3/1/2037
    500945979               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     87                      Y                 39.27            644               6.875               3/1/2037
    500946120               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   87.79                     Y                 35.74            640                7.25               3/1/2037
    500946257               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 38.26            774                7.5                4/1/2037
    500946522               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              707                6.5                3/1/2037
    500946662               2               Single Family             Primary               Select Portfolio Servicing             360               72.58                  72.58                     N                   0              627                8.5                3/1/2037
    500946830               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 32.12            633                7.75               3/1/2037
    500947264               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                   0              717               7.625               3/1/2037
    500947362               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                   89.98                     Y                 29.42            693                8.75               3/1/2037
    500947405               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 39.79            696                 8                 4/1/2037
    500947555               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.98                     Y                 44.83            633                 6                 3/1/2037
    500948093               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                   89.99                     Y                 44.94            676                8.75               2/1/2037
    500948213               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     90                      Y                 37.12            652                7.75               3/1/2037
    500948239               1                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.15            684                5.75               3/1/2037
    500948563               2               Single Family           Second Home             Select Portfolio Servicing             360                 95                     95                      N                   0              707                 8                 3/1/2037
    500948727               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              670               7.375               3/1/2037
    500948756               1               Single Family             Primary               Select Portfolio Servicing             360                 80                   93.92                     Y                   0              708               6.375               4/1/2037
    500949713               2                    CHT                 Investment             Select Portfolio Servicing             360               79.99                  89.97                     Y                 28.07            725               8.125               3/1/2037
    500949765               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.8             687               7.875               3/1/2037
    500949935               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 39.08            758               7.375               3/1/2037
    500950215               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.41            757                 6                 3/1/2037
    500950282               1                    PUD                  Primary               Select Portfolio Servicing             360               44.38                  44.38                     N                 33.45            781               5.875               4/1/2037
    500950571               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 27.6             730               7.125               3/1/2037
    500950673               2                    PUD                 Investment             Select Portfolio Servicing             360               82.01                  82.01                     N                 56.42            686               6.562               3/1/2037
    500950700               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.51            721               7.875               3/1/2037
    500950910               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 43.4             668               6.625               3/1/2037
    500951129               1               Single Family             Primary               Select Portfolio Servicing             360               83.64                  83.64                     N                 43.77            690               6.125               3/1/2037
    500951322               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.76            788               6.625               3/1/2037
    500951324               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.98            680                8.5                3/1/2037
    500951327               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              724               5.375               3/1/2037
    500951685               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              701               7.625               3/1/2037
    500951689               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              679               7.625               3/1/2037
    500951867               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              659                7.5                3/1/2037
    500952315               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 38.98            721               6.875               3/1/2037
    500952342               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              663               6.375               3/1/2037
    500952346               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.26            728                6.25               4/1/2037
    500952697               2                    PUD                  Primary               Select Portfolio Servicing             360                100                    100                      N                 39.35            673                8.25               3/1/2037
    500953105               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                  39              653                7.75               3/1/2037
    500953111               2                    PUD                 Investment             Select Portfolio Servicing             360                 90                     90                      N                 28.38            754                8.5                3/1/2037
    500953327               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 43.84            777               7.625               3/1/2037
    500954225               1                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 32.5             695                 5                 4/1/2037
    500954254               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                   0              745               8.125               3/1/2037
    500954452               2               Single Family             Primary               Select Portfolio Servicing             360               94.03                  94.03                     N                   0              682               8.125               12/1/2036
    500954501               2                   Condo               Second Home             Select Portfolio Servicing             360                 75                     80                      Y                 43.01            754                7.5                3/1/2037
    500954509               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     90                      Y                 35.57            695                6.75               4/1/2037
    500954574               2                    PUD                  Primary               Select Portfolio Servicing             360               76.39                  99.89                     Y                 45.49            660                8.25               3/1/2037
    500954610               2                   Condo                Investment             Select Portfolio Servicing             360                 80                     95                      Y                 42.17            727                8.5                3/1/2037
    500955840               1               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 32.88            802                6.25               4/1/2037
    500956138               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.07            753                5.75               4/1/2037
    500956596               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.98                     Y                 39.99            749                 7                 3/1/2037
    500956828               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 37.32            657               5.875               3/1/2037
    500957050               1                   Condo                 Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              714               6.625               4/1/2037
    500958899               1                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     85                      Y                 34.36            667               6.875               4/1/2037
    500959834               2               Single Family             Primary               Select Portfolio Servicing             360               70.37                  70.37                     N                 23.61            642               6.875               4/1/2037
    500960217               1               Single Family             Primary               Select Portfolio Servicing             360               64.76                  64.76                     N                 31.91            798               5.375               4/1/2037
    500960273               1                    PUD                  Primary               Select Portfolio Servicing             360                 75                     75                      N                 46.62            761               5.375               4/1/2037
    500960773               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.29            715               5.375               4/1/2037
    500966129               1               Single Family             Primary               Select Portfolio Servicing             360               83.14                  83.14                     N                 47.61            786                5.75               4/1/2037
    500966285               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 25.94            809                5.5                4/1/2037
    700359138               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.62            689                6.75               8/1/2036
    700373029               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.85            727                 6                 1/1/2037
    700401932               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  99.98                     Y                 40.42            728               7.125               9/1/2036
    700415724               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     95                      Y                 44.87            683                 6                 10/1/2036
    700418881               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 39.86            732               7.125               10/1/2036
    700428179               1               Single Family             Primary               Select Portfolio Servicing             360               60.54                  60.54                     N                   0              725               6.125               10/1/2036
    700435823               2               Single Family           Second Home             Select Portfolio Servicing             360               71.48                  71.48                     N                 33.89            745               6.375               1/1/2037
    700440003               2                    CHT                Second Home             Select Portfolio Servicing             360                 75                   89.99                     Y                 19.5             757                7.75               3/1/2037
    700441337               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.51            706                5.75               11/1/2036
    700443438               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     90                      Y                 27.23            768                7.75               11/1/2036
    700443955               2                   Condo                 Primary               Select Portfolio Servicing             360                 75                     75                      N                 34.45            739                 6                 11/1/2036
    700451192               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 42.47            740               8.375               11/1/2036
    700453732               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.36            709                7.75               11/1/2036
    700457394               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              630               7.625               3/1/2037
    700458070               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.32            710                7.5                3/1/2037
    700460511               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.22            721               7.625               12/1/2036
    700460584               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.85            677               7.375               3/1/2037
    700468647               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              698                7.5                12/1/2036
    700479920               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.78            639               7.125               3/1/2037
    700482421               2               Single Family             Primary               Select Portfolio Servicing             360               74.79                  74.79                     N                 42.34            727               6.375               1/1/2037
    700483410               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                   0              705               8.125               3/1/2037
    700483945               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.95            690               7.625               2/1/2037
    700487065               2                2-4 Family               Primary               Select Portfolio Servicing             360                 93                     93                      N                 49.11            694               6.875               2/1/2037
    700487329               2               Single Family             Primary               Select Portfolio Servicing             360               72.65                  72.65                     N                 17.54            702                5.75               1/1/2037
    700488517               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              774                7.25               2/1/2037
    700489648               2               Single Family             Primary               Select Portfolio Servicing             360               75.88                  94.86                     Y                 21.5             733                 7                 1/1/2037
    700491500               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                  37              699                7.25               3/1/2037
    700493088               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 41.8             632                7.75               2/1/2037
    700493554               2                    PUD                 Investment             Select Portfolio Servicing             360               79.99                  94.98                     Y                 45.26            788                 7                 3/1/2037
    700493607               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.2             664                7.25               2/1/2037
    700495181               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              710               7.875               1/1/2037
    700495896               2                    PUD                  Primary               Select Portfolio Servicing             360               79.98                  94.95                     Y                   0              637               7.375               3/1/2037
    700497692               2                2-4 Family              Investment             Select Portfolio Servicing             360                72.5                   72.5                     N                   0              707               7.625               2/1/2037
    700497865               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              721                7.5                3/1/2037
    700498332               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.37            648                6.75               3/1/2037
    700498685               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 44.15            632               6.616               3/1/2037
    700499166               2                   Condo                Investment             Select Portfolio Servicing             360               79.77                  94.73                     Y                 37.72            734               7.375               3/1/2037
    700499231               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.34            666                 7                 3/1/2037
    700499803               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 43.01            739                7.75               3/1/2037
    700499936               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 33.13            699               7.625               2/1/2037
    700500167               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              679               6.875               2/1/2037
    700500421               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     80                      N                 25.64            736                7.25               2/1/2037
    700500549               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.7             635                 8                 2/1/2037
    700500939               2                   Condo                 Primary               Select Portfolio Servicing             360               79.29                  94.16                     Y                 41.43            669               6.875               2/1/2037
    700501688               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.92            661                5.25               2/1/2037
    700501757               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.02            643                7.75               2/1/2037
    700501816               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 36.47            724               5.375               2/1/2037
    700501887               2                2-4 Family               Primary               Select Portfolio Servicing             360                100                    100                      N                 43.77            724               8.375               2/1/2037
    700501994               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.34            796                7.75               2/1/2037
    700502329               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                   0              768               7.625               2/1/2037
    700502330               2               Single Family            Investment             Select Portfolio Servicing             360               83.88                  83.88                     N                   0              702               8.125               2/1/2037
    700502413               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.71            674               7.625               2/1/2037
    700502558               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 22.61            760                8.25               3/1/2037
    700502685               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 41.29            759                7.75               2/1/2037
    700502694               2                2-4 Family              Investment             Select Portfolio Servicing             360                 75                     95                      Y                 17.15            773                7.75               3/1/2037
    700502736               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.07            665               7.625               3/1/2037
    700502848               2                   Co-Op                 Primary               Select Portfolio Servicing             360                 90                     90                      N                 41.22            726               6.875               4/1/2037
    700503189               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              737               7.625               3/1/2037
    700503316               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    92.2                     Y                 40.4             770               7.375               2/1/2037
    700503442               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.59            775               6.875               3/1/2037
    700503536               2               Single Family            Investment             Select Portfolio Servicing             360               79.99                  89.98                     Y                 28.21            702               8.284               2/1/2037
    700503742               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              687                7.75               2/1/2037
    700503922               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                 35.5             661               7.875               3/1/2037
    700503927               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     95                      Y                 37.63            722                7.5                3/1/2037
    700504164               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 39.32            650               8.875               3/1/2037
    700504334               2                    PUD                 Investment             Select Portfolio Servicing             360                 90                     90                      N                 25.84            777                 8                 2/1/2037
    700504380               2               Single Family            Investment             Select Portfolio Servicing             360               79.17                  79.17                     N                 31.32            650                8.75               3/1/2037
    700504549               2                   Condo                Investment             Select Portfolio Servicing             360               79.99                  94.97                     Y                 23.39            719                 8                 3/1/2037
    700504573               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 24.56            722                6.25               2/1/2037
    700504589               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.08            633               7.625               3/1/2037
    700504665               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                  55              731                8.75               2/1/2037
    700504850               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   96.56                     Y                 46.59            625                7.75               3/1/2037
    700505310               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 44.64            701                8.5                2/1/2037
    700505567               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 47.89            764               8.225               3/1/2037
    700505900               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 41.47            700               6.375               4/1/2037
    700506031               2                2-4 Family               Primary               Select Portfolio Servicing             360                 95                     95                      N                 37.93            688               8.202               2/1/2037
    700506051               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.37            664                7.75               3/1/2037
    700506181               2               Single Family             Primary               Select Portfolio Servicing             360                 95                     95                      N                 31.57            696               8.625               3/1/2037
    700506462               2                    CHT                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 29.9             725                7.59               2/1/2037
    700506497               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 44.05            719               7.875               3/1/2037
    700506585               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 32.54            747                8.5                2/1/2037
    700506708               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 32.54            747                8.5                2/1/2037
    700506767               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 32.55            747                8.5                2/1/2037
    700506781               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     95                      Y                 32.54            747                8.5                2/1/2037
    700506818               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              779                8.75               3/1/2037
    700506820               1               Single Family             Primary               Select Portfolio Servicing             360               84.82                  84.82                     N                   0              704               6.375               4/1/2037
    700506912               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 42.81            644                7.75               3/1/2037
    700507094               2               Single Family             Primary               Select Portfolio Servicing             360               79.42                   94.3                     Y                 44.8             670                5.25               3/1/2037
    700507232               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                   84.36                     Y                 22.9             742               8.375               3/1/2037
    700507237               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 42.57            697                8.75               3/1/2037
    700507616               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 24.57            671               6.375               3/1/2037
    700507649               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              686                7.75               2/1/2037
    700507685               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.71            691               8.375               3/1/2037
    700507893               1                    CHT                Second Home             Select Portfolio Servicing             360                 80                     90                      Y                 29.44            712               6.375               4/1/2037
    700508205               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 38.41            751               6.375               4/1/2037
    700508213               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              673               7.875               3/1/2037
    700508284               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     90                      Y                 27.01            724                7.5                3/1/2037
    700508325               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.66            710                5.5                3/1/2037
    700508593               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 34.2             753               8.125               2/1/2037
    700508781               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 32.35            753               8.125               2/1/2037
    700508785               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 31.55            753               8.125               2/1/2037
    700508805               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.52            660               7.375               3/1/2037
    700508908               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 34.86            702                8.5                3/1/2037
    700509058               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.78            643                7.75               2/1/2037
    700509390               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              731                7.75               3/1/2037
    700509402               2                2-4 Family              Investment             Select Portfolio Servicing             360                 80                     80                      N                 44.79            750               7.375               4/1/2037
    700509691               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 37.34            689                6.5                4/1/2037
    700509712               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.69            671               5.375               3/1/2037
    700509773               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.01            676                7.5                3/1/2037
    700510232               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 33.7             685               7.625               3/1/2037
    700510251               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 44.23            717               8.875               3/1/2037
    700510424               2                    PUD                  Primary               Select Portfolio Servicing             360                 90                     90                      N                 36.07            672               8.375               3/1/2037
    700510724               2               Single Family            Investment             Select Portfolio Servicing             360               85.71                  85.71                     N                 20.04            757                 8                 3/1/2037
    700510747               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     90                      Y                 43.6             653               7.125               3/1/2037
    700510756               2               Single Family            Investment             Select Portfolio Servicing             360               75.95                  75.95                     N                 22.88            703                 7                 3/1/2037
    700510759               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 24.29            645               6.875               3/1/2037
    700511089               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 43.46            750                 7                 4/1/2037
    700511225               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                 30.1             661               8.125               3/1/2037
    700511256               2               Single Family            Investment             Select Portfolio Servicing             360                 95                     95                      N                 29.98            702                8.5                3/1/2037
    700511437               2               Single Family             Primary               Select Portfolio Servicing             360                100                    100                      N                 41.8             683               8.375               3/1/2037
    700511589               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              673               8.013               3/1/2037
    700511642               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     95                      Y                 47.68            679                 6                 3/1/2037
    700511689               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 29.13            770               7.012               3/1/2037
    700512276               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              737               7.375               3/1/2037
    700512518               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              702                7.75               3/1/2037
    700512761               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.37            802               6.3337              3/1/2037
    700512781               2                    PUD                  Primary               Select Portfolio Servicing             360                 84                     84                      N                 39.25            730                 6                 3/1/2037
    700513689               2                   Condo                Investment             Select Portfolio Servicing             360                 90                     90                      N                 49.39            809                 8                 3/1/2037
    700514224               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     80                      N                 20.34            718               7.625               4/1/2037
    700514786               2                2-4 Family              Investment             Select Portfolio Servicing             360                 75                     75                      N                 42.09            657               7.625               4/1/2037
    700514788               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 18.83            793               7.875               3/1/2037
    700514905               2                    PUD                  Primary               Select Portfolio Servicing             360                 90                     90                      N                 57.57            662               8.0418              3/1/2037
    700514942               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 36.49            684                7.25               4/1/2037
    700515095               2                2-4 Family              Investment             Select Portfolio Servicing             360                 90                     90                      N                   0              764               8.375               4/1/2037
    700515198               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     95                      Y                 36.09            764                 7                 4/1/2037
    700515357               2               Single Family            Investment             Select Portfolio Servicing             360                 85                     85                      N                 28.61            709                7.75               3/1/2037
    700515573               2                2-4 Family               Primary               Select Portfolio Servicing             360                 95                     95                      N                 43.7             692                 8                 4/1/2037
    700515678               2               Single Family             Primary               Select Portfolio Servicing             360               79.39                  99.24                     Y                   0              677               7.125               3/1/2037
    700516040               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 34.94            762                8.25               4/1/2037
    700516203               2                    CHT                Second Home             Select Portfolio Servicing             360                 70                     90                      Y                 33.05            751                7.5                4/1/2037
    700516282               2                    CHT                Second Home             Select Portfolio Servicing             360                 70                     90                      Y                 40.59            736               7.7299              4/1/2037
    700516382               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.3             723               5.875               3/1/2037
    700516543               2                2-4 Family               Primary               Select Portfolio Servicing             360               83.33                  83.33                     N                 42.88            726                6.75               4/1/2037
    700516585               1               Single Family             Primary               Select Portfolio Servicing             360               34.29                  34.29                     N                   0              624               6.625               4/1/2037
    700516685               2               Single Family             Primary               Select Portfolio Servicing             360                 85                     85                      N                  39              693                6.75               4/1/2037
    700517192               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 43.42            748               5.625               4/1/2037
    700517307               1               Single Family             Primary               Select Portfolio Servicing             360                 85                     85                      N                 43.55            661                6.75               4/1/2037
    700517331               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.22            651                6.25               3/1/2037
    700517995               1               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                   0              788                5.25               4/1/2037
    700518319               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              716               8.3099              4/1/2037
    700518401               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 24.76            772               5.625               4/1/2037
    700519305               2               Single Family            Investment             Select Portfolio Servicing             360                 90                     90                      N                 38.4             776                 8                 4/1/2037
    700520401               1                    CHT                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 26.5             749                5.75               4/1/2037
    700522121               1                2-4 Family              Investment             Select Portfolio Servicing             360               60.36                  60.36                     N                 40.67            661                 6                 5/1/2037
    700522562               2                    PUD                  Primary               Select Portfolio Servicing             360               81.38                  81.38                     N                 28.05            685                6.75               4/1/2037
    700523424               1               Single Family            Investment             Select Portfolio Servicing             360                 70                     70                      N                 36.34            703                6.75               5/1/2037
    700524321               1               Single Family             Primary               Select Portfolio Servicing             360                 90                     90                      N                 45.03            732               5.375               5/1/2037
    700524706               1                    PUD                  Primary               Select Portfolio Servicing             360               92.08                  92.08                     N                 37.81            700               6.625               5/1/2037
    700525294               1                    PUD                  Primary               Select Portfolio Servicing             360               70.88                  70.88                     N                 32.49            660               6.875               4/1/2037
    700526560               1               Single Family             Primary               Select Portfolio Servicing             360                 75                     75                      N                 37.53            688               6.375               4/1/2037
    700527593               1               Single Family             Primary               Select Portfolio Servicing             360               64.97                  64.97                     N                 42.87            666                5.75               5/1/2037
    700530585               1                    PUD                  Primary               Select Portfolio Servicing             360                100                    100                      N                 44.98            751                6.5                5/1/2037
    406848227               1                    PUD                Second Home                    Wells Fargo                     360                 70                     70                      N                   0              719                6.25               1/1/2036
    407393908               1               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.41            698                6.75               4/1/2036
    407676026               1                   Condo                 Primary                      Wells Fargo                     360                 80                     90                      Y                 51.57            779               6.375               5/1/2036
    407800847               1                    PUD                 Investment                    Wells Fargo                     360               79.77                  89.98                     Y                  9.5             713                7.25               3/1/2036
    408645862               1                    PUD                  Primary                      Wells Fargo                     360               94.92                  94.92                     N                 23.01            683               7.375               7/1/2036
    408645880               1               Single Family             Primary                      Wells Fargo                     360                 80                    100                      Y                 10.5             705                 6                 7/1/2036
    408645976               1                    PUD                  Primary                      Wells Fargo                     360                 80                     95                      Y                 29.15            752               7.125               8/1/2036
    408879535               2                    PUD                 Investment             Select Portfolio Servicing             360               77.08                  77.08                     N                   0              709               6.625               8/1/2036
    409107597               1               Single Family            Investment                      Wachovia                      360               50.42                  50.42                     N                 37.13            800                6.75               8/1/2036
    409107609               1               Single Family             Primary                        Wachovia                      360                 50                     50                      N                 44.77            751                 7                 8/1/2036
    409107626               1                2-4 Family              Investment                      Wachovia                      360               52.22                  52.23                     N                   0              720               6.875               9/1/2036
    409107638               1                    PUD                 Investment                      Wachovia                      360                 80                     80                      N                 47.1             757                6.75               8/1/2036
    409107652               1               Single Family             Primary                        Wachovia                      360                 80                     95                      Y                 37.12            787               6.875               9/1/2036
    409107677               1               Single Family             Primary                        Wachovia                      360               35.93                  35.94                     N                 55.73            801                6.75               8/1/2036
    409107682               1               Single Family             Primary                        Wachovia                      360                 80                   84.58                     Y                 67.47            768               6.875               8/1/2036
    409107687               1                    PUD                  Primary                        Wachovia                      360                 80                    100                      Y                 36.62            773                6.75               8/1/2036
    409107688               1                    PUD                 Investment                      Wachovia                      360                 80                     80                      N                 46.48            757                6.75               8/1/2036
    409107697               1               Single Family            Investment                      Wachovia                      360                 70                     70                      N                   0              668               7.125               9/1/2036
    409107699               1                    PUD                  Primary                        Wachovia                      360                 80                    100                      Y                 46.09            655               6.375               8/1/2036
    409107700               1               Single Family             Primary                        Wachovia                      360               48.48                  74.48                     Y                   0              751               6.375               8/1/2036
    409107704               1                   Condo                 Primary                        Wachovia                      360                 80                     80                      N                 30.09            738               6.375               9/1/2036
    409360322               2                   Condo                 Primary               Select Portfolio Servicing             360               79.77                  99.71                     Y                 38.55            704                 7                 10/1/2036
    409405650               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   94.99                     Y                 25.58            674               6.625               10/1/2036
    409579520               2                   Condo                 Primary                      Wells Fargo                     360               79.98                  99.98                     Y                   0              731                6.5                10/1/2036
    409579525               2                   Condo                 Primary                      Wells Fargo                     360               79.99                  99.98                     Y                 47.25            744               5.625               10/1/2036
    409833647               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     95                      Y                 49.41            650               7.375               10/1/2036
    409833666               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.65            701                7.25               10/1/2036
    409866737               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              699                6.75               11/1/2036
    409988748               2                    CHT                Second Home             Select Portfolio Servicing             360                 80                     90                      Y                 47.01            694               6.875               11/1/2036
    410057500               2               Single Family             Primary                      Countrywide                     360                 80                    100                      Y                 42.76            747                6.5                11/1/2036
    410057505               2               Single Family             Primary                      Countrywide                     360               64.94                    95                      Y                 43.63            720                7.75               11/1/2036
    410116868               2                   Condo               Second Home             Select Portfolio Servicing             360                 80                     95                      Y                 29.53            663                7.25               12/1/2036
    410117657               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 43.53            750               6.999               10/1/2036
    410117670               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                  54              670                7.75               10/1/2036
    410117812               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.31            713                7.75               11/1/2036
    410117830               2               Single Family             Primary               Select Portfolio Servicing             360               76.47                   100                      Y                   0              759               7.375               12/1/2036
    410239188               2               Single Family             Primary               Select Portfolio Servicing             360               78.45                   100                      Y                 45.52            687               6.675               11/1/2036
    410543585               2               Single Family             Primary               Select Portfolio Servicing             360               79.67                  92.26                     Y                 48.05            667                6.24               12/1/2036
    410543589               2                   Condo               Second Home             Select Portfolio Servicing             360               81.39                  81.39                     N                 51.53            687                6.84               12/1/2036
    410543618               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.36            664                7.29               12/1/2036
    410543621               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.83            676                6.64               12/1/2036
    410543623               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 31.39            674                7.48               12/1/2036
    410543627               2               Single Family             Primary               Select Portfolio Servicing             360               79.83                  79.83                     N                 46.9             706                6.49               12/1/2036
    410543635               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.2             662                6.09               12/1/2036
    410543647               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 54.95            675                6.59               12/1/2036
    410543688               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.07            682                6.84               12/1/2036
    410543693               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 47.79            662                5.99               12/1/2036
    410543694               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.69            663                6.69               12/1/2036
    410543702               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 39.06            647                6.99               12/1/2036
    410621707               1               Single Family             Primary                     Suntrust Bank                    360                 75                   89.93                     Y                 51.63            707                6.5                9/1/2036
    410621764               2               Single Family             Primary                     Suntrust Bank                    360                 80                    100                      Y                   0              626                7.5                10/1/2036
    410677557               2               Single Family             Primary                      Countrywide                     360                 80                     80                      N                 51.22            710               6.125               12/1/2036
    410677621               2                    PUD                  Primary                      Countrywide                     360                 80                   89.96                     Y                 49.03            716               5.125               11/1/2036
    410677664               2               Single Family             Primary                      Countrywide                     360                 80                     90                      Y                 48.88            765               6.375               12/1/2036
    410727408               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     85                      Y                 34.59            644               5.875               1/1/2037
    410727410               2                   Condo                 Primary               Select Portfolio Servicing             360               79.99                    95                      Y                 39.51            764               5.375               1/1/2037
    410862707               2               Single Family             Primary               Select Portfolio Servicing             360               73.56                  73.56                     N                 50.39            696               5.625               1/1/2037
    410862716               2               Single Family             Primary               Select Portfolio Servicing             360               72.72                  72.72                     N                  49              701                6.25               1/1/2037
    410925895               2                    PUD                 Investment             Select Portfolio Servicing             360                 75                     75                      N                   0              631               7.875               2/1/2037
    410925897               2               Single Family            Investment             Select Portfolio Servicing             360                 95                     95                      N                 50.34            760                8.25               2/1/2037
    410925902               2                2-4 Family              Investment             Select Portfolio Servicing             360                 95                     95                      N                 58.69            758                8.75               2/1/2037
    410925912               2                2-4 Family               Primary               Select Portfolio Servicing             360               77.01                  77.01                     N                 50.35            679                6.75               2/1/2037
    410966976               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   99.99                     Y                 46.29            692               5.875               2/1/2037
    410966977               2                   Condo                 Primary               Select Portfolio Servicing             360               79.99                  99.99                     Y                 46.5             760                5.75               2/1/2037
    411005541               2                2-4 Family               Primary               Select Portfolio Servicing             360                 75                     90                      Y                 35.64            690                6.75               2/1/2037
    411005547               2               Single Family            Investment             Select Portfolio Servicing             360                 75                     85                      Y                 41.2             692               6.875               2/1/2037
    411005564               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.76            666                7.25               2/1/2037
    411005568               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              732               6.625               2/1/2037
    411005572               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              736               6.875               2/1/2037
    411005574               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              671               6.875               2/1/2037
    411005577               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              733               6.625               2/1/2037
    411005591               1               Single Family             Primary               Select Portfolio Servicing             360                 80                   83.73                     Y                 48.14            654               6.375               2/1/2037
    411023090               2               Single Family             Primary                      Countrywide                     360                 70                     70                      N                 44.93            705               5.625               9/1/2036
    411023097               2               Single Family             Primary                      Countrywide                     360                62.4                   62.4                     N                 18.42            674               5.875               1/1/2037
    411046285               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 40.59            632                 8                 12/1/2036
    411046286               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.2             693                6.25               12/1/2036
    411046288               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                  45              783                6.75               2/1/2037
    411046293               2                   Condo                Investment             Select Portfolio Servicing             360                 75                     75                      N                   0              667               7.125               2/1/2037
    411046295               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              698                6.5                2/1/2037
    411046298               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 28.32            678               6.875               2/1/2037
    411108510               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.4             678               6.875               2/1/2037
    411108520               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              686                7.25               2/1/2037
    411108526               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.3             691               6.625               2/1/2037
    411108528               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              700                6.25               2/1/2037
    411108538               2               Single Family            Investment             Select Portfolio Servicing             360                 80                     90                      Y                 31.09            769               7.375               2/1/2037
    411108556               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              708               6.625               2/1/2037
    411108563               2               Single Family            Investment             Select Portfolio Servicing             360               76.12                  76.12                     N                 33.11            733                 8                 2/1/2037
    411108576               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.08            629                6.75               2/1/2037
    411285589               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   99.62                     Y                 41.78            682                6.5                4/1/2036
    411285594               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 38.06            725                6.25               6/1/2036
    411285595               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.03            768               6.125               6/1/2036
    411285597               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 49.62            732               6.625               6/1/2036
    411285599               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   88.82                     Y                 28.22            671                 6                 6/1/2036
    411285601               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     80                      N                 33.61            705                6.5                7/1/2036
    411285604               2               Single Family             Primary               Select Portfolio Servicing             360               79.56                  79.55                     N                 43.48            658               5.875               7/1/2036
    411285605               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                 42.76            747               6.125               7/1/2036
    411285607               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 21.06            748               6.375               8/1/2036
    411285610               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                 38.09            710                6.75               8/1/2036
    411285613               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 32.19            729               6.875               8/1/2036
    411285615               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 36.82            708                6.5                9/1/2036
    411419038               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.36            662                6.84               3/1/2037
    411419039               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 18.18            664                6.89               3/1/2037
    411419040               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.17            669                5.94               3/1/2037
    411419048               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.4             645                5.99               3/1/2037
    411419049               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 47.04            664                5.99               3/1/2037
    411419051               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                     95                      Y                 45.7             653                6.49               3/1/2037
    411419052               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 48.86            668                5.99               3/1/2037
    411419054               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 49.32            703                6.25               3/1/2037
    411419062               2                2-4 Family               Primary               Select Portfolio Servicing             360                 80                     95                      Y                 49.82            687                6.97               3/1/2037
    411452645               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                   83.58                     Y                 44.06            737               6.375               3/1/2037
    411452646               2                   Condo                 Primary               Select Portfolio Servicing             360                 80                    100                      Y                 46.18            761                6.25               3/1/2037
    411452647               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              751               6.625               3/1/2037
    411452651               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              703               6.625               3/1/2037
    411452652               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 54.46            731                6.5                2/1/2037
    411452653               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 47.18            751               6.625               3/1/2037
    411452654               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              746                6.5                3/1/2037
    411452655               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.02            727                6.5                3/1/2037
    411452656               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              691                6.25               3/1/2037
    411452657               2               Single Family             Primary               Select Portfolio Servicing             360                 80                   91.61                     Y                 49.9             783                6.25               3/1/2037
    411452660               2                    PUD                 Investment             Select Portfolio Servicing             360                 80                     90                      Y                 41.42            785               6.875               3/1/2037
    411452661               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 51.3             640               6.875               3/1/2037
    411452663               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.77            761               3.625               3/1/2037
    411452664               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 41.45            720               6.625               3/1/2037
    411452665               2               Single Family             Primary               Select Portfolio Servicing             360                 65                     65                      N                   0              627                 6                 3/1/2037
    411452666               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 42.74            650               5.875               3/1/2037
    411452667               2                   Condo                 Primary               Select Portfolio Servicing             360               79.49                   100                      Y                   0              725                6.75               3/1/2037
    411452668               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 45.05            709               6.625               2/1/2037
    411452670               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              722                6.75               3/1/2037
    411452672               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     80                      N                 54.49            661                6.5                3/1/2037
    411452675               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                   0              706               6.875               3/1/2037
    411452676               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              717                6.75               3/1/2037
    411452678               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                     95                      Y                   0              683                6.75               3/1/2037
    411452679               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     90                      Y                 25.91            714                6.5                3/1/2037
    411452680               2               Single Family             Primary               Select Portfolio Servicing             360                 80                     90                      Y                   0              629               7.125               2/1/2037
    411452681               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 34.15            693               6.625               3/1/2037
    411452682               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 28.66            697                4.5                2/1/2037
    411452683               2                    PUD                  Primary               Select Portfolio Servicing             360               79.99                  86.36                     Y                 42.36            685               5.625               3/1/2037
    411452685               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 32.33            738               3.125               3/1/2037
    411452686               2               Single Family             Primary               Select Portfolio Servicing             360                 80                    100                      Y                 33.96            788               6.125               3/1/2037
    411452689               2                    PUD                Second Home             Select Portfolio Servicing             360                 80                     80                      N                 52.87            778               6.375               3/1/2037
    411452690               2                    PUD                  Primary               Select Portfolio Servicing             360                 80                    100                      Y                 44.84            756               5.875               3/1/2037


     Loan_No              Current_PI_Payment              Original_Balance             Scheduled_Balance            Purpose          Prepay_Penalty              Prepay_Penalty_Period              Rate_Adj_Type                Index             Margin            Periodic_Rate_Cap_Up
    407160633                  3,014.27                      462,500.00                   398,891.01                  RT                    N                              0                             ARM                Libor 6 Months          2.75                      1
    408560865                  1,258.97                      182,800.00                   161,376.03                   P                    N                              0                             ARM                Treasury 1 Year           3                       2
    403539941                  2,062.50                      440,000.00                   439,996.99                  RT                    N                              0                             ARM                Treasury 1 Year         2.75                      2
    403810644                  8,835.26                     1,600,000.00                 1,559,725.75                 RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411536768                  2,074.42                      311,800.00                   311,287.33                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411536778                  3,056.00                      611,200.00                   611,200.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411536802                  1,104.17                      212,000.00                   211,956.44                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411536804                  1,106.25                      180,000.00                   179,981.25                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    411551871                   592.67                       101,600.00                   101,555.01                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551872                  1,660.85                      216,000.00                   214,926.87                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551875                  4,236.31                      621,000.00                   617,546.87                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551878                  1,458.33                      250,000.00                   249,947.84                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551891                   796.34                       106,000.00                   105,517.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551897                  1,771.20                      320,822.00                   320,303.11                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551898                  1,955.08                      341,250.00                   341,250.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551900                  2,317.08                      332,000.00                   332,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551901                   853.13                       130,000.00                   130,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551903                   926.25                       156,000.00                   155,952.58                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551904                  1,997.68                      308,000.00                   306,930.30                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551910                  3,625.35                      500,000.00                   498,960.91                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551911                    648.2                       103,900.00                   103,314.90                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551916                   740.21                       129,200.00                   128,801.04                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551917                  3,745.90                      630,888.00                   630,888.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551918                  1,963.33                      304,000.00                   304,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551920                  1,406.25                      250,000.00                   250,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551922                  1,970.79                      300,000.00                   298,883.49                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551923                   830.73                       145,000.00                   145,000.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551929                   979.17                       188,000.00                   188,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551935                  3,667.29                      607,000.00                   607,000.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551944                   811.25                       132,000.00                   131,998.60                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551949                  1,454.69                      245,000.00                   245,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551951                  1,048.96                      190,000.00                   190,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551953                  1,683.85                      305,000.00                   305,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551957                   684.03                       123,900.00                   123,900.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551963                  1,511.13                      236,000.00                   234,947.38                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551965                   641.25                       108,000.00                   108,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551966                   927.76                       136,000.00                   135,463.09                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551968                    369.4                       48,600.00                     48,446.82                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551969                   995.63                       177,000.00                   177,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551971                   859.38                       150,000.00                   150,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551973                   909.52                       135,000.00                   134,674.20                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551977                   523.13                       93,000.00                     92,950.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551978                  1,057.08                      172,000.00                   172,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551988                  3,469.65                      515,000.00                   513,337.92                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551989                  1,048.02                      139,500.00                   139,231.29                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551990                  1,091.48                      160,000.00                   159,368.34                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551991                  1,462.17                      226,400.00                   226,400.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551994                     450                        67,500.00                     67,453.80                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551998                   654.89                       96,000.00                     95,773.97                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552000                  1,082.08                      196,000.00                   196,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552003                  1,381.25                      260,000.00                   260,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552004                  1,618.67                      266,400.00                   265,617.92                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552005                   832.87                       112,171.00                   111,949.36                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552007                  2,222.17                      318,400.00                   318,400.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552009                    648.6                       100,000.00                    99,740.25                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552011                   673.99                       98,800.00                     98,567.38                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552012                   923.58                       150,000.00                   149,570.78                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552013                  3,852.40                      617,500.00                   615,775.08                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411784363                  3,325.00                      840,000.00                   840,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784365                  3,150.00                      560,000.00                   560,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411784366                  3,385.42                      650,000.00                   650,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784367                  2,705.42                      604,000.00                   604,000.00                   P                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411784369                  5,208.33                     1,000,000.00                 1,000,000.00                 RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411784370                  3,317.71                      650,000.00                   650,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411784373                  2,669.92                      457,700.00                   457,699.96                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    411784374                  2,858.33                      560,000.00                   560,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784375                  3,709.64                      647,500.00                   647,500.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784376                  2,257.50                      481,600.00                   481,600.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784378                  3,250.00                      650,000.00                   650,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784379                  1,943.33                      424,000.00                   424,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784380                  3,000.00                      600,000.00                   600,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784381                  2,833.33                      544,000.00                   544,000.00                  CO                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411784382                  2,556.83                      533,600.00                   533,599.01                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784383                  3,103.33                      608,000.00                   608,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784384                  2,951.46                      457,000.00                   457,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784385                  2,237.71                      467,000.00                   375,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784386                  2,383.33                      520,000.00                   520,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411784388                  2,502.50                      500,500.00                   500,492.50                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784541                  2,645.00                      552,000.00                   552,000.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784544                  1,222.45                      239,500.00                   239,500.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784545                   528.75                       108,000.00                    98,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784548                  3,385.42                      650,000.00                   650,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784557                  3,395.75                      639,200.00                   639,200.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784558                  3,229.17                      620,000.00                   620,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784561                  5,062.50                      900,000.00                   900,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784566                  3,900.00                      720,000.00                   119,734.05                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784567                  3,813.33                      704,000.00                   704,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784568                  3,501.44                      600,000.00                   597,476.17                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784569                  5,104.17                     1,000,000.00                 1,000,000.00                  P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784570                  3,521.88                      690,000.00                   440,927.25                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784573                  5,000.00                     1,000,000.00                 1,000,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784579                  4,779.75                      900,000.00                   898,779.75                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784584                  5,192.71                      997,000.00                   996,598.96                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784587                  4,138.33                      764,000.00                   764,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784589                  3,238.67                      526,000.00                   508,290.66                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784597                  3,195.00                      568,000.00                   568,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784599                  3,266.67                      640,000.00                   640,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784600                  5,494.79                     1,055,000.00                 1,055,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784601                  2,805.00                      528,000.00                   527,910.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784606                  5,208.33                     1,000,000.00                 1,000,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784609                  2,760.42                      500,000.00                   500,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784610                  2,325.00                      446,400.00                   446,400.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784611                  2,434.17                      508,000.00                   497,500.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784615                  5,065.00                     1,013,000.00                 1,013,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784618                  5,520.83                     1,000,000.00                 1,000,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784625                  3,052.08                      586,000.00                   586,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784626                  2,937.50                      564,000.00                   564,000.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784629                  2,740.83                      506,000.00                   506,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784632                  3,437.50                      660,000.00                   660,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784633                  2,227.60                      455,000.00                   453,227.60                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784641                  2,153.13                      390,000.00                   390,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784644                  1,776.04                      341,000.00                   340,998.36                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784645                  4,082.03                      712,500.00                   712,500.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784646                  5,208.33                     1,000,000.00                 1,000,000.00                  P                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784651                  2,561.67                      464,000.00                   463,500.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784653                  2,709.38                      510,000.00                   510,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784667                  1,620.31                      305,000.00                   305,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784669                  3,377.60                      648,500.00                   648,500.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784670                   568.75                       105,000.00                   105,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784671                  3,395.83                      652,000.00                   651,895.83                   P                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784678                  4,692.71                      850,000.00                   850,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784680                  4,220.67                      779,200.00                   779,200.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784681                  3,547.42                      540,000.00                   539,090.06                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784684                  3,558.33                      560,000.00                   560,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784685                  7,057.39                     1,278,320.00                 1,278,320.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784687                  3,166.67                      608,000.00                   608,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784689                  5,520.83                     1,000,000.00                 1,000,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784692                   989.58                       190,000.00                   190,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784697                  3,423.39                      556,000.00                   555,472.44                   P                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784700                  1,057.50                      216,000.00                   216,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784703                  3,151.04                      550,000.00                   550,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784705                  2,354.17                      452,000.00                   451,883.29                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784706                  2,450.00                      420,000.00                   420,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784710                  1,104.17                      200,000.00                   200,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784711                   269.49                       40,000.00                     39,935.83                  CO                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784714                  3,446.67                      704,000.00                   704,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784715                  3,160.94                      595,000.00                   595,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784717                  1,703.18                      308,500.00                   308,498.78                  CO                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784719                  4,356.25                      820,000.00                   820,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784721                  1,901.88                      358,000.00                   358,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784723                  7,490.63                     1,410,000.00                 1,410,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784725                  3,665.83                      664,000.00                   664,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784726                  2,193.75                      390,000.00                   390,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784727                  2,609.48                      533,000.00                   532,800.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784730                  4,002.16                      650,000.00                   648,763.30                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784731                  2,795.83                      488,000.00                   488,000.00                  CO                    Y                              24                            ARM                 Libor 1 Year           2.75                      2
    411784733                  2,858.33                      560,000.00                   560,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784736                  6,431.25                     1,286,250.00                 1,286,250.00                  P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784737                  2,705.21                      530,000.00                   530,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784741                  1,154.16                      185,000.00                   184,828.65                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784742                  2,395.83                      500,000.00                   500,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784745                  1,614.58                      310,000.00                   310,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411784748                  3,358.33                      620,000.00                   620,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784749                  1,338.75                      252,000.00                   252,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784750                  2,301.04                      470,000.00                   470,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411784752                  1,142.19                      215,000.00                   215,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784754                  2,422.50                      456,000.00                   456,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784755                  3,718.75                      700,000.00                   700,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784759                  2,815.63                      530,000.00                   530,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784761                  3,782.50                      712,000.00                   712,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784762                  2,436.17                      497,600.00                   497,500.06                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784763                  2,496.00                      499,200.00                   499,200.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784764                  2,422.50                      456,000.00                   456,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784765                  2,791.67                      536,000.00                   536,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784766                  2,335.94                      487,500.00                   487,500.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411914234                  6,528.48                     1,205,257.00                 1,205,257.00                  P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914235                  3,150.31                      581,600.00                   581,585.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914242                  1,964.58                      460,000.00                   459,963.54                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      1
    411914245                  4,292.50                      808,000.00                   808,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914248                  2,656.25                      510,000.00                   510,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914253                  6,132.81                     1,180,000.00                 1,174,374.48                 RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914255                  3,038.05                      500,000.00                   498,534.23                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914256                  4,575.00                      720,000.00                   720,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914258                  2,545.31                      543,000.00                   543,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914263                  2,836.17                      523,600.00                   523,600.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914264                  2,383.33                      440,000.00                   440,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914266                  2,653.75                      579,000.00                   579,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914267                  3,166.25                      596,000.00                   596,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914268                  4,468.75                      715,000.00                   715,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914273                  3,447.92                      662,000.00                   661,898.78                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914274                  2,903.33                      536,000.00                   536,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914275                  2,903.29                      535,992.00                   535,992.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914277                  2,638.85                      517,000.00                   517,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.875                     2
    411914280                  3,671.88                      750,000.00                   750,000.00                  CO                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914285                  3,975.00                      720,000.00                   720,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914289                  2,812.50                      540,000.00                   540,000.00                  RT                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914290                  2,450.00                      480,000.00                   480,000.00                  RT                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914292                  2,333.33                      448,000.00                   448,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914293                  4,882.19                      919,000.00                   919,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914294                  3,504.00                      525,600.00                   525,600.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914295                  3,250.00                      600,000.00                   600,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914296                  2,709.38                      510,000.00                   510,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914297                  2,937.50                      600,000.00                   599,800.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914299                  2,486.25                      468,000.00                   468,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914301                  2,275.00                      420,000.00                   420,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914303                  6,176.04                     1,210,000.00                 1,210,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914305                  2,430.00                      432,000.00                   432,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914306                  2,520.83                      440,000.00                   440,000.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914307                  3,106.25                      532,500.00                   532,500.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914309                  3,135.06                      496,000.00                   495,551.61                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914310                  3,150.00                      540,000.00                   540,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914311                  2,907.00                      516,800.00                   516,800.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914312                  2,398.59                      451,500.00                   451,500.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914314                  4,408.20                      693,750.00                   693,750.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914315                  2,610.00                      432,000.00                   432,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914317                  4,409.47                      940,687.00                   940,687.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914318                  2,398.96                      470,000.00                   470,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914321                  2,686.00                      505,600.00                   505,305.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914323                  3,656.23                      650,000.00                   649,996.25                  RT                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914324                  2,542.50                      452,000.00                   452,000.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914326                  3,669.75                      559,200.00                   559,200.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914327                  2,903.39                      568,828.00                   568,828.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914330                  2,004.41                      418,312.00                   418,312.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914331                  3,306.88                      577,200.00                   577,200.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411914334                  2,925.03                      510,550.00                   510,550.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914338                  4,458.00                      930,500.00                   930,500.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914339                  3,062.50                      588,000.00                   588,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914340                  2,474.50                      424,200.00                   424,200.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914346                  2,750.00                      440,000.00                   440,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.75                      2
    411914347                  6,400.00                      960,000.00                   960,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411914348                  2,585.00                      528,000.00                   528,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914349                  2,487.08                      508,000.00                   508,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914350                  2,850.00                      456,000.00                   455,996.31                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914351                  2,968.33                      548,000.00                   548,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914352                  3,195.00                      511,200.00                   511,200.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914354                  2,934.03                      496,000.00                   495,494.30                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914356                  2,760.53                      490,760.00                   490,760.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    411914358                  3,125.00                      600,000.00                   600,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914360                  3,380.21                      649,000.00                   649,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      1
    411914364                  2,211.64                      461,560.00                   461,560.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914365                  2,626.70                      494,437.00                   494,437.00                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914366                  3,195.04                      520,000.00                   519,871.63                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914368                  3,812.50                      732,000.00                   732,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914369                  4,050.00                      720,000.00                   720,000.00                  CO                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914372                  4,703.11                      663,968.00                   663,968.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914374                  5,020.31                      892,500.00                   892,500.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914380                  6,850.00                     1,370,000.00                 1,370,000.00                 CO                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914381                  2,406.25                      420,000.00                   420,000.00                   P                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914382                  2,323.42                      455,200.00                   455,200.00                   P                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914396                  3,360.08                      528,800.00                   528,800.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914399                  2,700.00                      480,000.00                   480,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.75                      1
    411914400                  2,450.00                      480,000.00                   480,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914401                  3,105.00                      648,000.00                   648,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914408                  4,037.50                      760,000.00                   760,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914415                  2,520.83                      440,000.00                   440,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914417                  2,539.58                      460,000.00                   460,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914418                  2,552.08                      500,000.00                   500,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914419                  2,409.17                      472,000.00                   471,900.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914432                  2,220.00                      444,000.00                   444,000.00                  RT                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914433                  2,312.50                      444,000.00                   444,000.00                  RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914434                  2,840.93                      421,678.00                   420,315.65                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    405266782                  9,118.38                     2,000,000.00                 1,989,464.95                  P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    405901858                   550.78                       105,750.00                   105,750.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    406950897                  6,125.00                     1,400,000.00                 1,400,000.00                 RT                    N                              0                             ARM                Treasury 1 Year         2.75                      2
    406951093                  4,071.12                      737,250.00                   721,448.78                  CO                    N                              0                             ARM                Treasury 1 Year         2.75                      2
    406951121                  5,970.08                     1,081,136.00                 1,052,238.65                  P                    N                              0                             ARM                Treasury 1 Year         2.75                      2
    407098373                  1,551.50                      256,800.00                   256,800.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    408846574                  3,078.56                      547,300.00                   547,176.86                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409066598                  4,363.13                      895,000.00                   895,000.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.1                      2
    409066600                  1,751.75                      318,500.00                   318,500.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.1                      2
    409066602                  1,093.13                      198,000.00                   198,000.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.1                      2
    409066605                  1,500.75                      276,000.00                   276,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.15                      2
    409066608                    739.2                       153,600.00                   153,600.00                   P                    N                              0                             ARM                 Libor 1 Year           2.15                      2
    409263708                  1,133.99                      165,000.00                   164,943.28                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    409263923                   792.73                       112,000.00                   111,265.89                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    409269906                  4,781.25                      900,000.00                   900,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409269991                  4,353.12                      746,250.00                   745,949.50                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409836776                   738.62                       136,360.00                   136,360.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    409836811                  5,083.33                     1,000,000.00                 1,000,000.00                  P                    N                              0                             ARM                 Libor 1 Year            2.1                      2
    409836836                  1,182.50                      215,000.00                   215,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.1                      2
    410388456                  2,475.00                      396,000.00                   396,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.875                     1
    410389684                   610.08                       102,750.00                   102,750.00                   P                    N                              0                             ARM                 Libor 1 Year           2.15                      2
    410389688                  3,910.69                      957,720.00                   957,720.00                   P                    N                              0                             ARM                 Libor 1 Year            2.1                      2
    410389690                  1,367.60                      248,000.00                   247,425.13                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    410389702                  1,591.45                      365,500.00                   365,500.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.1                      2
    410389769                  1,205.04                      222,800.00                   222,354.52                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    410621611                   164.87                       129,200.00                    25,053.39                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621612                  6,485.98                     1,000,000.00                  991,804.80                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621634                   915.72                       135,920.00                   135,145.45                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621638                   481.25                       84,000.00                     84,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621651                     900                        160,000.00                   160,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621659                   925.06                       132,300.00                   131,701.61                  CO                    N                              0                             ARM                 Libor 1 Year           2.625                     2
    410621660                  1,071.90                      153,300.00                   152,606.59                  CO                    N                              0                             ARM                 Libor 1 Year           2.625                     2
    410621666                  2,698.75                      508,000.00                   508,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621676                  1,690.00                      312,000.00                   312,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621686                     560                        96,000.00                     96,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621688                  3,694.30                      600,000.00                   596,935.10                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621690                   792.24                       143,500.00                   143,490.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621704                  1,132.81                      187,500.00                   187,500.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.625                     2
    410621705                  2,734.25                      450,000.00                   447,790.69                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621711                  2,421.28                      430,450.00                   424,871.28                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621713                   550.12                       97,800.00                     97,800.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621726                  1,365.00                      208,000.00                   208,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621734                  3,293.75                      620,000.00                   620,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621836                  1,290.59                      238,400.00                   236,787.76                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621845                  3,164.06                      562,500.00                   554,443.74                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621847                  4,557.29                      875,000.00                   875,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621854                  3,385.42                      650,000.00                   215,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621877                  3,421.84                      529,834.00                   529,831.47                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621884                  3,134.38                      590,000.00                   590,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621894                  2,556.12                      471,900.00                   471,900.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621897                  2,220.00                      444,000.00                   444,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621902                  3,570.67                      659,200.00                   659,200.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621909                  2,280.00                      456,000.00                   456,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410638604                  1,026.19                      201,050.00                   201,050.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410638640                   821.84                       154,700.00                   154,700.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410638693                  2,015.10                      365,000.00                   365,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410638738                  1,569.48                      289,750.00                   289,750.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410638743                  1,987.71                      329,000.00                   329,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410638747                  2,860.00                      624,000.00                   624,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410638758                   977.45                       199,650.00                   199,650.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410645005                   713.09                       120,100.00                   120,100.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410645014                   632.92                       98,000.00                     98,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410978787                  4,262.14                      693,500.00                   693,500.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411005563                  1,800.94                      339,000.00                   338,999.95                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411005594                  1,413.13                      266,000.00                   266,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411005600                  1,806.25                      340,000.00                   340,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411023023                  1,667.88                      274,499.00                   272,117.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023024                  4,182.49                      862,993.41                   855,636.27                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023026                  3,327.42                      696,965.80                   691,911.20                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023027                  5,830.43                     1,221,250.00                 1,210,606.23                 RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023028                  2,563.16                      528,868.79                   525,117.22                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023032                  1,276.34                      251,900.00                   249,891.41                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023036                  2,369.65                      496,350.00                   492,750.33                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023038                  1,505.64                      272,660.66                   270,764.02                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023039                  3,006.07                      559,975.00                   555,896.72                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023041                  3,326.30                      602,369.07                   598,884.95                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023042                  4,693.79                      850,010.00                   843,097.97                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023043                  1,383.04                      246,985.00                   245,588.79                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023047                  4,530.80                      809,112.63                   802,680.15                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023048                  3,062.57                      546,916.40                   540,102.83                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023051                  5,401.12                      964,534.80                   957,978.71                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023061                  2,188.28                      374,980.11                   373,246.09                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023070                  2,631.70                      463,500.00                   459,899.52                  RT                    N                              0                             ARM                Treasury 1 Year         2.875                     2
    411023075                  1,633.48                      283,760.00                   280,661.65                   P                    Y                              12                            ARM                Treasury 1 Year         2.875                     2
    411023076                  1,343.87                      212,615.00                   211,682.19                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023079                  2,113.73                      357,328.57                   355,489.10                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023082                  2,172.70                      348,261.31                   346,300.69                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023085                  1,830.99                      293,488.80                   291,313.53                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023086                  1,458.27                      240,000.00                   236,069.37                   P                    Y                              12                            ARM                Treasury 1 Year         2.875                     2
    411023088                  1,171.71                      190,300.00                   184,939.42                   P                    Y                              12                            ARM                Treasury 1 Year         2.75                      2
    411023089                  6,320.68                     1,000,000.00                  991,685.37                   P                    N                              0                             ARM                Treasury 1 Year         2.875                     2
    411023091                  1,601.39                      290,000.00                   288,660.67                  RT                    N                              0                             ARM                Treasury 1 Year         2.75                      2
    411023093                  3,449.42                      616,000.00                   612,517.68                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023094                  2,519.87                      450,000.00                   447,969.16                  CO                    Y                              12                            ARM                Treasury 1 Year         2.75                      2
    411023098                  5,543.72                      990,000.00                   985,532.72                  RT                    N                              0                             ARM                Treasury 1 Year         2.875                     2
    411023099                  2,617.11                      540,000.00                   536,940.83                  RT                    Y                              36                            ARM                Treasury 1 Year         2.875                     2
    411023100                  3,175.25                      600,000.00                   597,777.74                   P                    N                              0                             ARM                Treasury 1 Year         2.625                     2
    411023104                  1,375.88                      249,161.75                   247,428.11                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023107                  3,167.86                      557,930.00                   553,484.14                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023108                  2,385.49                      403,453.10                   399,065.44                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023109                  3,500.67                      642,930.97                   639,609.17                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023110                  2,284.98                      471,471.00                   468,800.08                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023113                  2,668.94                      550,693.87                   544,020.94                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023115                  1,089.54                      215,032.63                   213,606.46                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285591                  1,107.99                      177,600.00                   175,567.42                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285592                  1,772.56                      370,000.00                   369,848.45                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285611                  2,383.33                      440,000.00                   440,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285612                  1,046.75                      189,600.00                   189,600.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285614                  2,007.50                      350,400.00                   350,400.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411415928                   780.71                       137,500.00                   136,169.58                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    406848226                  2,197.25                      413,600.00                   413,599.30                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411452694                  1,983.96                      380,920.00                   380,920.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452737                  3,287.38                      631,176.00                   631,176.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411535583                  1,118.69                      143,830.00                   143,659.57                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411535590                   599.57                       80,750.00                     80,586.71                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411535715                  2,005.83                      332,000.00                   332,000.00                  RT                    Y                              7                             ARM                Libor 6 Months          2.25                      1
    411535719                  1,789.27                      291,136.00                   291,136.00                   P                    Y                              7                             ARM                Libor 6 Months          2.25                      1
    411535723                  1,543.75                      260,000.00                   260,000.00                  CO                    Y                              7                             ARM                Libor 6 Months          2.25                      1
    411535725                  1,675.00                      240,000.00                   240,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411535731                  1,595.46                      259,600.00                   259,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411551881                  1,089.63                      149,435.00                   149,435.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551885                  1,783.72                      244,625.00                   244,625.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551892                   522.81                       72,105.00                     71,746.63                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551908                   859.08                       135,200.00                   135,197.62                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551914                  1,641.52                      218,500.00                   217,649.51                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551924                   765.78                       126,750.00                   126,750.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551928                  4,745.34                      723,100.00                   723,100.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551931                  1,206.56                      214,500.00                   214,500.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551937                  1,356.25                      210,000.00                   210,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551939                   859.22                       152,750.00                   152,750.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551946                  1,072.02                      149,150.00                   149,150.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551952                  1,684.45                      270,000.00                   268,736.28                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551970                   944.01                       124,200.00                   123,808.57                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551995                   834.98                       122,400.00                   121,953.25                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552002                   735.07                       99,000.00                     98,804.40                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411629529                    827.5                       132,400.00                   132,400.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629558                  1,008.96                      167,000.00                   166,985.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629563                  1,370.52                      223,000.00                   222,970.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411686028                  3,989.84                      543,750.00                   543,370.16                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411784538                  1,115.00                      223,000.00                   223,000.00                  RT                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784596                  4,791.67                     1,000,000.00                 1,000,000.00                  P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411914343                  3,326.23                      679,400.00                   679,400.00                  CO                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914386                  2,740.53                      428,000.00                   427,242.69                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    500813386                  1,659.42                      279,500.00                   279,482.04                   P                    N                              0                             ARM                Libor 6 Months          4.125                     2
    500833241                   826.67                       124,000.00                   124,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500850866                  3,199.47                      479,920.00                   479,920.00                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500851972                  1,306.67                      196,000.00                   196,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500852368                  1,001.08                      136,430.00                   135,776.21                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500855181                  3,203.13                      615,000.00                   615,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500860980                  1,300.00                      208,000.00                   208,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500867325                  1,312.50                      315,000.00                   315,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500872595                  2,373.00                      542,400.00                   542,400.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500877611                  2,033.33                      320,000.00                   319,999.60                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500879083                  2,510.50                      491,853.00                   491,853.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500879505                  1,515.90                      216,800.00                   215,819.38                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500881673                  1,067.50                      168,000.00                   168,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500882959                  2,705.96                      387,000.00                   385,545.88                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500883468                  5,610.94                      855,000.00                   855,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          4.125                     2
    500884263                  2,832.12                      360,000.00                   358,949.19                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500884502                  5,880.00                      896,000.00                   896,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500885458                   472.02                       60,000.00                     59,683.12                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500886935                  2,216.83                      453,000.00                   452,800.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500889293                  1,567.50                      273,600.00                   273,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.625                     1
    500891931                  3,690.78                      480,000.00                   479,234.56                  CO                    N                              0                             ARM                Libor 6 Months          4.75                      2
    500894757                  1,203.56                      196,000.00                   195,764.81                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500895601                  3,933.33                      640,000.00                   640,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500895829                  2,189.01                      288,000.00                   287,092.37                   P                    N                              0                             ARM                Libor 6 Months          4.625                     1
    500895904                  2,606.25                      417,000.00                   417,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500896475                  1,384.60                      176,000.00                   175,486.22                  CO                    Y                              24                            ARM                Libor 6 Months          5.25                      1
    500897611                  2,313.90                      308,000.00                   304,188.61                   P                    Y                              36                            ARM                Libor 6 Months           4.5                      2
    500897752                  1,380.00                      192,000.00                   192,000.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       1
    500898736                  1,875.00                      360,000.00                   360,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500898895                  3,405.12                      448,000.00                   446,588.17                   P                    N                              0                             ARM                Libor 6 Months          4.625                     2
    500899542                   884.74                       125,000.00                   124,526.48                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500899606                  3,552.01                      508,000.00                   505,310.93                  CO                    N                              0                             ARM                Libor 6 Months           4.5                      2
    500899737                  1,431.60                      190,000.00                   189,779.34                   P                    Y                              36                            ARM                Libor 6 Months          4.767                     2
    500899782                  1,353.33                      224,000.00                   223,999.07                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500900364                  2,314.58                      404,000.00                   403,999.99                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500900870                  1,184.11                      162,400.00                   162,392.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       1
    500901623                   975.91                       133,000.00                   132,442.63                   P                    N                              0                             ARM                Libor 6 Months          4.25                      1
    500901658                  2,681.53                      352,800.00                   351,688.19                  CO                    N                              0                             ARM                Libor 6 Months          4.625                     1
    500902215                   746.22                       117,500.00                   117,437.58                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500902955                  4,583.33                     1,000,000.00                  999,999.98                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500903459                    801.9                       108,000.00                   107,714.52                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500903679                  3,166.67                      475,000.00                   475,000.00                  CO                    Y                              12                            ARM                Libor 6 Months          4.25                      2
    500904375                  1,394.15                      190,000.00                   189,484.95                   P                    Y                              24                            ARM                Libor 6 Months          4.25                      2
    500904461                  1,297.37                      204,176.00                   204,176.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500904878                  2,148.02                      296,250.00                   295,217.14                   P                    Y                              24                            ARM                Libor 6 Months          4.125                     1
    500906830                   860.03                       123,000.00                   122,631.45                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500906833                  1,930.83                      331,000.00                   331,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500907093                  3,138.01                      460,000.00                   458,551.57                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500907276                  1,133.33                      217,600.00                   217,598.44                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500908197                  1,290.00                      206,400.00                   206,400.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500909190                  2,602.82                      430,812.00                   430,812.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500910102                  1,120.00                      153,600.00                   153,600.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500911143                  6,450.94                      820,000.00                   818,574.34                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500912724                  2,972.73                      420,000.00                   418,772.44                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500912830                  1,813.03                      233,100.00                   232,543.55                  CO                    N                              0                             ARM                Libor 6 Months          4.875                     2
    500912898                  1,946.87                      327,894.00                   327,875.27                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500914137                  1,252.80                      187,920.00                   187,920.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500915486                  1,185.00                      177,750.00                   177,750.00                   P                    N                              0                             ARM                Libor 6 Months          4.25                      2
    500915629                  1,627.50                      252,000.00                   252,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       1
    500915873                  2,333.73                      336,000.00                   335,609.74                   P                    Y                              36                            ARM                Libor 6 Months          4.99                      2
    500915941                  4,671.87                      650,000.00                   649,999.99                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500916756                  1,112.44                      176,000.00                   175,520.09                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500917433                    766.5                       116,800.00                   116,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500917573                  1,678.46                      259,890.00                   259,890.00                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500917919                  2,705.31                      360,100.00                   359,172.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500918066                  2,295.00                      324,000.00                   324,000.00                  CO                    N                              0                             ARM                Libor 6 Months          4.75                      1
    500918117                  1,549.55                      230,000.00                   229,257.72                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500918257                  2,988.83                      379,920.00                   379,258.21                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500918427                  2,031.25                      375,000.00                   375,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500918874                  1,434.38                      202,500.00                   202,500.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500919237                  1,409.94                      225,590.00                   225,590.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500919706                  3,226.88                      410,179.00                   409,465.85                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500920049                  3,971.09                      552,500.00                   552,500.00                  CO                    Y                              24                            ARM                Libor 6 Months            5                       1
    500920465                  5,554.22                      762,000.00                   761,722.19                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500920467                  1,391.25                      212,000.00                   212,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500920778                   931.65                       133,490.00                   133,490.00                   P                    Y                              6                             ARM                Libor 6 Months          4.625                     2
    500920933                  1,402.17                      207,090.00                   207,090.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500920938                  1,267.17                      164,800.00                   164,396.39                   P                    N                              0                             ARM                Libor 6 Months          4.75                      2
    500921361                  1,376.38                      189,000.00                   188,761.36                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500921492                  2,805.00                      396,000.00                   396,000.00                   P                    Y                              36                            ARM                Libor 6 Months          4.75                      2
    500921850                  1,274.46                      162,000.00                   161,718.33                   P                    N                              0                             ARM                Libor 6 Months            5                       1
    500921894                  1,307.38                      177,600.00                   177,242.57                   P                    Y                              24                            ARM                Libor 6 Months          4.034                     1
    500922412                  2,587.43                      460,000.00                   459,987.50                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500922511                  2,415.84                      346,150.00                   346,150.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500923083                  2,519.87                      361,073.00                   361,056.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       1
    500923115                  2,727.39                      459,350.00                   459,350.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500923451                  1,246.67                      176,000.00                   176,000.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500925182                   656.04                       94,000.00                     94,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500925213                  1,315.57                      164,000.00                   163,635.07                   P                    Y                              24                            ARM                Libor 6 Months          4.966                     1
    500925215                     786                        108,000.00                   107,889.65                   P                    Y                              36                            ARM                Libor 6 Months          4.43                      2
    500926411                  2,256.98                      343,920.00                   343,920.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500926412                  1,025.10                      146,880.00                   146,879.97                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500926530                  2,748.96                      377,000.00                   377,000.00                  CO                    N                              0                             ARM                Libor 6 Months          4.75                      2
    500927579                  4,537.13                      680,584.00                   680,569.00                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500927703                    962.5                       140,000.00                   139,456.26                   P                    Y                              36                            ARM                Libor 6 Months           4.5                      2
    500927942                  1,528.66                      230,000.00                   229,429.96                  CO                    Y                              36                            ARM                Libor 6 Months            5                       1
    500928947                  1,561.20                      249,792.00                   249,792.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500930334                  2,975.00                      420,000.00                   420,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500930425                  2,014.18                      274,500.00                   273,943.77                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500930441                  1,736.72                      278,000.00                   277,811.33                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500930618                  2,436.73                      377,300.00                   377,299.90                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500931290                  1,306.69                      168,000.00                   167,700.29                  CO                    Y                              36                            ARM                Libor 6 Months          4.875                     2
    500931481                  1,653.16                      228,000.00                   227,526.17                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500932925                  1,442.66                      203,670.00                   203,670.00                   P                    Y                              6                             ARM                Libor 6 Months            5                       2
    500933185                   746.72                       105,500.00                   105,231.90                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500933728                  2,731.25                      380,000.00                   380,000.00                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500933984                  1,640.63                      225,000.00                   225,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500935216                   539.06                       75,000.00                     74,999.06                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500935221                  1,385.65                      221,704.00                   221,704.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500935233                  1,573.81                      233,600.00                   233,036.24                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500936438                   733.77                       100,000.00                    99,797.35                   P                    Y                              24                            ARM                Libor 6 Months            5                       1
    500936464                  2,103.55                      280,000.00                   279,641.67                  CO                    N                              0                             ARM                Libor 6 Months           4.5                      2
    500937124                  1,449.52                      239,920.00                   239,920.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500937141                  2,424.48                      332,500.00                   332,500.00                   P                    N                              0                             ARM                Libor 6 Months            5                       1
    500937534                   932.34                       165,750.00                   165,750.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500938119                  1,201.96                      177,520.00                   177,520.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500939764                  7,426.45                      944,000.00                   942,909.80                  CO                    Y                              36                            ARM                Libor 6 Months          4.25                      2
    500940889                  1,375.00                      275,000.00                   275,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.125                     2
    500940923                  1,224.16                      184,000.00                   183,697.46                  CO                    Y                              36                            ARM                Libor 6 Months          3.75                      2
    500941161                  3,157.06                      532,000.00                   531,427.91                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500941162                  4,666.66                      700,000.00                   699,999.33                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500941886                  1,257.81                      172,500.00                   172,500.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500942895                   991.81                       153,600.00                   153,540.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500944183                  1,168.75                      152,000.00                   151,815.18                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500944546                  2,812.17                      574,400.00                   574,399.99                  RT                    Y                              5                             ARM                Libor 6 Months          2.25                      2
    500944881                  2,800.00                      640,000.00                   640,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500945029                  4,193.75                      660,000.00                   660,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500945345                  3,891.93                      557,650.00                   557,650.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500946015                  3,168.04                      482,250.00                   480,823.04                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    500946619                  2,386.25                      332,000.00                   332,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500947786                  2,165.85                      306,000.00                   305,555.65                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500949612                  2,103.55                      280,000.00                   279,641.67                  CO                    Y                              36                            ARM                Libor 6 Months            5                       1
    500949866                  2,001.56                      274,500.00                   274,500.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500950201                  3,580.50                      545,600.00                   545,600.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500950251                  4,529.88                      640,000.00                   639,070.63                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500950587                  1,083.93                      165,000.00                   164,667.40                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500950636                  3,609.37                      495,000.00                   494,999.38                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500950734                  1,727.34                      368,500.00                   368,500.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500950911                  1,237.50                      220,000.00                   220,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500951225                  7,083.33                     1,000,000.00                 1,000,000.00                 CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500951238                  1,015.08                      159,750.00                   159,750.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500951245                  3,461.33                      563,200.00                   563,200.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500951320                   752.23                       105,000.00                   104,906.29                   P                    N                              0                             ARM                Libor 6 Months            4                       2
    500953333                   992.75                       167,200.00                   167,200.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500954372                  2,892.19                      617,000.00                   617,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500954716                  1,435.42                      260,000.00                   260,000.00                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500954718                  2,432.50                      417,000.00                   417,000.00                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500955159                   996.86                       165,000.00                   165,000.00                  CO                    Y                              4                             ARM                Libor 6 Months          2.25                      2
    500955161                  1,846.28                      310,952.00                   310,952.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500956884                  1,432.03                      211,500.00                   211,500.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500956950                  1,342.20                      201,330.00                   201,295.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500957917                  1,622.50                      354,000.00                   354,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500958225                  2,800.00                      420,000.00                   420,000.00                  CO                    N                              0                             ARM                Libor 6 Months            2                       2
    500960377                  1,494.14                      333,576.00                   333,431.56                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500969195                   998.33                       239,600.00                   239,600.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500969698                  1,517.71                      310,000.00                   310,000.00                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    700318815                  4,091.61                      615,000.00                   610,325.24                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700341628                    826.5                       136,800.00                   136,692.56                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700401279                  2,304.08                      514,400.00                   514,400.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700403586                  2,914.17                      538,000.00                   538,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700409190                  1,722.17                      290,050.00                   290,050.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      1
    700411328                  1,490.14                      208,000.00                   206,952.22                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700418985                  2,128.00                      319,200.00                   319,200.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700419430                   779.12                       136,000.00                   135,991.89                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700422925                    997.5                       168,000.00                   168,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700424169                   457.88                       79,920.00                     79,920.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700427223                  3,000.00                      480,000.00                   480,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700428509                  1,203.50                      199,200.00                   199,200.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700429028                  1,215.59                      176,000.00                   175,045.07                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700429105                  2,482.66                      425,600.00                   425,549.62                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700437014                  3,558.33                      560,000.00                   560,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700450237                  1,492.30                      239,200.00                   237,314.66                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700455793                  1,699.06                      246,000.00                   244,859.48                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700458354                  3,033.33                      416,000.00                   416,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700463777                  2,782.50                      424,000.00                   424,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700467862                  2,625.19                      467,000.00                   466,330.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700468039                  2,115.00                      327,484.00                   327,484.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700468734                  3,746.37                      609,600.00                   609,578.47                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700469561                   723.59                       133,592.00                   133,586.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700469956                  4,638.80                      680,000.00                   677,315.42                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700471693                   922.05                       144,000.00                   143,487.57                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700475439                   690.68                       100,000.00                    99,692.80                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700478263                  2,600.29                      416,800.00                   415,243.49                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700478294                  1,472.72                      230,000.00                   228,974.08                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700478307                  1,072.11                      163,200.00                   162,646.82                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700481916                  1,352.08                      236,000.00                   236,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700483232                  2,887.50                      440,000.00                   440,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700483404                  2,883.91                      412,450.00                   411,214.08                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700485117                   517.92                       90,400.00                     90,400.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700485512                   971.67                       176,000.00                   176,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700486059                  2,167.36                      275,500.00                   275,181.83                  CO                    Y                              24                            ARM                Libor 6 Months            5                       2
    700486388                  1,988.76                      277,600.00                   277,163.43                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700486463                  3,851.39                      637,472.00                   637,472.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700486522                  1,966.67                      320,000.00                   320,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700486576                  1,325.00                      212,000.00                   212,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700489764                  1,323.28                      222,400.00                   222,400.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700490279                  2,484.38                      450,000.00                   450,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700490494                  1,575.00                      252,000.00                   252,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700491155                  2,066.25                      348,000.00                   348,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700491527                  2,102.34                      404,000.00                   403,548.69                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700492916                  1,473.44                      307,500.00                   307,500.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700493354                  2,436.00                      371,200.00                   371,200.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700494724                  1,353.77                      209,616.00                   209,616.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700495077                  1,451.67                      208,000.00                   208,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700495166                  2,070.83                      284,000.00                   284,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700495545                  1,020.40                      134,250.00                   134,067.52                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700495954                  2,944.42                      416,000.00                   415,395.91                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700496001                  1,522.50                      232,000.00                   232,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700497589                  2,465.42                      388,000.00                   388,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700497880                  1,942.50                      296,000.00                   296,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700498327                  3,966.67                      544,000.00                   544,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700498621                  2,191.41                      318,750.00                   318,750.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700499279                  1,426.33                      342,320.00                   342,320.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700499650                  2,375.00                      380,000.00                   380,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700499751                  2,276.42                      316,720.00                   316,720.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700499755                  2,751.54                      394,250.00                   394,250.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700499792                  2,362.50                      360,000.00                   360,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700499920                  1,694.00                      290,400.00                   290,400.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700499934                  2,334.82                      361,520.00                   361,505.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700500324                  3,616.67                      560,000.00                   560,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700500496                  2,833.59                      503,750.00                   503,750.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700500577                  4,873.33                      688,000.00                   688,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700500742                   794.31                       113,600.00                   113,341.07                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700500865                   936.27                       160,000.00                   160,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700500933                  1,489.74                      196,000.00                   195,631.98                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700500951                  3,124.30                      543,750.00                   543,750.00                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700501098                  1,143.75                      180,000.00                   180,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700501102                  3,124.92                      479,200.00                   477,968.03                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700501220                  4,845.00                      684,000.00                   684,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700501296                  2,677.84                      417,000.00                   417,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700501456                  1,463.85                      193,600.00                   193,355.72                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700501615                  1,057.13                      167,250.00                   166,793.97                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700501899                  2,257.50                      344,000.00                   344,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700502111                  1,837.50                      252,000.00                   252,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700502189                  2,213.50                      380,000.00                   380,000.00                  RT                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700502416                  1,113.97                      141,600.00                   141,353.81                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700502614                  1,210.00                      193,600.00                   193,600.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700502653                    653.6                       87,000.00                     86,832.43                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700502692                  3,645.34                      636,000.00                   636,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700503038                  3,060.42                      452,000.00                   452,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700503108                  2,520.83                      440,000.00                   440,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700503235                  2,130.00                      288,000.00                   288,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700503330                  1,890.68                      270,400.00                   269,997.39                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700503502                   302.94                       40,800.00                     40,746.44                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700503515                  1,091.50                      177,600.00                   177,600.00                  RT                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700503557                  1,196.02                      159,200.00                   158,996.26                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700503698                  1,501.94                      206,000.00                   205,980.20                  CO                    Y                              24                            ARM                Libor 6 Months            5                       2
    700503948                   774.95                       132,000.00                   132,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700503950                  1,093.33                      164,000.00                   164,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700503951                  1,809.16                      263,150.00                   263,150.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700503996                  1,347.53                      219,200.00                   219,200.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700504310                  1,270.83                      200,000.00                   200,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700504355                  3,693.75                      738,750.00                   738,750.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700504597                  1,167.86                      165,000.00                   164,760.40                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700504613                  2,016.22                      291,920.00                   291,697.87                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700504644                     713                        110,400.00                   110,400.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700504807                  1,909.28                      284,925.00                   284,925.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700504971                   998.75                       188,000.00                   188,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700505185                   744.33                       127,600.00                   127,600.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700505244                  4,355.00                      624,000.00                   624,000.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700505260                   545.25                       75,200.00                     75,043.73                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700505413                  4,371.15                      666,080.00                   666,080.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700505480                  2,086.04                      294,500.00                   294,500.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       1
    700505628                  2,154.82                      308,750.00                   308,730.31                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700505691                   787.96                       116,375.00                   116,375.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700505703                   329.91                       45,500.00                     45,437.16                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700505709                   851.94                       113,400.00                   113,085.27                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700505775                  1,053.43                      144,471.00                   144,471.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700505782                  3,378.13                      470,000.00                   470,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700505970                   963.16                       156,000.00                   156,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700506135                  1,822.92                      350,000.00                   350,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700506160                  1,812.67                      250,000.00                   249,654.79                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    700506235                   424.68                       60,000.00                     59,018.55                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700506553                   963.91                       139,560.00                   139,239.44                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700506613                  5,774.27                      759,700.00                   757,995.07                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700506742                  3,763.83                      489,500.00                   488,903.18                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506830                  1,873.25                      304,800.00                   304,800.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700506879                  1,345.95                      235,000.00                   234,885.66                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700506900                  3,026.31                      476,272.00                   476,272.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700506933                    773.5                       154,700.00                   154,700.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700506942                   911.09                       171,500.00                   171,500.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700507152                   684.33                       89,000.00                     88,891.79                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700507179                   757.38                       98,500.00                     98,380.24                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700507355                  1,918.12                      279,000.00                   278,999.13                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700507366                  1,561.17                      234,175.00                   234,175.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700507559                  2,041.67                      280,000.00                   279,999.98                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700507704                  2,031.25                      300,000.00                   300,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700507909                    856.7                       175,000.00                   174,986.10                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700508013                  2,821.91                      367,000.00                   366,553.77                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700508080                   560.81                       117,038.00                   117,038.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700508555                  2,249.38                      366,000.00                   366,000.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700508618                  3,425.96                      492,000.00                   492,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700508702                  1,551.96                      266,050.00                   266,050.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700508719                  1,545.83                      212,000.00                   212,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700508725                  1,551.69                      199,500.00                   199,263.59                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700509191                  1,099.31                      159,900.00                   159,900.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700509986                  2,011.23                      340,000.00                   339,290.01                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700509997                  1,781.09                      226,400.00                   226,006.37                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700510496                  2,389.67                      342,400.00                   342,400.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700510648                  1,169.17                      184,000.00                   183,999.98                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700510696                  2,464.46                      344,000.00                   343,512.85                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700511036                   999.38                       159,900.00                   159,900.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700511596                  3,318.57                      418,604.00                   418,128.99                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700512183                  3,614.04                      570,000.00                   569,487.71                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700512228                  1,296.25                      204,000.00                   204,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700512364                  1,508.14                      208,000.00                   207,712.78                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700512759                  1,578.50                      229,600.00                   229,600.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700512885                  1,082.81                      148,500.00                   148,500.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700512917                  2,420.75                      336,800.00                   336,800.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700513125                   963.33                       136,000.00                   136,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700513142                  4,604.17                      680,000.00                   680,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700513183                  1,500.60                      211,850.00                   211,850.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700513698                  1,558.33                      220,000.00                   220,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700513853                  2,275.87                      312,000.00                   311,574.62                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700514113                  3,505.26                      498,750.00                   498,750.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700514692                  1,601.67                      248,000.00                   248,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700515038                  1,458.33                      200,000.00                   200,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700515112                  4,365.93                      640,000.00                   638,998.46                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700515396                  3,070.83                      440,000.00                   440,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700515449                   732.67                       125,600.00                   125,600.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700515456                  1,030.85                      172,000.00                   172,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700515566                  1,889.48                      287,920.00                   287,920.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700515724                  1,428.79                      221,232.00                   221,140.14                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700515817                  1,184.17                      196,000.00                   196,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700516123                  1,174.50                      194,400.00                   194,400.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516171                  2,135.25                      284,220.00                   284,038.76                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700516181                  4,218.75                      675,000.00                   675,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516321                  2,643.96                      518,000.00                   518,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516407                  1,425.83                      232,000.00                   232,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516540                     765                        122,400.00                   122,400.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516769                  1,353.33                      224,000.00                   224,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516781                  3,001.56                      565,000.00                   565,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700516859                  3,466.67                      512,000.00                   512,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700517175                  1,171.88                      250,000.00                   250,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700517337                  1,328.13                      250,000.00                   250,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700517584                  1,700.00                      272,000.00                   272,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700517736                  3,290.92                      417,050.00                   416,811.71                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700517901                   658.33                       126,400.00                   126,399.33                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700517932                  6,263.08                     1,000,000.00                 1,000,000.00                  P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700518208                  1,065.33                      150,400.00                   150,400.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700518857                  1,115.83                      164,800.00                   164,799.28                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700518867                  1,051.88                      153,000.00                   153,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    700518936                  1,858.33                      356,800.00                   356,800.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700518940                   978.42                       159,200.00                   159,200.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700518999                  1,053.91                      142,500.00                   142,500.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700519035                  2,093.84                      282,000.00                   281,815.54                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700519850                  1,242.50                      178,030.00                   178,030.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700520248                   923.33                       148,000.00                   146,787.25                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700520453                    577.5                       88,000.00                     88,000.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700520751                   860.62                       153,000.00                   152,999.10                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700520899                     551                        70,040.00                     69,999.71                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700521005                   920.83                       221,000.00                   221,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700521093                   768.54                       119,000.00                   119,000.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700521220                  2,432.08                      395,000.00                   394,625.21                   P                    Y                              24                            ARM                Libor 6 Months          2.25                      2
    700522223                  1,984.88                      273,750.00                   273,561.60                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700523198                  3,280.21                      470,000.00                   470,000.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700524335                  2,417.19                      455,000.00                   455,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700524733                  3,791.67                      650,000.00                   650,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700524860                  3,830.50                      782,400.00                   782,400.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700524912                  3,141.18                      649,900.00                   649,896.02                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700525607                  1,328.13                      250,000.00                   250,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700525695                  2,132.42                      386,250.00                   386,250.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700525979                  1,592.50                      312,000.00                   312,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700526269                   243.04                       40,000.00                     39,961.13                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700528408                  3,877.50                      792,000.00                   792,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700529357                  1,432.29                      250,000.00                   250,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700531865                  1,672.00                      334,400.00                   334,400.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    407982287                  3,359.38                      645,000.00                   645,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    407982290                  1,921.87                      369,000.00                   368,999.33                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    407982295                  1,739.58                      334,000.00                   334,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    407982296                  3,984.38                      750,000.00                   750,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    407982306                  2,651.04                      647,000.00                   509,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    407982312                  1,209.06                      219,000.00                   219,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    407982317                  1,831.28                      344,712.00                   344,712.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    408191958                  4,004.17                      620,000.00                   620,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107645                  1,840.42                      295,000.00                   292,773.06                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107650                  1,420.83                      248,000.00                   248,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107656                  1,251.02                      226,600.00                   224,200.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107660                  2,784.38                      486,000.00                   486,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107666                  2,015.00                      372,000.00                   371,997.40                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107670                  1,068.75                      180,000.00                   180,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107690                   642.78                       87,600.00                     87,056.65                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107693                  1,802.99                      289,000.00                   268,078.92                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409269916                  4,686.46                      818,000.00                   818,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409405651                  2,341.75                      440,800.00                   440,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    409833661                   645.83                       100,000.00                   100,000.00                  CO                    Y                              12                            ARM                Libor 6 Months           3.5                      2
    409988751                  3,025.42                      548,000.00                   548,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410050889                  6,076.11                     1,000,000.00                  994,093.43                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410057491                  3,249.48                      501,000.00                   498,375.21                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410057511                  2,843.75                      525,000.00                   525,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    410116854                  1,121.25                      156,000.00                   155,999.96                   P                    N                              0                             ARM                Libor 6 Months          4.75                      1
    410117665                  1,340.00                      192,000.00                   192,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.75                      1
    410282507                  3,125.00                      600,000.00                   600,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410543653                  1,757.83                      332,800.00                   332,712.09                   P                    Y                              24                            ARM                Libor 6 Months          5.34                      1
    410543655                  1,077.86                      185,040.00                   185,040.00                   P                    Y                              24                            ARM                Libor 6 Months          5.99                      1
    410543710                  1,947.55                      352,000.00                   351,967.33                  RT                    N                              0                             ARM                Libor 6 Months          5.64                      1
    410925896                   523.94                       66,600.00                     66,469.22                   P                    N                              0                             ARM                Libor 6 Months            5                       1
    410925917                  1,733.10                      220,300.00                   218,776.17                  CO                    N                              0                             ARM                Libor 6 Months            5                       1
    411005537                  5,655.00                      936,000.00                   936,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108509                  1,656.67                      284,000.00                   284,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108515                  2,335.42                      380,000.00                   380,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411108527                  1,445.24                      220,000.00                   219,348.65                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108531                  1,449.00                      257,600.00                   257,600.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108552                  1,317.40                      252,940.00                   252,940.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108560                  1,282.50                      216,000.00                   216,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411108579                  1,739.45                      273,750.00                   273,750.00                  CO                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    411452691                  1,233.77                      219,337.00                   219,337.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452692                   958.86                       167,364.00                   167,364.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452693                  1,302.18                      231,498.00                   231,016.63                   P                    N                              0                             ARM                Libor 6 Months          2.75                      1
    411452695                  1,306.25                      228,000.00                   228,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452696                  1,379.54                      240,792.00                   240,792.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452697                   508.41                       168,300.00                   168,300.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452698                   640.42                       212,000.00                   212,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452699                   515.13                       170,526.00                   170,526.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452700                   700.38                       143,056.00                   143,056.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452701                  1,260.37                      219,992.00                   219,992.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452702                   676.67                       224,000.00                   224,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452703                  2,171.88                      417,000.00                   417,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452704                   869.74                       288,000.00                   287,912.87                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452707                   625.89                       207,192.00                   207,192.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452708                  1,696.59                      313,216.00                   313,216.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452710                   657.83                       217,766.00                   217,766.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452712                  1,316.24                      435,720.00                   435,720.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452714                   977.24                       183,971.00                   183,951.85                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452715                  1,386.67                      256,000.00                   256,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452716                  1,208.33                      400,000.00                   399,900.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452717                   488.96                       161,864.00                   161,864.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452719                   804.24                       266,272.00                   266,231.66                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452720                   833.73                       275,992.00                   275,992.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452721                   591.98                       196,000.00                   195,966.61                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452722                   700.56                       231,930.00                   231,886.72                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452723                   592.04                       196,000.00                   195,986.58                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452724                   599.33                       198,400.00                   198,400.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452725                   671.39                       222,254.00                   222,254.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452727                  1,269.86                      239,032.00                   239,032.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452728                  1,159.96                      231,992.00                   231,992.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452729                   616.42                       204,055.00                   204,055.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452730                   786.92                       260,497.00                   260,497.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452731                   862.73                       285,592.00                   285,592.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452732                  1,942.27                      372,916.00                   372,916.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452733                  1,425.53                      268,336.00                   268,335.85                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452734                  1,037.92                      188,000.00                   188,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452735                    783.1                       159,992.00                   159,922.84                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452736                   918.08                       303,916.00                   303,870.10                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452739                   579.94                       192,000.00                   191,979.33                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452740                   572.09                       189,381.00                   189,381.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452742                  1,570.48                      279,200.00                   279,197.17                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452743                   708.74                       234,619.00                   234,619.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411535573                  5,044.27                      745,000.00                   745,000.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411535585                  1,413.28                      202,500.00                   202,499.72                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411535586                  1,614.00                      242,100.00                   242,100.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411535716                  5,104.69                      742,500.00                   742,500.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411535730                  1,493.33                      224,000.00                   224,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411535734                   800.32                       123,920.00                   123,920.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411535738                  1,209.00                      193,440.00                   193,440.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411535739                     925                        148,000.00                   148,000.00                   P                    Y                              7                             ARM                Libor 6 Months          2.25                      1
    411535740                  1,573.33                      256,000.00                   256,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411536741                  2,503.65                      437,000.00                   437,000.00                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411536748                  1,453.13                      225,000.00                   225,000.00                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411536751                  5,367.92                      991,000.00                   990,995.83                  CO                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    411536763                  2,396.51                      418,300.00                   418,300.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411536765                  1,205.53                      218,360.00                   218,359.99                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411536776                  1,952.35                      367,500.00                   367,499.99                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411536787                  2,034.67                      348,800.00                   348,799.67                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    411536797                  3,825.00                      612,000.00                   612,000.00                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411536800                  1,187.56                      178,500.00                   178,206.53                  CO                    Y                              6                             ARM                Libor 6 Months          3.25                      2
    411536801                  2,162.33                      399,200.00                   399,200.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411551873                   904.81                       136,000.00                   135,089.75                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551874                   658.67                       98,800.00                     98,800.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551880                   938.28                       135,850.00                   135,005.05                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551882                  1,811.25                      252,000.00                   252,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551883                  1,091.50                      177,600.00                   177,539.40                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551907                  1,248.96                      218,000.00                   218,000.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551909                  1,059.16                      159,200.00                   158,405.55                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551913                  1,312.19                      193,800.00                   193,800.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551921                  1,087.50                      180,000.00                   180,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551925                  1,666.75                      271,200.00                   271,200.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551926                  2,346.09                      346,500.00                   346,500.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551942                  1,593.75                      300,000.00                   300,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551950                   879.38                       126,000.00                   126,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551954                    662.5                       120,000.00                   120,000.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551955                  1,822.55                      254,400.00                   253,490.58                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551959                  1,627.50                      248,000.00                   248,000.00                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551961                   344.89                       52,500.00                     52,276.91                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551967                   983.25                       165,600.00                   165,600.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551976                  1,126.56                      157,250.00                   156,687.85                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551982                  1,555.00                      248,800.00                   247,531.01                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551985                  1,119.21                      147,250.00                   146,783.72                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551986                  2,821.88                      387,000.00                   387,000.00                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551987                  2,646.88                      462,000.00                   462,000.00                  CO                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551996                   804.79                       129,000.00                   128,639.66                  RT                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411551997                    632.2                       104,640.00                   104,639.98                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552008                  1,084.69                      161,000.00                   160,741.73                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411552010                   902.78                       134,000.00                   133,676.63                   P                    N                              0                             ARM                 Libor 1 Year            2.5                      2
    411559304                  2,376.67                      496,000.00                   496,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411618216                  2,730.00                      468,000.00                   468,000.00                   P                    Y                              36                            ARM                Libor 6 Months          4.25                      1
    411618218                  3,483.33                      880,000.00                   880,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411618222                  1,593.75                      340,000.00                   340,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411618224                  2,135.00                      488,000.00                   488,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411629510                   829.55                       147,475.00                   147,475.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629512                   616.87                       126,000.00                   125,999.76                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629521                  1,387.67                      289,600.00                   289,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629527                  1,521.67                      265,600.00                   265,600.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629528                   916.67                       160,000.00                   160,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629530                  2,475.00                      396,000.00                   395,783.11                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629531                   935.75                       157,600.00                   157,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629533                  1,324.33                      219,200.00                   219,150.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629536                  6,210.94                     1,125,000.00                 1,125,000.00                 RT                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629542                     952                        190,400.00                   190,400.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629543                  8,595.78                     1,422,750.00                 1,422,750.00                 CO                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629557                     825                        132,000.00                   131,998.57                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629566                   969.37                       155,300.00                   155,098.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629568                     600                        96,000.00                     96,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411629573                   614.31                       125,475.00                   125,474.99                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411686030                   287.08                       52,000.00                     52,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411761394                  2,547.87                      455,000.00                   454,490.15                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411761395                  1,581.15                      353,000.00                   353,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411761397                  1,305.32                      212,000.00                   211,798.85                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411761400                  2,846.51                      635,500.00                   635,500.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411761402                  2,395.83                      500,000.00                   500,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411761404                  2,291.67                      440,000.00                   440,000.00                  RT                    Y                              36                            ARM                Libor 6 Months           3.5                      1
    411761405                  4,210.42                      940,000.00                   940,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      1
    411784364                  9,479.17                     1,750,000.00                 1,750,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784368                  3,160.34                      500,000.00                   499,093.53                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784371                    960.5                       180,800.00                   180,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    411784372                  7,962.50                     1,560,000.00                 1,560,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784377                  7,052.08                     1,354,000.00                 1,354,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784387                  2,619.27                      535,000.00                   535,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411784537                  5,530.00                     1,106,000.00                 1,106,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784539                  7,324.22                     1,406,250.00                 1,406,148.96                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784540                  7,500.00                     1,500,000.00                 1,280,000.00                  P                    N                              0                             ARM                Libor 6 Months          2.75                      2
    411784547                  4,166.67                     1,000,000.00                 1,000,000.00                  P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784551                  6,715.00                     1,264,000.00                 1,000,000.00                  P                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784559                  1,232.50                      204,000.00                   204,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784560                  1,377.50                      228,000.00                   228,000.00                  CO                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784564                  2,018.75                      340,000.00                   340,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784565                  8,229.17                     1,580,000.00                 1,580,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784581                  5,312.50                     1,000,000.00                 1,000,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784627                  2,562.50                      492,000.00                   492,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784642                  6,742.60                     1,321,000.00                 1,320,500.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784647                  2,870.83                      520,000.00                   520,000.00                  CO                    Y                              12                            ARM                 Libor 1 Year           2.75                      2
    411784658                  7,520.83                     1,444,000.00                 1,444,000.00                 RT                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411784663                  2,337.50                      440,000.00                   439,874.67                  RT                    Y                              36                            ARM                 Libor 1 Year           2.75                      2
    411784668                  2,694.17                      488,000.00                   488,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.75                      2
    411914233                  2,909.62                      527,025.76                   525,879.47                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914249                  7,220.75                     1,359,200.00                 1,359,200.00                  P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914260                  11,645.83                    2,150,000.00                 2,150,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914265                  3,506.94                     1,000,000.00                  650,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914271                  5,166.67                      800,000.00                   800,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914282                  7,968.75                     1,500,000.00                 1,500,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914284                  6,145.83                     1,180,000.00                 1,180,000.00                 RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914288                  3,217.16                      630,300.00                   630,300.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914320                  2,922.92                      460,000.00                   460,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914322                  8,333.33                     1,600,000.00                 1,600,000.00                 CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914336                  2,718.75                      522,000.00                   522,000.00                   P                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914361                  3,483.33                      607,999.00                   607,999.00                   P                    Y                              36                            ARM                 Libor 1 Year           2.25                      2
    411914385                  2,583.75                      477,000.00                   477,000.00                  RT                    Y                              60                            ARM                 Libor 1 Year           2.25                      2
    411914394                  5,068.00                     1,013,600.00                 1,013,600.00                 RT                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    411914423                  6,638.75                     1,356,000.00                 1,356,000.00                  P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411914427                  8,125.00                     1,500,000.00                 1,500,000.00                  P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    500749978                  2,730.00                      436,800.00                   436,800.00                   P                    N                              0                             ARM                Libor 6 Months          4.625                     1
    500750845                  4,700.00                      752,000.00                   751,999.56                  CO                    Y                              36                            ARM                Libor 6 Months          4.875                     2
    500783960                   174.27                       23,750.00                     23,602.67                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500783988                   157.76                       21,500.00                     21,364.56                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500784007                   174.27                       23,750.00                     23,602.67                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500790030                  3,275.53                      446,400.00                   443,313.22                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500803434                  1,825.01                      366,000.00                   365,001.00                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500809451                  3,037.50                      583,200.00                   583,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500815177                   632.99                       87,300.00                     86,590.24                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500815194                  1,957.69                      270,000.00                   268,086.02                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500816334                  1,096.11                      153,000.00                   152,002.65                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500824799                   569.33                       97,600.00                     97,600.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500825735                  2,452.32                      368,602.00                   365,818.41                   P                    N                              0                             ARM                Libor 6 Months            4                       2
    500830455                  1,774.61                      288,750.00                   288,750.00                  CO                    Y                              36                            ARM                Libor 6 Months           2.5                      1
    500837286                  2,915.72                      417,000.00                   414,469.40                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500842809                  2,865.65                      400,000.00                   397,093.35                   P                    N                              0                             ARM                Libor 6 Months          4.25                      1
    500847686                  1,359.51                      187,500.00                   186,443.64                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500848882                  1,041.79                      169,200.00                   167,860.10                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500849390                  2,781.95                      504,000.00                   503,900.13                   P                    N                              0                             ARM                Libor 6 Months          3.25                      1
    500852571                  1,621.93                      283,100.00                   283,100.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500856675                  3,176.99                      500,000.00                   499,985.23                   P                    Y                              12                            ARM                Libor 6 Months          4.625                     2
    500858676                   661.36                       108,000.00                   107,652.21                   P                    Y                              36                            ARM                 Libor 1 Year           2.007                     2
    500859996                  2,520.00                      432,000.00                   432,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500860364                   624.98                       95,250.00                     95,234.40                  CO                    N                              0                             ARM                Libor 6 Months          4.125                     2
    500860580                  3,546.67                      532,000.00                   532,000.00                   P                    N                              0                             ARM                Libor 6 Months          4.25                      2
    500861113                  3,014.47                      498,950.00                   498,947.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500862294                  2,213.50                      372,800.00                   372,800.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500862623                  2,359.74                      412,000.00                   411,881.40                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500863845                   933.57                       175,730.00                   175,730.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500865291                   667.06                       92,000.00                     91,530.65                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500866620                  1,756.27                      411,225.00                   411,225.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500866699                  8,932.85                     1,232,000.00                 1,225,946.92                  P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500867318                  2,147.10                      327,900.00                   327,177.58                   P                    N                              0                             ARM                Libor 6 Months          4.125                     2
    500867977                  1,318.50                      234,400.00                   234,400.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500869721                  1,283.33                      224,000.00                   224,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500870206                  1,653.75                      324,000.00                   324,000.00                  RT                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500870396                  1,649.38                      273,000.00                   273,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500871025                  3,248.66                      422,500.00                   420,669.82                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500871395                  6,097.87                      784,000.00                   781,652.14                   P                    Y                              36                            ARM                Libor 6 Months          4.625                     2
    500871615                   924.33                       150,400.00                   150,400.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500872000                  1,886.83                      269,850.00                   268,629.46                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500872061                  2,829.17                      543,200.00                   543,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500873753                  1,573.33                      236,000.00                   236,000.00                   P                    Y                              36                            ARM                Libor 6 Months          4.75                      2
    500876618                  1,129.64                      200,824.00                   200,824.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500877005                  3,107.38                      473,692.00                   473,692.00                   P                    N                              0                             ARM                Libor 6 Months          4.125                     2
    500877506                  1,524.17                      248,000.00                   248,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500877729                  1,559.03                      356,350.00                   356,350.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500879084                  2,327.85                      354,720.00                   354,719.85                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500879273                  2,220.00                      444,000.00                   444,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500879633                   906.23                       170,584.00                   170,584.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500879847                  2,405.01                      398,070.00                   398,070.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500880034                  1,961.75                      319,200.00                   319,200.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500880104                  1,694.75                      296,000.00                   295,811.04                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500880105                  1,200.00                      192,000.00                   192,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500881198                  1,184.42                      186,400.00                   186,400.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500881833                  3,002.08                      524,000.00                   524,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500882435                  1,094.68                      152,800.00                   152,142.39                   P                    Y                              12                            ARM                Libor 6 Months            4                       2
    500883533                  3,165.30                      464,000.00                   461,795.14                   P                    N                              0                             ARM                Libor 6 Months          4.25                      2
    500883555                  1,138.67                      206,250.00                   206,250.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500883706                  3,818.33                      632,000.00                   632,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500884059                   821.75                       138,400.00                   138,399.76                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500885560                  1,981.19                      365,760.00                   365,758.40                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500885566                  2,337.92                      362,000.00                   362,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500885661                  4,625.00                      693,750.00                   693,750.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500885918                   628.12                       115,960.00                   115,960.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500885973                  1,119.07                      244,160.00                   244,160.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500885993                   827.44                       132,400.00                   132,390.00                   P                    Y                              24                            ARM                Libor 6 Months          4.125                     2
    500886429                  1,399.98                      280,000.00                   279,995.42                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500887339                  2,493.11                      348,000.00                   346,755.98                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500888281                  5,610.17                      769,395.00                   769,395.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500888650                  4,304.01                      593,600.00                   591,526.85                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500889549                  1,324.33                      219,200.00                   219,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500889746                  2,606.39                      544,000.00                   543,943.07                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500889769                  2,394.00                      364,800.00                   364,800.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500890036                  3,838.54                      550,000.00                   550,000.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       1
    500890447                  3,999.38                      639,900.00                   639,900.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500891007                    762.5                       146,400.00                   146,400.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500891180                  3,825.00                      612,000.00                   611,999.90                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500891219                  1,365.00                      252,000.00                   252,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500891257                  4,049.36                      650,000.00                   647,800.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500891306                  3,269.43                      523,200.00                   523,108.86                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500891318                  1,710.00                      304,000.00                   304,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500891557                  1,484.46                      202,500.00                   201,810.13                  CO                    Y                              12                            ARM                Libor 6 Months          4.125                     2
    500891671                   749.17                       116,000.00                   116,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500891693                  2,361.84                      359,900.00                   359,900.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500892046                  2,126.32                      352,000.00                   351,942.50                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500892051                  1,294.91                      234,550.00                   234,550.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    500892265                    612.5                       84,000.00                     84,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500892321                  2,686.67                      496,000.00                   496,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.75                      2
    500892357                     995                        159,200.00                   159,200.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500893008                   750.46                       97,600.00                     97,300.14                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500893068                  1,785.00                      272,000.00                   272,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500893134                  4,803.13                      795,000.00                   795,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500893290                    845.5                       135,280.00                   135,280.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500893625                  1,311.50                      206,400.00                   206,400.00                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500894070                   934.17                       152,000.00                   152,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500894547                  3,384.17                      524,000.00                   524,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500894548                  2,178.75                      332,000.00                   332,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500894625                  2,827.92                      493,600.00                   493,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500894679                  1,953.88                      334,950.00                   334,950.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500894744                  1,909.21                      345,820.00                   345,820.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500894831                  1,716.06                      383,120.00                   383,120.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500894961                  2,731.64                      416,250.00                   416,250.00                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500895606                  2,516.72                      409,500.00                   409,500.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500895607                  1,315.42                      229,600.00                   229,600.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500895609                  2,561.18                      423,920.00                   423,920.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500895713                  2,550.00                      408,000.00                   408,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500896128                  2,439.38                      340,500.00                   339,282.79                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500896151                  3,286.59                      494,000.00                   491,950.30                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500896169                   850.42                       125,600.00                   125,600.00                   P                    N                              0                             ARM                Libor 6 Months          4.375                     2
    500896307                  1,275.88                      222,699.00                   222,699.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500896309                  2,389.50                      388,800.00                   388,800.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500896710                  1,969.00                      286,400.00                   286,400.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500896965                   998.53                       152,000.00                   151,354.16                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500896972                  3,133.33                      640,000.00                   639,999.99                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500897120                  1,059.98                      169,600.00                   169,596.72                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500897277                  1,316.85                      203,900.00                   203,900.00                  RT                    Y                              36                            ARM                Libor 6 Months          4.375                     2
    500897379                  1,325.00                      212,000.00                   212,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500897559                  2,735.75                      423,600.00                   423,600.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500897702                  1,341.67                      184,000.00                   184,000.00                  CO                    Y                              24                            ARM                Libor 6 Months            5                       1
    500897758                  1,265.33                      233,600.00                   233,599.60                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500897833                  1,054.17                      220,000.00                   220,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500897903                  6,037.44                      999,300.00                   999,300.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500898925                  2,170.00                      336,000.00                   336,000.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500899356                  1,156.82                      213,592.00                   213,567.60                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500899361                  1,353.33                      224,000.00                   224,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500899422                   872.44                       126,900.00                   126,900.00                  RT                    Y                              24                            ARM                Libor 6 Months          4.375                     2
    500899674                  2,115.00                      432,000.00                   431,998.53                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500899729                  1,905.30                      264,000.00                   263,653.71                   P                    N                              0                             ARM                Libor 6 Months          4.35                      2
    500900028                  1,527.51                      248,544.00                   248,544.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500900307                  1,742.25                      224,000.00                   223,329.18                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500900361                  1,561.05                      254,000.00                   254,000.00                  CO                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500900489                    577.4                       88,000.00                     87,984.46                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500900688                   534.96                       68,000.00                     67,799.56                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500900702                   899.38                       143,900.00                   143,900.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500900784                    942.5                       139,200.00                   139,200.00                   P                    N                              0                             ARM                Libor 6 Months          4.375                     2
    500900859                  1,249.50                      190,400.00                   190,400.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500900953                  2,729.89                      436,782.00                   436,782.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500900989                  1,760.00                      256,000.00                   256,000.00                  RT                    Y                              6                             ARM                Libor 6 Months           4.5                      1
    500901076                  1,878.88                      327,950.00                   327,950.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500901101                  3,466.67                      640,000.00                   640,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500901309                  1,308.00                      209,280.00                   209,280.00                   P                    Y                              6                             ARM                Libor 6 Months          3.25                      2
    500901347                  1,390.88                      296,720.00                   296,650.46                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500901521                   670.62                       100,800.00                   100,382.06                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500902231                  2,212.50                      360,000.00                   360,000.00                  RT                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500902333                  6,300.00                      960,000.00                   960,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500902408                  3,146.67                      512,000.00                   511,001.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500902438                  1,120.00                      168,000.00                   168,000.00                   P                    Y                              6                             ARM                Libor 6 Months            5                       2
    500902519                  1,540.00                      264,000.00                   264,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500902572                  1,375.00                      220,000.00                   220,000.00                   P                    Y                              6                             ARM                Libor 6 Months          3.25                      2
    500902606                  1,868.75                      276,000.00                   276,000.00                   P                    Y                              24                            ARM                Libor 6 Months          4.375                     2
    500902640                  1,379.42                      197,650.00                   197,648.24                  CO                    N                              0                             ARM                Libor 6 Months          4.625                     2
    500902664                  1,958.10                      248,900.00                   248,173.42                  CO                    Y                              36                            ARM                Libor 6 Months          3.75                      2
    500902983                  2,062.50                      300,000.00                   300,000.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500903022                  1,056.25                      156,000.00                   156,000.00                  CO                    Y                              12                            ARM                Libor 6 Months            5                       2
    500903263                  1,440.00                      256,000.00                   255,999.61                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500903266                  2,499.76                      400,000.00                   399,961.96                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500903432                  3,203.75                      559,200.00                   559,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500903455                  2,159.06                      399,000.00                   398,539.41                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500903591                  1,548.75                      252,000.00                   252,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500903816                   783.82                       112,100.00                   110,659.95                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500903924                  1,651.75                      260,000.00                   259,867.71                   P                    Y                              36                            ARM                Libor 6 Months           2.5                      2
    500904235                  5,582.50                      812,000.00                   812,000.00                   P                    Y                              12                            ARM                Libor 6 Months           4.5                      2
    500904602                  3,397.50                      604,000.00                   604,000.00                  RT                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500905067                   967.69                       154,830.00                   154,830.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500905315                  1,232.08                      197,280.00                   197,132.67                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500905430                  3,239.55                      598,070.00                   598,070.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500905434                  1,384.79                      241,708.00                   241,708.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500905456                  1,294.92                      174,400.00                   173,938.99                   P                    N                              0                             ARM                Libor 6 Months          4.125                     2
    500905521                   585.72                       96,000.00                     95,304.32                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500905601                   849.17                       116,500.00                   116,457.22                  RT                    Y                              36                            ARM                Libor 6 Months          4.875                     2
    500905926                   751.06                       112,800.00                   112,800.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500905990                  1,567.50                      264,000.00                   263,999.99                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500906109                  2,761.44                      465,500.00                   465,084.37                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500906110                  1,168.75                      204,000.00                   204,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500906112                  1,827.50                      344,000.00                   344,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500906481                  1,459.03                      216,125.00                   214,827.07                   P                    Y                              36                            ARM                Libor 6 Months          4.375                     2
    500906494                  1,467.85                      216,125.00                   216,125.00                   P                    Y                              36                            ARM                Libor 6 Months          4.375                     2
    500906523                  1,365.00                      218,400.00                   218,400.00                  RT                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500906587                  3,332.92                      799,900.00                   799,900.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500906745                  2,101.67                      388,000.00                   388,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500906893                  2,135.00                      336,000.00                   336,000.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500906913                  1,484.00                      254,400.00                   254,400.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500906938                  2,071.67                      361,600.00                   361,600.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500907127                  1,522.50                      232,000.00                   232,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500907274                  1,023.13                      155,744.00                   155,216.09                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500907681                   796.66                       111,200.00                   110,882.98                  CO                    Y                              36                            ARM                Libor 6 Months            5                       1
    500907719                  1,590.74                      268,000.00                   267,913.41                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500907777                  2,006.67                      344,000.00                   344,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500907977                  1,357.22                      204,000.00                   203,325.24                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500908175                  1,497.10                      214,112.00                   213,632.32                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500908332                  1,588.17                      293,200.00                   293,200.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500908534                  1,266.33                      190,000.00                   189,850.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500908592                  2,829.00                      590,400.00                   590,400.00                  CO                    Y                              36                            ARM                Libor 6 Months          3.75                      2
    500908635                  3,381.47                      472,000.00                   469,703.87                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500909234                  2,515.63                      402,500.00                   402,500.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500909242                   708.75                       108,000.00                   108,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500909257                  1,626.67                      244,000.00                   244,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            4                       2
    500909538                  1,591.71                      282,970.00                   282,970.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500909646                  1,795.00                      287,200.00                   287,200.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      1
    500909650                  1,725.61                      318,850.00                   318,480.67                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500909860                  1,482.19                      264,000.00                   263,500.00                   P                    Y                              36                            ARM                Libor 6 Months          5.75                      1
    500910067                  1,578.96                      233,200.00                   233,200.00                   P                    N                              0                             ARM                Libor 6 Months          4.375                     2
    500910306                  3,305.57                      440,000.00                   438,835.99                  CO                    N                              0                             ARM                Libor 6 Months           4.5                      2
    500910742                  1,543.75                      260,000.00                   260,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500910980                  1,487.29                      226,400.00                   225,826.10                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500911136                  2,180.75                      343,200.00                   343,200.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500911223                  1,740.63                      283,221.00                   283,221.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500911226                  4,916.67                      800,000.00                   799,999.80                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500911236                    872.9                       155,200.00                   155,181.59                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500911269                  1,084.71                      149,600.00                   149,184.08                  RT                    Y                              36                            ARM                Libor 6 Months            5                       1
    500911346                  3,151.67                      496,000.00                   496,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500911624                  2,145.94                      381,500.00                   381,500.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500911749                  2,552.67                      437,600.00                   437,600.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500912077                  2,846.83                      471,200.00                   471,200.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500912108                  1,128.52                      251,950.00                   251,948.52                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500912549                  1,851.71                      265,320.00                   265,320.00                   P                    N                              0                             ARM                Libor 6 Months          4.625                     2
    500912604                  2,850.27                      375,000.00                   374,057.86                   P                    N                              0                             ARM                Libor 6 Months          4.625                     2
    500912899                  1,050.00                      180,000.00                   180,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500912901                  1,897.68                      314,300.00                   313,887.60                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500912929                  3,710.83                      584,000.00                   584,000.00                  CO                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500912930                  3,097.51                      532,000.00                   531,999.99                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500912990                  3,000.00                      450,000.00                   450,000.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500913173                  2,426.95                      408,750.00                   408,750.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500913202                  1,136.91                      156,800.00                   156,474.14                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500913396                  1,165.50                      177,600.00                   177,600.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500913513                  1,867.43                      303,853.00                   303,853.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500913516                  4,987.50                      798,000.00                   798,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500913679                  1,222.31                      213,350.00                   213,349.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500913775                   918.75                       180,000.00                   180,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500913777                  4,156.18                      687,920.00                   687,920.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500913802                  2,362.50                      420,000.00                   420,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500914474                  1,650.00                      264,000.00                   264,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500914516                   721.88                       110,000.00                   110,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       1
    500914572                  1,315.36                      167,200.00                   166,909.32                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500914573                  1,126.41                      156,720.00                   156,718.00                   P                    N                              0                             ARM                Libor 6 Months          4.875                     2
    500914662                  2,383.02                      331,550.00                   331,550.00                  CO                    Y                              36                            ARM                Libor 6 Months          4.875                     1
    500914885                  1,140.66                      185,600.00                   185,598.63                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500914917                  1,321.53                      211,444.00                   211,444.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500914985                  2,375.00                      380,000.00                   380,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500915057                  1,055.12                      168,820.00                   168,818.81                   P                    Y                              6                             ARM                Libor 6 Months          3.25                      2
    500915426                  2,543.33                      436,000.00                   436,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500915576                  3,682.77                      519,920.00                   519,920.00                   P                    Y                              36                            ARM                Libor 6 Months          4.75                      2
    500915594                  3,262.50                      540,000.00                   540,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500915645                  1,382.93                      204,250.00                   204,226.17                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500915824                  5,683.33                      880,000.00                   880,000.00                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500915825                  2,027.81                      360,500.00                   360,500.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500916010                   806.25                       180,000.00                   180,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500916289                  1,791.67                      344,000.00                   344,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          3.75                      2
    500916347                  2,211.32                      359,920.00                   359,808.72                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500916348                  1,312.25                      217,200.00                   217,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500916522                  1,425.67                      195,520.00                   195,520.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500916739                  1,149.12                      177,928.00                   177,928.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500916751                  1,235.00                      228,000.00                   228,000.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500916776                  3,894.58                      719,000.00                   719,000.00                  RT                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500916997                  2,730.00                      416,000.00                   416,000.00                   P                    N                              0                             ARM                Libor 6 Months          4.125                     2
    500917318                  3,487.50                      620,000.00                   620,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500917434                  1,951.61                      353,500.00                   353,500.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500917435                  2,082.50                      357,000.00                   357,000.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500917584                  2,520.00                      432,000.00                   432,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500917861                  1,038.54                      203,470.00                   203,470.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500917988                  2,409.17                      392,000.00                   392,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500918021                  1,023.75                      151,200.00                   151,200.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500918081                  1,267.03                      282,872.00                   282,872.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500918430                  1,149.41                      160,440.00                   160,098.09                   P                    Y                              36                            ARM                Libor 6 Months            4                       2
    500918486                  2,100.00                      336,000.00                   336,000.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500918560                   640.78                       85,600.00                     85,519.16                   P                    Y                              36                            ARM                Libor 6 Months          4.703                     2
    500918587                  3,847.50                      648,000.00                   648,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500918611                  2,483.59                      323,000.00                   322,208.19                   P                    N                              0                             ARM                Libor 6 Months          4.75                      2
    500918642                  1,933.33                      320,000.00                   320,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500919010                  1,110.00                      177,600.00                   177,600.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500919013                  1,113.41                      205,600.00                   205,528.84                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500919276                  3,750.00                      600,000.00                   600,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500919526                   753.67                       113,050.00                   113,050.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500919616                   847.92                       148,000.00                   148,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500919672                  2,306.46                      442,840.00                   442,840.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500919719                  1,386.34                      201,650.00                   201,650.00                   P                    Y                              36                            ARM                Libor 6 Months          2.75                      1
    500919765                  2,045.43                      260,000.00                   259,547.92                  CO                    N                              0                             ARM                Libor 6 Months            5                       1
    500919773                    501.6                       63,760.00                     63,649.15                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500919778                  2,285.80                      498,720.00                   498,720.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500919817                  1,450.14                      200,000.00                   199,584.37                  CO                    Y                              36                            ARM                Libor 6 Months          4.75                      1
    500920132                  1,202.20                      262,300.00                   262,298.27                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500920146                   826.88                       141,750.00                   141,750.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500920166                  2,576.37                      364,000.00                   363,204.61                  RT                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500920569                  2,555.05                      450,000.00                   449,012.64                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500920584                  2,003.06                      447,200.00                   447,195.50                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500920586                  1,749.63                      312,450.00                   311,394.95                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500920779                  1,716.00                      249,600.00                   249,600.00                   P                    Y                              12                            ARM                Libor 6 Months          4.375                     2
    500920808                  7,291.67                     1,000,000.00                 1,000,000.00                 RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500920934                  2,900.00                      480,000.00                   480,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500921350                  1,190.00                      190,400.00                   190,400.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500921373                  3,151.75                      571,200.00                   570,882.95                   P                    N                              0                             ARM                Libor 6 Months          2.75                      2
    500921392                  1,076.09                      153,900.00                   153,203.91                   P                    N                              0                             ARM                Libor 6 Months          2.75                      2
    500921422                  2,900.00                      480,000.00                   480,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.75                      2
    500921526                   966.67                       160,000.00                   160,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500921529                  1,750.67                      323,200.00                   323,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500921593                  2,009.58                      296,800.00                   296,800.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500922098                  2,736.25                      477,600.00                   477,600.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500922366                  1,475.83                      308,000.00                   308,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500922399                  1,071.00                      163,200.00                   163,200.00                   P                    Y                              36                            ARM                Libor 6 Months          4.125                     2
    500922409                  3,292.92                      790,300.00                   790,300.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500922438                   991.13                       130,400.00                   130,155.16                   P                    Y                              12                            ARM                Libor 6 Months          4.625                     2
    500922462                  2,465.00                      408,000.00                   408,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500922484                  2,126.25                      324,000.00                   324,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500922509                  1,660.95                      265,752.00                   265,752.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500923080                  4,345.00                      695,200.00                   695,200.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500923181                   403.05                       56,260.00                     56,099.64                   P                    Y                              36                            ARM                Libor 6 Months            4                       2
    500923295                  2,089.36                      378,450.00                   378,450.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500923298                  2,308.00                      461,600.00                   461,600.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500923391                  4,148.44                      675,000.00                   675,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500923458                  2,729.29                      557,600.00                   557,344.13                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500923820                  1,539.71                      263,950.00                   263,950.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500923832                  1,059.67                      158,950.00                   158,950.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500923910                   902.81                       173,340.00                   173,340.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500924311                  2,893.33                      448,000.00                   448,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500924424                     945                        151,200.00                   151,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500924585                  3,680.53                      520,000.00                   518,863.73                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500924589                   814.74                       102,400.00                   102,108.69                   P                    N                              0                             ARM                Libor 6 Months           5.2                      1
    500924747                  1,175.00                      188,000.00                   188,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500924805                   904.75                       155,100.00                   155,100.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500924946                  1,700.00                      240,000.00                   240,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       1
    500925085                   904.75                       155,100.00                   155,100.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500925173                  1,232.29                      169,000.00                   169,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500925207                  1,321.67                      208,000.00                   208,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500925302                  1,527.45                      225,592.00                   225,592.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500925322                  2,170.16                      484,500.00                   484,499.99                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500925487                   477.92                       74,000.00                     74,000.00                   P                    N                              0                             ARM                Libor 6 Months            4                       2
    500925548                  3,862.26                      559,200.00                   557,915.60                   P                    Y                              4                             ARM                Libor 6 Months          3.25                      2
    500925579                  2,811.59                      540,000.00                   539,824.54                  CO                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500925783                  1,232.29                      169,000.00                   169,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500925963                   656.25                       90,000.00                     90,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500926041                    612.5                       84,000.00                     84,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500926261                   494.96                       107,992.00                   107,992.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500926410                  1,368.39                      215,920.00                   215,352.61                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500926429                  1,655.50                      369,600.00                   369,600.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500926432                  2,511.66                      438,400.00                   438,399.65                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500926520                  2,270.60                      320,800.00                   320,099.02                   P                    N                              0                             ARM                Libor 6 Months          3.875                     1
    500926754                  2,656.42                      357,600.00                   357,255.19                   P                    N                              0                             ARM                Libor 6 Months          4.628                     2
    500926804                  6,458.33                     1,000,000.00                 1,000,000.00                 RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500926922                  1,687.50                      300,000.00                   300,000.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500927076                  1,228.70                      163,550.00                   163,141.58                  CO                    Y                              24                            ARM                Libor 6 Months           4.5                      2
    500927086                  2,014.32                      277,810.00                   277,232.65                   P                    Y                              36                            ARM                Libor 6 Months          4.125                     2
    500927100                  1,830.94                      279,000.00                   279,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500927103                  2,965.43                      451,875.00                   451,874.99                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500927104                  3,495.75                      568,800.00                   568,800.00                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500927161                  1,504.42                      223,900.00                   223,900.00                  RT                    N                              0                             ARM                Libor 6 Months          4.25                      2
    500927217                   783.75                       132,000.00                   132,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500927350                  2,373.96                      399,825.00                   399,201.58                   P                    Y                              6                             ARM                Libor 6 Months          3.25                      2
    500927375                  2,073.96                      362,000.00                   362,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500927456                   747.48                       156,000.00                   155,992.47                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500927578                  3,882.98                      562,200.00                   560,857.34                   P                    Y                              12                            ARM                Libor 6 Months          3.25                      2
    500927640                  3,559.38                      589,139.00                   589,139.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500927720                  1,416.67                      200,000.00                   200,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500927793                  3,410.17                      520,000.00                   519,644.32                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500927796                  3,784.03                      595,520.00                   595,520.00                   P                    Y                              6                             ARM                Libor 6 Months          3.25                      2
    500927803                     986                        147,900.00                   147,900.00                  CO                    Y                              36                            ARM                Libor 6 Months          4.75                      2
    500927911                  2,199.73                      404,000.00                   400,833.90                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500927912                  1,151.75                      216,800.00                   216,800.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500927913                  2,594.58                      479,000.00                   478,999.99                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500928382                  1,219.48                      254,500.00                   254,500.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500928524                  2,187.09                      291,120.00                   290,559.24                   P                    Y                              36                            ARM                Libor 6 Months           4.5                      2
    500928553                  4,830.00                      736,000.00                   736,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500928948                  4,317.11                      668,456.00                   668,424.78                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500929033                  1,296.25                      204,000.00                   204,000.00                   P                    Y                              24                            ARM                Libor 6 Months          2.25                      2
    500929038                  1,162.50                      180,000.00                   180,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500929064                  1,785.00                      272,000.00                   272,000.00                   P                    Y                              36                            ARM                Libor 6 Months          4.125                     2
    500929080                  1,486.56                      213,000.00                   213,000.00                   P                    Y                              36                            ARM                Libor 6 Months          4.625                     2
    500929113                  1,612.19                      231,000.00                   231,000.00                   P                    Y                              36                            ARM                Libor 6 Months          4.625                     2
    500929968                  1,567.19                      255,000.00                   255,000.00                  RT                    Y                              12                            ARM                Libor 6 Months           2.5                      1
    500930074                  1,540.00                      264,000.00                   264,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500930075                  1,250.00                      200,000.00                   200,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500930076                  3,785.83                      616,000.00                   616,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500930077                  4,457.25                      679,200.00                   679,200.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500930078                  1,456.13                      254,160.00                   254,160.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500930079                  2,802.00                      456,000.00                   455,918.04                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500930109                  2,162.13                      399,200.00                   399,124.26                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500930341                   842.44                       188,080.00                   188,080.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500930401                  3,764.25                      645,300.00                   645,300.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500930749                  2,894.31                      404,000.00                   403,427.88                   P                    N                              0                             ARM                Libor 6 Months            4                       2
    500930772                  2,099.27                      287,900.00                   287,900.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500930821                  1,344.66                      183,255.00                   183,008.26                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500931418                  1,870.00                      264,000.00                   264,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          4.25                      2
    500931422                  1,138.09                      184,000.00                   183,786.10                   P                    Y                              36                            ARM                Libor 6 Months          2.96                      2
    500931504                  1,660.85                      216,000.00                   215,604.66                  CO                    Y                              12                            ARM                Libor 6 Months          4.75                      2
    500931561                  3,542.14                      540,800.00                   539,502.14                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500931562                  3,000.00                      480,000.00                   480,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500931758                  1,443.75                      198,000.00                   198,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       1
    500931803                  1,352.58                      204,000.00                   203,800.17                   P                    Y                              36                            ARM                Libor 6 Months          3.567                     2
    500932329                  1,957.80                      280,000.00                   279,583.10                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500932362                  2,333.01                      324,792.00                   324,592.00                   P                    Y                              36                            ARM                Libor 6 Months          4.875                     2
    500932572                  3,250.00                      600,000.00                   600,000.00                  RT                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500932595                  1,949.50                      311,920.00                   311,920.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500932656                  1,182.25                      190,000.00                   189,287.03                  CO                    N                              0                             ARM                Libor 6 Months          3.35                      1
    500933012                  1,843.36                      237,000.00                   236,719.15                   P                    Y                              36                            ARM                Libor 6 Months          4.875                     2
    500933211                  4,108.33                      680,000.00                   679,999.96                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500933426                  1,692.71                      312,500.00                   312,500.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500933428                  1,348.32                      275,400.00                   275,400.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500933431                  2,261.89                      374,400.00                   374,381.64                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500933763                   973.59                       139,500.00                   139,500.00                   P                    N                              0                             ARM                Libor 6 Months          4.625                     2
    500934019                  1,472.63                      207,900.00                   207,900.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500934094                  2,660.32                      411,920.00                   411,919.31                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500934132                  2,812.91                      409,150.00                   409,150.00                   P                    N                              0                             ARM                Libor 6 Months           4.5                      2
    500934163                  1,509.42                      245,600.00                   245,600.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500934361                   628.13                       90,000.00                     90,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          4.625                     2
    500934364                  2,040.00                      306,000.00                   306,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    500934678                  1,103.08                      170,800.00                   170,800.00                   P                    N                              0                             ARM                Libor 6 Months            4                       2
    500934828                  1,368.00                      243,200.00                   243,200.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500934966                   593.96                       129,592.00                   129,592.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500935034                  1,854.78                      291,900.00                   291,900.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500935174                  1,291.67                      200,000.00                   200,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500935249                  1,462.50                      216,000.00                   216,000.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       1
    500935489                  2,635.00                      408,000.00                   408,000.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    500935955                   583.65                       124,800.00                   124,510.95                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500936249                  4,103.06                      616,000.00                   616,000.00                   P                    N                              0                             ARM                Libor 6 Months          4.25                      1
    500936256                  2,067.11                      278,400.00                   277,477.05                   P                    N                              0                             ARM                Libor 6 Months          4.375                     1
    500936293                   984.38                       135,000.00                   135,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500936751                  1,946.54                      424,700.00                   424,700.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500936754                  2,175.71                      444,400.00                   444,400.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500936755                  1,386.67                      256,000.00                   256,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500936980                   946.63                       178,190.00                   178,187.30                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500937109                  1,657.62                      223,250.00                   222,808.93                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500937131                  1,607.18                      232,000.00                   232,000.00                  RT                    N                              0                             ARM                Libor 6 Months          4.25                      2
    500937162                  2,999.06                      480,000.00                   479,699.06                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500937228                  1,316.25                      194,400.00                   194,400.00                   P                    Y                              36                            ARM                Libor 6 Months          4.375                     2
    500937276                  2,381.52                      317,000.00                   316,594.33                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500937407                  3,732.44                      560,000.00                   559,866.22                  RT                    N                              0                             ARM                Libor 6 Months          4.25                      2
    500937430                  3,210.42                      460,000.00                   459,970.50                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500937483                  1,491.04                      246,792.00                   246,792.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500937532                   971.67                       176,000.00                   176,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500937580                  1,386.04                      255,900.00                   255,884.22                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500937582                  1,833.34                      352,000.00                   352,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500937584                  1,102.99                      246,250.00                   246,250.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500937839                  1,283.33                      220,000.00                   220,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500937942                  1,553.91                      292,500.00                   292,500.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500938105                  3,208.33                      440,000.00                   440,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500938774                  2,053.16                      320,650.00                   319,882.08                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500938802                  7,125.68                      937,500.00                   934,545.49                  RT                    Y                              12                            ARM                Libor 6 Months          4.25                      2
    500938813                  2,044.76                      292,980.00                   292,980.00                   P                    Y                              12                            ARM                Libor 6 Months            5                       2
    500938968                  2,092.71                      287,000.00                   287,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500939061                  1,731.92                      263,912.00                   263,912.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500939504                  1,711.04                      382,000.00                   381,999.99                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500939506                  1,128.75                      172,000.00                   172,000.00                   P                    Y                              12                            ARM                Libor 6 Months          4.125                     2
    500939507                  2,337.50                      440,000.00                   440,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500939509                  3,118.50                      554,400.00                   554,400.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500940307                    897.6                       134,640.00                   134,640.00                   P                    N                              0                             ARM                Libor 6 Months           4.5                      2
    500940656                  1,250.00                      240,000.00                   240,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500940657                  1,997.50                      376,000.00                   376,000.00                  RT                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    500940819                  1,410.44                      212,000.00                   211,650.46                  RT                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500940913                  2,341.33                      351,920.00                   351,341.39                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500941131                   849.25                       122,960.00                   122,771.56                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500941159                  2,861.92                      450,400.00                   450,400.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500941688                  1,251.25                      218,400.00                   218,400.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500941715                  1,836.67                      304,000.00                   304,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500941957                  1,207.74                      252,050.00                   252,050.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500941959                  3,120.37                      565,200.00                   565,200.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500942230                  2,050.00                      328,000.00                   327,998.50                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500942231                  1,280.83                      212,000.00                   212,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500942302                  2,679.69                      525,000.00                   525,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500942475                  1,945.66                      359,200.00                   359,199.44                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500942528                  1,118.00                      206,400.00                   206,400.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500942612                  1,947.75                      381,600.00                   381,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500942731                   962.98                       159,390.00                   159,390.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500942934                  2,129.06                      378,500.00                   378,500.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500943103                  2,895.23                      421,125.00                   421,125.00                   P                    N                              0                             ARM                Libor 6 Months          4.875                     2
    500943336                  1,536.80                      216,960.00                   216,960.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500943593                   910.16                       174,750.00                   174,750.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500944001                  3,987.50                      580,000.00                   580,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500944003                  3,662.92                      596,000.00                   596,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500944247                  1,536.80                      216,960.00                   216,960.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500944253                  1,335.83                      175,750.00                   175,530.12                  CO                    Y                              36                            ARM                Libor 6 Months            5                       1
    500944405                     765                        108,000.00                   108,000.00                  CO                    N                              0                             ARM                Libor 6 Months          4.75                      2
    500944421                  3,266.25                      468,000.00                   468,000.00                   P                    Y                              36                            ARM                Libor 6 Months          4.625                     2
    500944555                  1,296.77                      211,000.00                   211,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500944964                  1,966.67                      320,000.00                   320,000.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    500944996                  2,099.98                      315,000.00                   314,997.41                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500945046                  1,487.19                      234,050.00                   234,050.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500945425                  2,519.38                      417,000.00                   416,999.98                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500945979                   756.25                       132,000.00                   132,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500946120                  1,643.33                      272,000.00                   272,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500946257                  1,260.00                      201,600.00                   201,600.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500946522                  2,552.33                      471,200.00                   471,199.99                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500946662                  6,697.24                      871,000.00                   869,940.95                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    500946830                   664.83                       92,800.00                     92,668.58                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500947264                   940.42                       148,000.00                   148,000.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500947362                  3,207.60                      439,900.00                   439,900.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500947405                  2,000.00                      300,000.00                   300,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    500947555                  1,317.25                      263,450.00                   263,450.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500948093                  3,557.60                      487,900.00                   487,900.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500948213                  2,892.82                      447,920.00                   447,920.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500948239                  2,174.94                      453,900.00                   453,874.94                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500948563                  2,761.01                      414,152.00                   414,152.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500948727                   821.29                       134,400.00                   133,633.78                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    500948756                  2,167.50                      408,000.00                   407,430.52                  RT                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500949713                  1,949.32                      287,900.00                   287,900.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500949765                   980.29                       135,200.00                   135,013.31                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    500949935                  1,860.96                      269,440.00                   269,028.68                   P                    Y                              36                            ARM                Libor 6 Months          2.625                     1
    500950215                  2,559.08                      512,000.00                   511,815.82                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500950282                  1,738.02                      355,000.00                   355,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500950571                  2,422.50                      408,000.00                   408,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500950673                  1,246.78                      228,000.00                   227,999.06                  RT                    Y                              3                             ARM                Libor 6 Months          2.25                      2
    500950700                  2,755.26                      380,000.00                   379,475.26                   P                    N                              0                             ARM                Libor 6 Months          4.125                     2
    500950910                  1,280.83                      232,000.00                   232,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500951129                  1,840.05                      360,500.00                   360,500.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500951322                  2,340.83                      424,000.00                   424,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500951324                  3,260.19                      424,000.00                   423,484.44                   P                    Y                              6                             ARM                Libor 6 Months          4.75                      2
    500951327                   824.17                       184,000.00                   184,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500951685                  1,179.33                      185,600.00                   185,600.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500951689                  1,519.92                      239,200.00                   239,200.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    500951867                  1,050.00                      168,000.00                   168,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500952315                  1,397.91                      244,000.00                   243,998.12                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500952342                  1,870.00                      352,000.00                   352,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500952346                  2,302.08                      442,000.00                   442,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500952697                   986.56                       143,500.00                   143,499.00                   P                    N                              0                             ARM                Libor 6 Months           4.5                      2
    500953105                  2,957.40                      457,920.00                   457,920.00                   P                    Y                              6                             ARM                Libor 6 Months            5                       2
    500953111                  5,922.38                      836,100.00                   836,100.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500953327                   734.03                       115,520.00                   115,520.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500954225                   817.09                       196,102.00                   196,102.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500954254                  1,327.08                      196,000.00                   196,000.00                   P                    N                              0                             ARM                Libor 6 Months          4.375                     2
    500954452                  2,101.85                      315,000.00                   310,427.07                  CO                    N                              0                             ARM                Libor 6 Months          4.375                     2
    500954501                  9,159.38                     1,465,500.00                 1,465,500.00                  P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500954509                  3,147.03                      560,000.00                   559,471.55                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500954574                  4,468.75                      650,000.00                   650,000.00                   P                    N                              0                             ARM                Libor 6 Months           4.5                      2
    500954610                  1,651.27                      233,120.00                   233,120.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    500955840                  1,484.38                      285,000.00                   284,937.68                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500956138                  1,437.50                      300,000.00                   300,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500956596                  1,261.75                      216,300.00                   216,300.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500956828                  1,037.92                      212,000.00                   212,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.75                      2
    500957050                  1,192.50                      216,000.00                   216,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500958899                  4,056.25                      708,000.00                   708,000.00                  RT                    Y                              36                            ARM                Libor 6 Months           2.5                      1
    500959834                   979.69                       171,000.00                   170,952.35                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    500960217                  3,082.64                      550,500.00                   549,883.14                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500960273                  3,020.08                      674,250.00                   674,250.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    500960773                  2,562.08                      572,000.00                   571,999.62                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    500966129                  1,237.17                      212,000.00                   211,778.66                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    500966285                   916.67                       200,000.00                   199,999.99                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700359138                  1,816.07                      280,000.00                   277,780.91                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700373029                  1,480.00                      296,000.00                   296,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700401932                  1,763.12                      261,700.00                   259,954.64                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700415724                   723.37                       144,675.00                   144,672.76                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700418881                  2,945.00                      496,000.00                   496,000.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700428179                  1,421.51                      278,500.00                   278,500.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700435823                   998.75                       188,000.00                   188,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700440003                  4,830.41                      674,250.00                   673,295.17                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700441337                   789.67                       164,800.00                   164,800.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700443438                  1,593.43                      248,000.00                   246,725.10                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700443955                  1,725.00                      345,000.00                   345,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700451192                  2,511.94                      359,920.00                   359,920.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700453732                  1,601.16                      248,000.00                   247,921.67                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700457394                  1,537.61                      217,240.00                   216,924.54                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700458070                  3,125.00                      500,000.00                   500,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700460511                  1,341.98                      189,600.00                   188,905.08                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700460584                  1,327.50                      216,000.00                   216,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700468647                  2,400.00                      384,000.00                   384,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700479920                  1,543.75                      260,000.00                   260,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700482421                  2,239.69                      359,000.00                   357,545.59                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700483410                  4,395.58                      592,000.00                   591,222.88                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700483945                  3,532.92                      556,000.00                   556,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700487065                  3,054.72                      465,000.00                   463,217.86                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700487329                   957.38                       199,800.00                   199,800.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700488517                  2,240.25                      370,800.00                   370,798.80                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700489648                  1,376.67                      236,000.00                   236,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700491500                  1,498.33                      248,000.00                   248,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700493088                  2,507.44                      350,000.00                   349,254.14                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700493554                  3,592.75                      615,900.00                   615,900.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700493607                  2,389.60                      395,520.00                   395,520.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700495181                  5,220.50                      720,000.00                   717,998.41                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700495896                  2,054.55                      334,300.00                   334,300.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700497692                  2,052.60                      290,000.00                   289,366.31                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700497865                  1,550.00                      248,000.00                   248,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700498332                   725.91                       111,920.00                   111,723.62                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700498685                  1,714.44                      268,000.00                   267,438.76                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700499166                  1,607.75                      261,600.00                   261,600.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700499231                  1,096.42                      164,800.00                   164,529.04                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700499803                  1,906.50                      295,200.00                   295,200.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700499936                  1,118.32                      176,000.00                   175,997.17                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700500167                  1,376.68                      240,304.00                   240,294.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700500421                  2,174.52                      359,920.00                   359,920.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700500549                   821.33                       123,200.00                   123,200.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700500939                  2,943.04                      448,000.00                   446,864.40                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700501688                   969.23                       221,600.00                   221,508.10                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700501757                  1,088.95                      152,000.00                   151,676.07                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700501816                   426.24                       95,160.00                     95,160.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700501887                  2,931.25                      420,000.00                   420,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700501994                  2,919.17                      452,000.00                   452,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700502329                   955.67                       150,400.00                   150,400.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700502330                   863.28                       127,500.00                   127,473.04                  RT                    Y                              24                            ARM                Libor 6 Months            5                       2
    700502413                  2,033.33                      320,000.00                   320,000.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700502558                  1,347.50                      196,000.00                   196,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700502685                  4,360.67                      675,200.00                   675,200.00                  RT                    Y                              36                            ARM                Libor 6 Months            5                       2
    700502694                  1,162.50                      180,000.00                   180,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700502736                  2,349.88                      332,000.00                   331,517.88                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700502848                   325.18                       49,500.00                     49,458.41                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700503189                  3,959.92                      623,200.00                   623,200.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700503316                  3,895.41                      564,000.00                   562,704.59                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700503442                  1,627.08                      284,000.00                   284,000.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700503536                  1,260.55                      182,600.00                   182,600.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700503742                  4,777.74                      740,000.00                   739,756.91                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700503922                  1,932.66                      294,500.00                   294,500.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700503927                  2,531.25                      405,000.00                   405,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700504164                  1,273.03                      160,000.00                   159,819.94                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700504334                  1,380.00                      207,000.00                   207,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700504380                   560.52                       71,250.00                     71,167.72                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700504549                  1,146.00                      171,900.00                   171,900.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700504573                  1,437.50                      276,000.00                   276,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700504589                  2,135.00                      336,000.00                   336,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700504665                  1,752.19                      240,300.00                   240,300.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700504850                  2,235.21                      312,000.00                   311,558.16                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700505310                  3,321.71                      432,000.00                   431,209.30                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700505567                  1,085.70                      158,400.00                   158,400.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700505900                   931.39                       175,320.00                   175,320.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700506031                  3,571.29                      522,500.00                   522,500.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506051                  3,037.59                      424,000.00                   423,399.55                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506181                  3,095.81                      430,721.00                   430,721.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506462                  3,340.11                      528,080.00                   528,080.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700506497                  3,291.75                      501,600.00                   501,600.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506585                  1,734.00                      244,800.00                   244,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506708                  1,734.00                      244,800.00                   244,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506767                  1,734.00                      244,800.00                   244,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506781                  1,734.00                      244,800.00                   244,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506818                  2,913.75                      399,600.00                   399,600.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700506820                   991.31                       186,600.00                   186,600.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700506912                  4,650.00                      720,000.00                   720,000.00                   P                    Y                              24                            ARM                Libor 6 Months            5                       2
    700507094                  2,380.00                      544,000.00                   544,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700507232                  1,672.16                      220,000.00                   219,724.58                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700507237                  4,382.29                      601,000.00                   601,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700507616                  2,677.50                      504,000.00                   504,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700507649                  1,490.14                      208,000.00                   207,556.73                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700507685                  2,456.36                      352,000.00                   351,913.03                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700507893                  2,975.00                      560,000.00                   560,000.00                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700508205                  2,953.75                      556,000.00                   556,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700508213                  3,333.75                      508,000.00                   508,000.00                  RT                    N                              0                             ARM                Libor 6 Months            5                       2
    700508284                  5,325.00                      852,000.00                   852,000.00                  RT                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700508325                  1,668.33                      364,000.00                   364,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700508593                  1,253.34                      168,800.00                   168,466.49                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700508781                   778.14                       104,800.00                   104,592.93                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700508785                  1,009.80                      136,000.00                   135,731.28                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700508805                  2,399.33                      390,400.00                   390,400.00                   P                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700508908                  1,032.75                      145,800.00                   145,800.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700509058                  1,031.63                      144,000.00                   143,693.13                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700509390                  2,712.50                      420,000.00                   420,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700509402                  1,720.83                      280,000.00                   279,999.13                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700509691                  4,246.67                      784,000.00                   783,996.67                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700509712                  1,115.64                      249,072.00                   249,072.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700509773                    987.5                       158,000.00                   158,000.00                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700510232                  2,280.79                      322,240.00                   321,772.07                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700510251                   922.87                       124,783.22                   124,783.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700510424                  2,512.50                      360,000.00                   360,000.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700510724                  1,200.00                      180,000.00                   180,000.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700510747                  1,900.00                      320,000.00                   320,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700510756                     700                        120,000.00                   120,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          3.25                      2
    700510759                  2,154.17                      376,000.00                   376,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700511089                    471.5                       80,832.00                     80,829.32                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700511225                  3,983.62                      588,350.00                   588,350.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700511256                  1,695.75                      239,400.00                   239,400.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700511437                  2,854.48                      409,000.00                   409,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700511589                  1,175.24                      176,000.00                   176,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700511642                     900                        180,000.00                   180,000.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700511689                  1,285.53                      220,000.00                   220,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700512276                  1,408.98                      204,000.00                   203,688.59                   P                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700512518                  3,611.50                      559,200.00                   559,200.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700512761                   835.55                       158,400.00                   158,306.05                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700512781                  2,583.00                      516,600.00                   516,600.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700513689                     900                        135,000.00                   135,000.00                   P                    Y                              36                            ARM                Libor 6 Months            5                       2
    700514224                   537.92                       76,000.00                     75,945.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700514786                  3,291.24                      465,000.00                   464,663.45                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700514788                    661.5                       100,800.00                   100,800.00                  RT                    Y                              24                            ARM                Libor 6 Months            5                       2
    700514905                  2,328.10                      347,400.00                   347,400.00                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700514942                  1,636.08                      270,800.00                   270,800.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700515095                  1,727.34                      247,500.00                   247,500.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700515198                   732.67                       125,600.00                   125,600.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700515357                   541.97                       75,650.00                     75,542.86                  CO                    Y                              36                            ARM                Libor 6 Months            5                       2
    700515573                  2,858.01                      389,500.00                   389,238.66                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700515678                  1,401.33                      208,000.00                   207,666.35                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516040                  1,856.25                      270,000.00                   270,000.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700516203                  1,684.38                      269,500.00                   269,500.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516282                  3,742.56                      581,000.00                   581,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516382                  1,566.66                      320,000.00                   319,998.21                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516543                  1,195.31                      212,500.00                   212,500.00                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700516585                   993.75                       180,000.00                   180,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700516685                  2,486.25                      442,000.00                   442,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          3.25                      2
    700517192                  2,587.50                      552,000.00                   552,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700517307                  2,055.94                      365,500.00                   365,500.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700517331                  1,729.16                      331,999.00                   331,999.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700517995                  2,800.00                      640,000.00                   640,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700518319                  5,016.40                      664,000.00                   663,581.74                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    700518401                  2,648.02                      460,000.00                   459,508.23                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700519305                  2,250.00                      337,500.00                   337,500.00                  CO                    N                              0                             ARM                Libor 6 Months            5                       2
    700520401                  2,533.83                      528,800.00                   528,800.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700522121                  2,550.00                      510,000.00                   510,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700522562                  1,075.78                      191,250.00                   191,250.00                  CO                    N                              0                             ARM                Libor 6 Months          3.25                      2
    700523424                  2,815.31                      500,500.00                   500,500.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700524321                  2,008.37                      448,380.00                   448,380.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700524706                  1,347.08                      244,000.00                   244,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700525294                  3,471.71                      606,000.00                   605,971.88                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    700526560                  3,087.89                      581,250.00                   581,250.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700527593                  2,692.92                      562,000.00                   562,000.00                  RT                    N                              0                             ARM                Libor 6 Months          2.25                      2
    700530585                  2,247.92                      415,000.00                   415,000.00                   P                    Y                              24                            ARM                Libor 6 Months          2.25                      2
    406848227                  1,409.38                      228,900.00                   225,285.82                  RT                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    407393908                  1,345.50                      239,200.00                   239,200.00                   P                    Y                              12                            ARM                Libor 6 Months          2.25                      2
    407676026                  2,516.00                      473,600.00                   473,600.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    407800847                   673.65                       111,500.00                   111,500.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    408645862                  1,779.22                      289,500.00                   289,500.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    408645880                    919.6                       183,920.00                   183,920.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    408645976                  1,857.25                      312,800.00                   312,800.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    408879535                  1,184.58                      185,000.00                   183,437.56                  CO                    Y                              36                            ARM                Libor 6 Months          2.875                     2
    409107597                  1,687.50                      300,000.00                   300,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107609                   816.67                       140,000.00                   105,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107626                   617.51                       94,000.00                     93,291.33                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107638                   703.35                       125,040.00                   125,040.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107652                  2,658.33                      464,000.00                   463,280.87                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107677                  2,463.75                      438,000.00                   437,651.51                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107682                  1,787.50                      312,000.00                   312,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107687                   549.81                       97,744.00                     97,744.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107688                   777.26                       138,180.00                   138,180.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107697                   527.84                       88,900.00                     88,459.19                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107699                  1,296.25                      244,000.00                   243,988.13                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107700                  1,275.00                      240,000.00                   240,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409107704                  1,735.77                      326,734.00                   326,724.71                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    409360322                  2,401.05                      412,000.00                   411,600.26                   P                    Y                              24                            ARM                Libor 6 Months          2.75                      1
    409405650                  3,413.81                      618,350.00                   618,350.00                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    409579520                  1,370.42                      253,000.00                   253,000.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      1
    409579525                   918.28                       195,900.00                   195,900.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      1
    409833647                  1,793.55                      292,000.00                   291,832.08                  CO                    Y                              36                            ARM                Libor 6 Months          2.875                     2
    409833666                  1,933.33                      320,000.00                   320,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.875                     2
    409866737                  2,957.34                      525,750.00                   525,750.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      1
    409988748                  1,182.47                      180,000.00                   178,080.58                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410057500                  2,339.57                      431,920.00                   431,920.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410057505                  6,458.33                     1,000,000.00                 1,000,000.00                  P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410116868                  1,981.18                      327,920.00                   327,919.28                   P                    N                              0                             ARM                Libor 6 Months            5                       2
    410117657                  1,236.49                      212,000.00                   212,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.75                      1
    410117670                  1,005.80                      155,736.00                   155,736.00                   P                    Y                              24                            ARM                Libor 6 Months          2.75                      1
    410117812                  2,841.67                      440,000.00                   440,000.00                   P                    Y                              12                            ARM                Libor 6 Months          2.75                      1
    410117830                  4,489.39                      650,000.00                   647,496.41                   P                    Y                              24                            ARM                Libor 6 Months           3.5                      1
    410239188                  1,171.39                      182,000.00                   181,021.24                   P                    Y                              12                            ARM                 Libor 1 Year           2.25                      2
    410543585                  1,006.72                      193,600.00                   193,600.00                  RT                    N                              0                             ARM                Libor 6 Months          5.24                      1
    410543589                  1,230.64                      188,000.00                   187,195.67                  CO                    Y                              36                            ARM                Libor 6 Months          5.84                      1
    410543618                    761.6                       111,200.00                   110,764.44                   P                    Y                              24                            ARM                Libor 6 Months          5.29                      1
    410543621                   748.11                       135,200.00                   135,200.00                  RT                    Y                              24                            ARM                Libor 6 Months          5.14                      1
    410543623                   602.94                       86,400.00                     86,074.06                   P                    Y                              24                            ARM                Libor 6 Months          5.48                      1
    410543627                  2,547.33                      471,000.00                   471,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          5.49                      1
    410543635                  1,646.55                      272,000.00                   270,655.68                   P                    N                              0                             ARM                Libor 6 Months          5.09                      1
    410543647                  1,441.37                      225,920.00                   224,904.83                   P                    Y                              12                            ARM                Libor 6 Months          5.59                      1
    410543688                  1,869.60                      328,000.00                   327,985.00                   P                    Y                              24                            ARM                Libor 6 Months          5.84                      1
    410543693                  2,216.23                      444,000.00                   443,985.00                  RT                    Y                              24                            ARM                Libor 6 Months          4.99                      1
    410543694                  1,779.54                      319,200.00                   319,200.00                   P                    Y                              24                            ARM                Libor 6 Months          5.69                      1
    410543702                  1,584.40                      272,000.00                   272,000.00                   P                    Y                              24                            ARM                Libor 6 Months          5.99                      1
    410621707                  6,795.66                     1,256,250.00                 1,254,583.33                  P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410621764                     740                        118,400.00                   118,400.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410677557                  3,053.93                      598,320.00                   598,320.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410677621                  2,399.35                      561,800.00                   561,800.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410677664                  4,675.00                      880,000.00                   880,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    410727408                  1,879.90                      384,000.00                   383,979.23                  RT                    N                              0                             ARM                Libor 6 Months          3.25                      1
    410727410                  1,074.55                      239,900.00                   239,900.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    410862707                  1,771.88                      378,000.00                   378,000.00                  CO                    N                              0                             ARM                Libor 6 Months          2.75                      1
    410862716                  1,067.01                      205,000.00                   204,866.33                  RT                    N                              0                             ARM                Libor 6 Months          2.75                      1
    410925895                  1,631.41                      225,000.00                   224,532.40                  CO                    N                              0                             ARM                Libor 6 Months          4.125                     1
    410925897                   327.59                       43,605.00                     43,521.00                   P                    N                              0                             ARM                Libor 6 Months           4.5                      1
    410925902                  1,718.94                      218,500.00                   218,120.09                   P                    N                              0                             ARM                Libor 6 Months            5                       1
    410925912                  1,883.81                      335,000.00                   334,850.17                  CO                    N                              0                             ARM                Libor 6 Months          2.75                      2
    410966976                  2,574.96                      525,950.00                   525,950.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      1
    410966977                  1,690.98                      352,900.00                   352,900.00                   P                    N                              0                             ARM                Libor 6 Months          3.25                      1
    411005541                  5,020.31                      892,500.00                   892,500.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411005547                  1,671.48                      291,750.00                   291,749.99                  CO                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411005564                  1,687.66                      279,336.00                   279,336.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411005568                  2,451.25                      444,000.00                   444,000.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411005572                  2,795.83                      488,000.00                   487,999.99                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411005574                  1,420.56                      248,000.00                   247,952.03                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411005577                  2,583.75                      468,000.00                   468,000.00                   P                    Y                              6                             ARM                Libor 6 Months          2.25                      2
    411005591                  2,847.50                      536,000.00                   536,000.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411023090                  6,044.39                     1,050,000.00                 1,040,871.17                 CO                    N                              0                             ARM                Treasury 1 Year         2.875                     2
    411023097                  5,998.19                     1,014,000.00                 1,009,453.90                 RT                    N                              0                             ARM                Treasury 1 Year         2.875                     2
    411046285                  1,026.32                      154,000.00                   153,948.32                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411046286                  1,003.33                      192,640.00                   192,640.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411046288                  1,944.00                      345,600.00                   345,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411046293                   912.89                       153,750.00                   153,750.00                  CO                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411046295                  1,191.67                      220,000.00                   220,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411046298                  1,507.92                      263,200.00                   263,199.80                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108510                  1,477.90                      257,960.00                   257,945.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108520                  1,368.05                      226,436.00                   226,432.72                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411108526                  1,045.87                      189,440.00                   189,440.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108528                  1,137.46                      218,392.00                   218,392.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411108538                  1,007.92                      164,000.00                   164,000.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411108556                  2,195.08                      397,600.00                   397,600.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      2
    411108563                  1,700.00                      255,000.00                   255,000.00                  CO                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411108576                  1,723.46                      306,392.00                   306,392.00                   P                    Y                              36                            ARM                Libor 6 Months          2.25                      2
    411285589                  1,087.67                      200,800.00                   200,800.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285594                  1,291.67                      248,000.00                   247,984.71                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285595                   869.45                       170,400.00                   170,331.48                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285597                   852.42                       154,400.00                   154,400.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285599                  1,020.00                      204,000.00                   204,000.00                  RT                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285601                  1,802.67                      332,800.00                   332,800.00                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285604                  2,117.71                      358,000.00                   354,268.52                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285605                  1,075.05                      212,000.00                   210,372.60                  CO                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285607                  1,338.75                      252,000.00                   252,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285610                  1,068.89                      164,800.00                   163,491.08                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285613                  2,291.67                      400,000.00                   400,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411285615                  1,482.00                      273,600.00                   273,600.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411419038                  3,260.40                      572,000.00                   572,000.00                   P                    N                              0                             ARM                Libor 6 Months          5.84                      1
    411419039                  3,123.47                      544,000.00                   544,000.00                   P                    N                              0                             ARM                Libor 6 Months          5.89                      1
    411419040                    871.2                       176,000.00                   175,998.40                   P                    Y                              24                            ARM                Libor 6 Months          4.94                      1
    411419048                  1,863.73                      373,369.00                   373,369.00                   P                    Y                              24                            ARM                Libor 6 Months          4.99                      1
    411419049                  1,142.09                      228,800.00                   228,800.00                   P                    Y                              24                            ARM                Libor 6 Months          4.99                      1
    411419051                  1,535.97                      284,000.00                   284,000.00                  CO                    Y                              24                            ARM                Libor 6 Months          5.49                      1
    411419052                  2,627.61                      526,400.00                   526,400.00                  CO                    Y                              24                            ARM                Libor 6 Months          4.99                      1
    411419054                  2,020.83                      388,000.00                   388,000.00                   P                    Y                              24                            ARM                Libor 6 Months          5.25                      1
    411419062                  2,323.33                      400,000.00                   400,000.00                   P                    N                              0                             ARM                Libor 6 Months          5.97                      1
    411452645                  3,801.90                      715,652.00                   715,246.24                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452646                   766.83                       147,231.00                   147,231.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452647                  1,555.70                      281,788.00                   281,788.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452651                   842.79                       152,656.00                   152,656.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452652                  1,786.88                      329,886.00                   329,886.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452653                  1,471.61                      266,556.00                   266,556.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452654                  1,824.92                      336,908.00                   336,908.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452655                  1,618.02                      298,712.00                   298,662.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452656                  1,751.78                      336,518.00                   336,342.26                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452657                  1,638.42                      314,576.00                   314,576.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452660                    969.7                       169,256.00                   169,256.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452661                  1,712.52                      298,913.00                   298,913.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452663                   998.45                       330,521.00                   330,521.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452664                  1,236.52                      224,816.00                   224,816.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452665                  1,386.49                      277,298.00                   277,298.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452666                   827.85                       169,134.00                   169,092.60                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452667                  2,344.97                      417,000.00                   416,882.72                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452668                  1,164.17                      210,869.00                   210,869.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452670                  1,581.96                      281,238.00                   281,238.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452672                  1,519.17                      280,463.00                   280,463.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452675                  1,252.87                      218,684.00                   218,682.55                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452676                  3,171.61                      564,000.00                   563,841.37                   P                    N                              0                             ARM                Libor 6 Months          2.75                      1
    411452678                  1,608.01                      285,868.00                   285,868.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452679                  1,576.01                      290,955.00                   290,955.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452680                  1,651.04                      278,070.00                   278,070.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452681                  1,209.57                      219,092.00                   219,092.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452682                   683.83                       182,354.00                   182,354.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452683                  1,375.16                      293,368.00                   293,368.00                   P                    N                              0                             ARM                Libor 6 Months          2.25                      1
    411452685                   604.17                       232,000.00                   232,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452686                  1,270.54                      248,922.00                   248,858.47                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452689                  1,358.24                      255,910.00                   255,668.70                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2
    411452690                   979.17                       200,000.00                   200,000.00                   P                    N                              0                             ARM                 Libor 1 Year           2.25                      2


     Loan_No          Min_Rate          Life_Max_Rate             First_Rate_Adjust_Date             Service_Fee        Total_Fee                Primary_MI_Company_Name                   Primary_MI_Coverage             Lender_Paid_MI          Custodian                     Mers
    407160633           2.75               12.375                        2/1/2005                       0.25               0.25                            NO                                       0                             0                   LSBK
    408560865             3                  14                          2/1/2003                       0.25               0.25                            NO                                       0                             0                   LSBK
    403539941           2.75               11.625                        6/1/2008                       0.25               0.25                            NO                                       0                             0                   LSBK
    403810644           2.25                10.25                        8/1/2015                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200002525000
    411536768           2.25                 13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057525000
    411536778           2.25                 12                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057536000
    411536802           2.25                12.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK
    411536804           3.25               13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057540000
    411551871            2.5                 12                          9/1/2011                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551872            2.5                14.5                         9/1/2009                       0.375             0.375                            RDN                                     25                             0                   LSBK
    411551875            2.5                13.25                        10/1/2009                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551878            2.5                 12                          9/1/2011                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551891            2.5                13.25                        10/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551897            2.5               11.625                        9/1/2011                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551898            2.5               11.875                        10/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551900            2.5               13.375                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551901            2.5               12.875                        10/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551903            2.5               12.125                        10/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551904            2.5                11.75                        1/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551910            2.5               12.875                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551911            2.5               11.375                        11/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551916            2.5               11.875                        11/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551917            2.5               12.125                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551918            2.5                12.75                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551920            2.5                11.75                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551922            2.5               11.875                        1/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551923            2.5               11.875                        11/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551929            2.5                12.25                        12/1/2009                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551935            2.5                12.25                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551944            2.5               12.375                        11/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551949            2.5               12.125                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551951            2.5               11.625                        12/1/2011                      0.375             0.375                            RDN                                     30                             0                   LSBK
    411551953            2.5               11.625                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551957            2.5               12.625                        12/1/2009                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551963            2.5               11.625                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551965            2.5               12.125                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551966            2.5                12.25                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551968            2.5               13.375                        12/1/2011                      0.375             0.375                           MGIC                                     25                             0                   LSBK
    411551969            2.5                11.75                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551971            2.5               11.875                        1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551973            2.5               13.125                        2/1/2010                       0.375             0.375                            PMI                                     30                             0                   LSBK
    411551977            2.5                11.75                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551978            2.5               12.375                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551988            2.5               12.125                        1/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551989            2.5                14.25                        2/1/2010                       0.375             0.375                            RDN                                     25                             0                   LSBK
    411551990            2.5                13.25                        12/1/2009                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551991            2.5                12.75                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551994            2.5                 13                          12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551998            2.5                13.25                        2/1/2010                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552000            2.5               11.625                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552003            2.5               11.375                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552004            2.5               11.125                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552005            2.5               13.125                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552007            2.5               13.375                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552009            2.5                12.75                        2/1/2010                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552011            2.5                12.25                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552012            2.5                12.25                        2/1/2010                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552013            2.5               11.375                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411784363           2.25                10.75                        1/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700075698676
    411784365           2.25                12.75                        2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100402500701040207
    411784366           2.25                12.25                        2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100158100600060582
    411784367           2.25               11.375                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100376300032030742
    411784369            2.5                12.25                        1/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100076400000934157
    411784370           2.25               12.125                        2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100086600100118290
    411784373             5                  13                          2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100071000100452939
    411784374           2.25               12.125                        2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077592422
    411784375           2.25               12.875                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077491435
    411784376           2.25               11.625                        2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077043392
    411784378           2.25                 12                          3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700018983877
    411784379           2.25                11.5                         2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077561740
    411784380           2.25                 12                          3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020017383
    411784381           2.25                12.25                        4/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019869968
    411784382           2.25                11.75                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700072210038
    411784383           2.25               12.125                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078191687
    411784384           2.25                13.75                        4/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019350696
    411784385           2.25                11.75                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019795122
    411784386           2.25                11.5                         3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078249576
    411784388           2.25                 12                          3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020149814
    411784541           2.75                10.75                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784544           2.75               11.125                        12/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784545           2.75               10.875                        11/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784548           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784557           2.75               11.375                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784558           2.75                11.25                        12/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784561           2.75                11.75                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784566           2.75                11.5                         2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784567           2.75                11.5                         2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784568           2.75                10.75                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784569           2.75               11.125                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784570           2.75               11.125                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784573           2.75                 11                          2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784579           2.75               11.373                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784584           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784587           2.75                11.5                         2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784589           2.75                11.25                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784597           2.75                11.75                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784599           2.75               11.125                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784600           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784601           2.75               11.375                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784606           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784609           2.75               11.625                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784610           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784611           2.75                10.75                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784615           2.75                 11                          2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784618           2.75               11.625                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784625           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784626           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784629           2.75                11.5                         2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784632           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784633           2.25               10.875                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784641           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784644           2.25                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784645           2.75               11.875                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784646           2.75                11.25                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784651           2.75               11.625                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784653           2.75               11.375                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784667           2.75               11.375                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784669           2.75                11.25                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784670           2.75                11.5                         3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784671           2.75                11.25                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784678           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784680           2.75                11.5                         3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784681           2.75               11.875                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784684           2.75               12.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784685           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784687           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784689           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784692           2.75                11.25                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784697           2.75                11.25                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784700           2.75               10.875                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784703           2.75               11.875                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784705           2.75                11.25                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784706           2.75                 12                          3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784710           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784711           2.75               12.125                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784714           2.75               10.875                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784715           2.25               11.375                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784717           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784719           2.75               11.375                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784721           2.75               11.375                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784723           2.75               11.375                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784725           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784726           2.75                11.75                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784727           2.75               10.875                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784730           2.75                11.25                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784731           2.75               11.875                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784733           2.75               11.125                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784736           2.75                 11                          4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784737           2.75               11.125                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784741           2.75               11.375                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784742           2.25                10.75                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784745           2.25                11.25                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784748           2.75                11.5                         3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784749           2.75               11.375                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784750           2.25               10.875                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784752           2.75               11.375                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784754           2.75               11.375                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784755           2.75               11.375                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784759           2.75               11.375                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784761           2.75               11.375                        4/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784762           2.25               10.875                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784763           2.75                 11                          12/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784764           2.75               11.375                        12/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784765           2.75                11.25                        12/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784766           2.75                10.75                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411914234           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700076307012
    411914235           2.25                11.5                         3/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100100700000129777
    411914242           2.25               10.125                        3/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100190600007390391
    411914245           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100086600191001173
    411914248           2.25                11.25                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100095414978181102
    411914253           2.25                11.25                        3/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700076233705
    411914255           2.25               11.125                        2/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700018840127
    411914256           2.25               12.625                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079231656
    411914258           2.25               10.625                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019821753
    411914263           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078498868
    411914264           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079662777
    411914266           2.25                10.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079249633
    411914267           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079090052
    411914268           2.25                12.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078319981
    411914273           2.25                11.25                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700075971867
    411914274           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079618175
    411914275           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019829673
    411914277           2.875              11.125                        4/1/2017                        0.2               0.67                           TGIC                                     25                           0.47                  LSBK               M100015700075176962
    411914280           2.25               10.875                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078551690
    411914285           2.25               11.625                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077648810
    411914289           2.25                11.25                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078252083
    411914290           2.25               11.125                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079112864
    411914292           2.25                11.25                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077385884
    411914293           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078773302
    411914294           2.25                 13                          4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077578710
    411914295           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077578736
    411914296           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078386253
    411914297           2.25               10.875                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079609364
    411914299           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078385685
    411914301           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078507429
    411914303           2.25               11.125                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077578843
    411914305           2.25                11.75                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079156796
    411914306           2.25               11.875                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078637457
    411914307           2.25                 12                          4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079132193
    411914309           2.25                11.5                         4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079342321
    411914310           2.25                 12                          4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079192734
    411914311           2.25                11.75                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700076496880
    411914312           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700073597771
    411914314           2.25               12.625                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079232563
    411914315           2.25                12.25                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078456866
    411914317           2.25               10.625                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077383970
    411914318           2.25               11.125                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079344996
    411914321           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079712721
    411914323           2.25                11.75                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078335482
    411914324           2.25                11.75                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078335656
    411914326           2.25               12.875                        5/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079843542
    411914327           2.25               11.125                        3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700012503853
    411914330           2.25                10.75                        11/1/2011                       0.2               0.2                             NO                                       0                             0                   LSBK               M100133700017334387
    411914331           2.25               12.875                        1/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100194972106112224
    411914334           2.25               11.875                        1/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100050500008679041
    411914338           2.25                10.75                        2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077556872
    411914339           2.25                11.25                        2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100125300029462860
    411914340           2.25                 12                          4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100271100000304632
    411914346           2.75                13.5                         2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100256014000667899
    411914347           2.25                 14                          2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100142000000267655
    411914348           2.25               10.875                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078804404
    411914349           2.25               10.875                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100094213100406002
    411914350           2.25                12.5                         4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100172701000370448
    411914351           2.25                11.5                         3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100120401494286621
    411914352           2.25                12.5                         3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100059600093942634
    411914354           2.25               10.875                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100176700630701275
    411914356           2.25                12.75                        3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100219307025045588
    411914358           2.25                11.25                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100031700003630536
    411914360           3.25                11.25                        3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100074800908070099
    411914364           2.25                10.75                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700017974232
    411914365           2.25               11.375                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078907306
    411914366           2.25               12.375                        2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700018699085
    411914368           2.25                11.25                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700018767445
    411914369           2.25                11.75                        2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700018192545
    411914372           2.25                13.5                         2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700076555644
    411914374           2.25                11.75                        3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019489841
    411914380           2.25                 11                          4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020726561
    411914381           2.25               11.875                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700017597900
    411914382           2.25               11.125                        3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077998405
    411914396           2.25               12.625                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020030915
    411914399           2.75                12.75                        2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100141500000286259
    411914400           2.25               11.125                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100062500080987375
    411914401           2.25                10.75                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100031800630180358
    411914408           2.25               11.375                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019938342
    411914415           2.25               11.875                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079120289
    411914417           2.25               11.625                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020532498
    411914418           2.25               11.125                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020495019
    411914419           2.25               11.125                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020472745
    411914432           2.25                 11                          4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078863533
    411914433           2.25                11.25                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020961978
    411914434           2.25               13.125                        1/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100050500008389211
    405266782           2.25                10.5                         8/1/2015                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200002521000
    405901858           2.25                12.25                        11/1/2010                      0.25               0.25                            NO                                       0                             0                   LSBK               # 100112065708067638
    406950897           2.75                10.25                        7/1/2015                       0.25               0.25                            NO                                       0                             0                   LSBK                100011300071528000
    406951093           2.75                10.25                        11/1/2015                      0.25               0.25                            NO                                       0                             0                   LSBK                100011300074836000
    406951121           2.75                10.25                        7/1/2015                       0.25               0.25                            NO                                       0                             0                   LSBK                        0
    407098373           2.25                13.25                        3/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK
    408846574           2.25                11.75                        7/1/2011                       0.375             0.375                            NO                                       0                             0                   LSBK                100010402037169000
    409066598            2.1                10.85                        4/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    409066600            2.1                11.1                         6/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    409066602            2.1               11.475                        6/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    409066605           2.15               10.525                        6/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    409066608           2.15               10.675                        6/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    409263708           2.75                14.25                        6/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100162500072829000
    409263923           2.75               13.625                        9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100162500079328000
    409269906           2.25               11.375                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK
    409269991           2.25                 12                          9/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK
    409836776           2.25                11.5                         3/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK
    409836811            2.1                11.1                         6/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK
    409836836            2.1                11.6                         6/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK
    410388456           2.875               13.5                         9/1/2008                       0.25               0.25                            NO                                       0                             0                   LSBK                100039310700000000
    410389684           2.15               11.625                        5/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    410389688            2.1                 9.9                         5/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    410389690            2.5               11.625                        7/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    410389702            2.1               10.225                        6/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #000000000000000000
    410389769           2.25                12.5                         5/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK               #100112900000043731
    410621611           2.25               12.125                        8/1/2016                       0.375             0.375                            PMI                                     30                             0                   LSBK                100010400302024000
    410621612           2.25                11.75                        8/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100010400314435000
    410621634           2.25               12.125                        10/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400357172000
    410621638           2.25               11.875                        7/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK
    410621651           2.25                11.75                        7/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100010400365554000
    410621659           2.625               12.5                         11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400365903000
    410621660           2.625               12.5                         11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400365903000
    410621666           2.25               11.375                        7/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100010400370578000
    410621676           2.25                11.5                         11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400375581000
    410621686           2.25                 12                          11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400378906000
    410621688           2.25                11.25                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400379956000
    410621690           2.25               11.625                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400380287000
    410621704           2.625               12.25                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400387945000
    410621705           2.25               11.125                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400389689000
    410621711           2.25                11.75                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400392802000
    410621713           2.25                11.75                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010400393402000
    410621726           2.25               12.875                        10/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010401448974000
    410621734           2.25               11.375                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010401449050000
    410621836           2.25                11.5                         10/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402042225000
    410621845           2.25                11.75                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402043023000
    410621847           2.25                11.25                        10/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402043046000
    410621854           2.25                11.25                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100143500602501000
    410621877           2.25                12.75                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402044305000
    410621884           2.25               11.375                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402044752000
    410621894           2.25                11.5                         12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402045060000
    410621897           2.25                 11                          12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402045351000
    410621902           2.25                11.5                         12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100010402045517000
    410621909           2.25                 11                          1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100010402046236000
    410638604           2.25               12.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK
    410638640           2.25               12.375                        11/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK
    410638693           2.25               12.625                        1/1/2017                       0.375             0.855                            GE                                      25                           0.48                  LSBK
    410638738           2.25                12.5                         1/1/2017                       0.375             0.725                            GE                                      22                           0.35                  LSBK
    410638743           2.25                13.25                        1/1/2017                       0.375             0.855                            GE                                      25                           0.48                  LSBK
    410638747           2.25                11.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK
    410638758           2.25               11.875                        1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    410645005           2.25               13.125                        1/1/2017                       0.375             0.985                            GE                                      25                           0.61                  LSBK
    410645014           2.25                13.75                        1/1/2017                       0.375             0.985                            GE                                      25                           0.61                  LSBK
    410978787           2.75               12.375                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411005563           2.25               12.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057463000
    411005594           2.25               12.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK
    411005600           2.25               12.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057524000
    411023023           2.25               12.125                        12/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700052018534
    411023024           2.25               10.125                        7/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700051156749
    411023026           2.25                 10                          8/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700053305435
    411023027           2.25                 10                          8/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700053854879
    411023028           2.25               10.125                        7/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700052695109
    411023032           2.25                10.5                         8/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700053305781
    411023036           2.25                 10                          8/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700054152513
    411023038           2.25                11.25                        9/1/2007                       0.375             0.375                           TGIC                                     30                             0                   LSBK               M100015700055524991
    411023039           2.25                 11                          9/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700054407016
    411023041           2.25                11.25                        12/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700057734317
    411023042           2.25                11.25                        10/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700057270569
    411023043           2.25               11.375                        12/1/2007                      0.375             0.375                           TGIC                                     30                             0                   LSBK               M100015700059372272
    411023047           2.25               11.375                        11/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700058556453
    411023048           2.25               11.375                        11/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700058555950
    411023051           2.25               11.375                        12/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700059372371
    411023061           2.25                11.75                        3/1/2007                       0.375             0.375                           CMAC                                     25                             0                   LSBK               M100015700064124536
    411023070           2.875               11.5                         10/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100030800600311125
    411023075           2.875              11.625                        7/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100133700013583532
    411023076           2.25                12.5                         4/1/2007                       0.375             0.375                            UGI                                     25                             0                   LSBK               M100015700067222089
    411023079           2.25               11.875                        6/1/2007                       0.375             0.375                           MGIC                                     30                             0                   LSBK               M100133700014083441
    411023082           2.25               12.375                        6/1/2007                       0.375             0.375                            UGI                                     30                             0                   LSBK               M100015700068189238
    411023085           2.25               12.375                        7/1/2007                       0.375             0.375                           CMAC                                     30                             0                   LSBK               M100015700070224072
    411023086           2.875              12.125                        9/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100133700015466686
    411023088           2.75                12.25                        10/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700070975012
    411023089           2.875               12.5                         8/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700069608632
    411023091           2.75                11.25                        1/1/2008                       0.375             0.375                            NO                                       0                             0                   LSBK               M100230500010427143
    411023093           2.25               11.375                        12/1/2007                      0.375             0.375                            NO                                       0                             0                   LSBK               M100015700067484788
    411023094           2.75               11.375                        1/1/2008                       0.375             0.375                            NO                                       0                             0                   LSBK               M100155800000347421
    411023098           2.875              11.375                        1/1/2008                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700076444252
    411023099           2.875              10.125                        1/1/2008                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700076837976
    411023100           2.625              10.875                        2/1/2008                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700076832456
    411023104           2.25                11.25                        7/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700049342666
    411023107           2.25                11.5                         8/1/2007                       0.375             0.375                            UGI                                     30                             0                   LSBK               M100015700050615406
    411023108           2.25                9.875                        8/1/2006                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700052747546
    411023109           2.25               11.125                        3/1/2007                       0.375             0.375                            PMI                                     12                             0                   LSBK               M100015700046924227
    411023110           2.25               10.125                        6/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700048564211
    411023113           2.25               10.125                        5/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700049277912
    411023115           2.25                10.5                         6/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700038192718
    411285591           2.25               11.375                        5/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285592           2.25                10.75                        5/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285611           2.25                11.5                         8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285612           2.25               11.625                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285614           2.25               11.875                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411415928           2.25                11.5                         5/1/2007                       0.375             0.375                           TGIC                                     30                             0                   LSBK               M100015700036373781
    406848226           2.25               12.375                        2/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100070410511070000
    411452694           2.25                11.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080953000
    411452737           2.25                11.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080972000
    411535583           3.625              13.625                        3/1/2012                       0.25               1.3                            RMIC                                     30                           1.05                  LSBK               1001852-0000000434-2
    411535590           3.125              13.125                        3/1/2017                       0.375             1.045                           RMIC                                     30                           0.67                  LSBK               1000703-0000458627-4
    411535715           2.25                12.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907010076000
    411535719           2.375              12.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020077000
    411535723           2.25               12.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020079000
    411535725           3.375              13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020080000
    411535731           2.375              12.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020079000
    411551881            2.5                13.75                        9/1/2011                       0.375             0.375                            RDN                                     30                             0                   LSBK
    411551885            2.5                13.75                        9/1/2011                       0.375             0.375                           MGIC                                     30                             0                   LSBK
    411551892            2.5               12.875                        10/1/2011                      0.375             0.375                            RDN                                     30                             0                   LSBK
    411551908            2.5               12.625                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551914            2.5                13.25                        11/1/2011                      0.375             0.375                            RDN                                     30                             0                   LSBK
    411551924            2.5                12.25                        11/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551928            2.5               13.875                        1/1/2010                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551931            2.5                11.75                        1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551937            2.5                13.75                        2/1/2010                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551939            2.5                11.75                        1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551946            2.5               13.625                        11/1/2011                      0.375             0.375                           MGIC                                     30                             0                   LSBK
    411551952            2.5               12.375                        12/1/2009                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551970            2.5               13.375                        12/1/2011                      0.375             0.375                           MGIC                                     25                             0                   LSBK
    411551995            2.5                12.25                        1/1/2012                       0.375             0.375                            RDN                                     25                             0                   LSBK
    411552002            2.5               13.125                        2/1/2012                       0.375             0.375                            NO                                       0                             0                   LSBK
    411629529           2.25                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032105525000
    411629558           2.25                12.25                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032108922000
    411629563           4.375              12.375                        4/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032109600000
    411686028           2.25                 14                          4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100046900000680000
    411784538           2.75                 11                          11/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784596           2.75                10.75                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411914343           2.25               10.875                        3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100125901000286366
    411914386           2.25               11.625                        3/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078450091
    500813386           4.125              13.125                        8/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100033700003064000
    500833241           2.25                 14                          9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100353006082300000
    500850866             5                  14                          9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000601000
    500851972             5                  14                          10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100030900100217000
    500852368             5                  14                          10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100353006091400000
    500855181           2.25                12.25                        10/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100274686777096000
    500860980           2.25                13.5                         10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100353006091100000
    500867325           2.25                 11                          10/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100274686777101000
    500872595           2.25                11.25                        10/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100360901000082000
    500877611           3.25               13.625                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100360901000082000
    500879083           3.25               12.125                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000626000
    500879505           3.25                13.5                         11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000628000
    500881673           2.25               13.625                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100137306100035000
    500882959           2.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100137306110036000
    500883468           4.125              13.875                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100146001301105000
    500884263             5                 14.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100254900061023000
    500884502             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100030900100236000
    500885458             5                 14.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100390100000520000
    500886935           2.25               11.875                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100274686777104000
    500889293           3.875              11.875                        2/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000153000
    500891931           4.75                14.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100341102002890000
    500894757           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100152812000046000
    500895601           3.25               13.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000642000
    500895829           8.375              14.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007117000
    500895904           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100153270000085000
    500896475           8.75                14.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007122000
    500897611            4.5                14.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100152741000005000
    500897752           8.625              14.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007123000
    500898736           2.25                12.25                        12/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001594000
    500898895           4.625              14.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100061200006347000
    500899542           3.25               13.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100114700000286000
    500899606            4.5                13.5                         10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100033700000501000
    500899737           4.767              14.767                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100206411111702000
    500899782           2.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100376100000115000
    500900364           2.25               12.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001603000
    500900870             5                 14.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007138000
    500901623           4.25                 13                          11/1/2011                      0.25               0.25                            RDN                                     30                             0                   LSBK                100212200000607000
    500901658           4.625              13.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100212200000624000
    500902215             5                13.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000628000
    500902955           2.25                11.5                         2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777105000
    500903459             5                14.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000659000
    500903679           4.25                 14                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001604000
    500904375           4.25                 14                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100414200610120000
    500904461           3.25               13.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000649000
    500904878           7.875              13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007142000
    500906830           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000656000
    500906833           3.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000620000
    500907093           3.25                13.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100348302002884000
    500907276           3.25                12.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000643000
    500908197           2.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100334500000211000
    500909190           4.125               13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100275500000062000
    500910102             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000664000
    500911143             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100254900061208000
    500912724           2.25               13.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100033700000506000
    500912830           4.875              14.625                        1/1/2012                       0.25               1.04                            RDN                                     25                           0.79                  LSBK                100033700000507000
    500912898           3.25               13.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000668000
    500914137             5                  14                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100076800000221000
    500915486           4.25                 14                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100108300776378000
    500915629           7.75                13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007219000
    500915873           7.99                13.99                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111721000
    500915941             5                14.625                        1/1/2012                       0.25               0.94                            RDN                                     25                           0.69                  LSBK                100033700000515000
    500916756           3.25                12.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000673000
    500917433             5                13.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000674000
    500917573             5                 13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000671000
    500917919             5                 14.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000674000
    500918066            8.5                14.5                         1/1/2009                       0.25               0.58                            RDN                                     25                           0.33                  LSBK                100077910007230000
    500918117           3.25               13.125                        1/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000669000
    500918257             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100090711061202000
    500918427           3.25                12.5                         1/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100030900100245000
    500918874             5                 14.5                         2/1/2012                       0.25               0.69                            RDN                                     25                           0.44                  LSBK                100152710000126000
    500919237           2.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000151000
    500919706             5                 14.75                        2/1/2012                       0.25               0.59                            RDN                                     30                           0.34                  LSBK                100364100000027000
    500920049           8.625              14.625                        2/1/2012                       0.25               0.47                            RDN                                     12                           0.22                  LSBK                100077910007228000
    500920465             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000676000
    500920467             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000674000
    500920778           4.625              14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100101300000038000
    500920933           2.25               14.125                        9/1/2011                       0.25               0.89                            RDN                                     30                           0.64                  LSBK                100032100001051000
    500920938           4.75                14.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100212001000247000
    500921361             5                 14.75                        1/1/2012                       0.25               0.93                            RDN                                     25                           0.68                  LSBK                100050100006413000
    500921492           4.75                14.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100194006120116000
    500921850           8.75                14.75                        2/1/2012                       0.25               0.5                             RDN                                     25                           0.25                  LSBK                100077910007247000
    500921894           5.034              13.034                        2/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111733000
    500922412           2.25                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001622000
    500922511             5                14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000677000
    500923083           8.375              14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077960000515000
    500923115           2.25               13.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000148000
    500923451             5                 14.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100152711000012000
    500925182             5                14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100382202002929000
    500925213           8.966              13.966                        1/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111726000
    500925215           4.43                14.43                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111721000
    500926411             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000682000
    500926412             5                14.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000681000
    500926530           4.75                14.75                        2/1/2012                       0.25               0.75                            RDN                                     25                            0.5                  LSBK                100103210000156000
    500927579             5                  14                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000682000
    500927703            4.5                14.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100101300000040000
    500927942           6.99                12.99                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007264000
    500928947           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000684000
    500930334             5                 14.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100137307010040000
    500930425             5                  14                          2/1/2012                       0.25               0.25                            PMI                                     25                             0                   LSBK                100298601001210000
    500930441           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100191214007000000
    500930618             5                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100292900918021000
    500931290           4.875              14.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100209307010064000
    500931481             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100076800000224000
    500932925             5                 14.5                         2/1/2012                       0.25               0.99                            RDN                                     30                           0.74                  LSBK                100188601000155000
    500933185           2.25               13.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100232301120050000
    500933728             5                14.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100357044407010000
    500933984           2.25                14.75                        3/1/2012                       0.25               0.46                            RDN                                     25                           0.21                  LSBK                100209307020065000
    500935216             5                14.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000690000
    500935221           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000686000
    500935233           3.25               13.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100076800000225000
    500936438             8                  14                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007303000
    500936464            4.5                14.25                        3/1/2012                       0.25               0.71                            RDN                                     30                           0.46                  LSBK                100366000000035000
    500937124           2.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100046900000654000
    500937141           8.75                14.75                        2/1/2012                       0.25               0.69                            RDN                                     30                           0.44                  LSBK                100077910007294000
    500937534           3.25                12.75                        2/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000689000
    500938119             5                14.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100219307015043000
    500939764           4.25                14.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100261495851183000
    500940889           3.125                12                          3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100154300000063000
    500940923           3.75                 13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100274686777107000
    500941161           3.25               13.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000694000
    500941162             5                  14                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000677000
    500941886             5                 14.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100209307020065000
    500942895             5                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000680000
    500944183             5                 14.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100254900070205000
    500944546           2.25               11.875                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777104000
    500944881           2.25                11.25                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777108000
    500945029           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000697000
    500945345             5                14.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000698000
    500946015           2.25               11.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001619000
    500946619             5                14.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000696000
    500947786           3.25               13.625                        3/1/2012                       0.25               0.57                            RDN                                     12                           0.32                  LSBK                100348302002974000
    500949612           8.25                14.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007348000
    500949866             5                 14.75                        4/1/2012                       0.25               0.61                            RDN                                     25                           0.36                  LSBK                100113007020000000
    500950201             5                13.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000699000
    500950251           2.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100376150095025000
    500950587           3.25               12.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100153210702015000
    500950636             5                 14.75                        3/1/2012                       0.25               1.04                            RDN                                     25                           0.79                  LSBK                100065400000010000
    500950734           2.25               11.625                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777108000
    500950911           3.25                12.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000701000
    500951225             5                 14.5                         3/1/2012                       0.25               0.46                            RDN                                     25                           0.21                  LSBK                100443907020009000
    500951238           3.25               13.625                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000704000
    500951245           3.25               13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000696000
    500951320             4                 13.75                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100376100000118000
    500953333           3.25               13.125                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000705000
    500954372           2.25               11.625                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777109000
    500954716           2.25               12.625                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001637000
    500954718           2.25                 13                          3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001636000
    500955159           2.25                13.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100072400305350000
    500955161           3.25               13.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100219307025044000
    500956884             5                14.125                        4/1/2012                       0.25               0.59                            RDN                                     25                           0.34                  LSBK                100274686777110000
    500956950             5                  14                          4/1/2012                       0.25               0.46                            RDN                                     25                           0.21                  LSBK                100188601000161000
    500957917           2.25                11.5                         4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777110000
    500958225             2                  14                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100050100006425000
    500960377           2.25               11.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777110000
    500969195           2.25                 11                          5/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100220800017033000
    500969698           2.25               11.875                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001646000
    700318815           2.25                 13                          8/1/2016                       0.375             0.375                                                                     0                             0                  lasall               100251207003188000
    700341628             5                 13.25                        7/1/2011                       0.25               0.25                                                                     0                             0                  lasall               100251207003416000
    700401279           3.25               11.375                        9/1/2009                       0.25               0.25                                                                     0                             0                  lasall               100251207004012000
    700403586           3.25                12.5                         9/1/2011                       0.25               0.25                                                                     0                             0                  lasall               100251207004035000
    700409190           3.25               12.125                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004091000
    700411328             5                 13.75                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004113000
    700418985             5                  14                          11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004189000
    700419430           3.25               12.875                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004194000
    700422925           3.25               13.125                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004229000
    700424169           3.25               12.875                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004241000
    700427223           3.25                13.5                         10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004272000
    700428509           3.25                13.25                        11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004285000
    700429028           3.25               13.375                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004290000
    700429105             5                  13                          10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004291000
    700437014           3.25               13.625                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004370000
    700450237           3.25               12.375                        11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004502000
    700455793           3.25               13.375                        11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004557000
    700458354             5                 14.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004583000
    700463777             5                13.875                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004637000
    700467862           3.25                12.75                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004678000
    700468039             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004680000
    700468734           3.25               13.375                        12/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004687000
    700469561           3.25                12.5                         1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004695000
    700469956           3.25                13.25                        12/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004699000
    700471693           3.25               12.625                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004716000
    700475439           3.25               13.375                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004754000
    700478263           3.25               12.375                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004782000
    700478294           3.25               12.625                        12/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004782000
    700478307           3.25               12.875                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004783000
    700481916           3.25               12.875                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004819000
    700483232             5                13.875                        12/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004832000
    700483404           3.25                13.5                         1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004834000
    700485117           3.25               12.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004851000
    700485512           3.25               12.625                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004855000
    700486059             5                 14.75                        3/1/2012                       0.25               2.25                            RDN                                     30                             2                  lasall               100251207004860000
    700486388             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004863000
    700486463           3.25                13.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004864000
    700486522           3.25               13.375                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004865000
    700486576           3.25                13.5                         1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004865000
    700489764           3.25                13.14                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004897000
    700490279           3.25               12.625                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004902000
    700490494           3.25                13.5                         1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004904000
    700491155           3.25               13.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004911000
    700491527           3.25                12.25                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004915000
    700492916           2.25                11.75                        2/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207004929000
    700493354             5                13.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004933000
    700494724             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004947000
    700495077             5                14.375                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004950000
    700495166             5                 14.75                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004951000
    700495545             5                14.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004955000
    700495954           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004959000
    700496001             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004960000
    700497589           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004975000
    700497880             5                13.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004978000
    700498327             5                 14.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004983000
    700498621             5                 14.25                        2/1/2012                       0.25               0.25                            RDN                                     12                             0                  lasall               100251207004986000
    700499279           3.25                 11                          3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207004992000
    700499650           3.25                13.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004996000
    700499751             5                14.625                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004997000
    700499755             5                14.375                        2/1/2012                       0.25               1.3                             RDN                                     30                           1.05                 lasall               100251207004997000
    700499792             5                13.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004997000
    700499920           3.25                 13                          3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004999000
    700499934             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004999000
    700500324             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005003000
    700500496           3.25                12.75                        2/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005004000
    700500577             5                 14.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005005000
    700500742           3.25                13.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005007000
    700500865           3.25               13.0219                       2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005008000
    700500933             5                14.375                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005009000
    700500951           3.25               12.895                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005009000
    700501098           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005010000
    700501102           3.25               12.8028                       2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005011000
    700501220             5                 14.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005012000
    700501296           3.25               13.706                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005012000
    700501456             5                14.319                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005014000
    700501615           3.25                12.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005016000
    700501899             5                13.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005018000
    700502111             5                 14.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005021000
    700502189           3.25                12.99                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005021000
    700502416             5                 14.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005024000
    700502614           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005026000
    700502653             5                 14.25                        2/1/2012                       0.25               1.06                            RDN                                     35                           0.81                 lasall               100251207005026000
    700502692           3.25               12.878                        2/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005026000
    700503038             5                14.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005030000
    700503108           3.25               12.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005031000
    700503235             5                14.875                        3/1/2012                       0.25               0.6                             RDN                                     25                           0.35                 lasall               100251207005032000
    700503330           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005033000
    700503502             5                14.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005035000
    700503515           3.25               13.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005035000
    700503557             5                 14.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005035000
    700503698             5                 14.75                        2/1/2012                       0.25               0.75                            RDN                                     12                            0.5                 lasall               100251207005036000
    700503948           3.25               13.0454                       2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005039000
    700503950             5                  14                          4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005039000
    700503951             5                 14.25                        2/1/2012                       0.25               0.6                             RDN                                     30                           0.35                 lasall               100251207005039000
    700503996           3.25               13.377                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005039000
    700504310           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005043000
    700504355           2.25                 12                          2/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005043000
    700504597           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005045000
    700504613           3.25               13.375                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005046000
    700504644             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005046000
    700504807             5                14.0412                       4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005048000
    700504971           3.25               12.375                        3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005049000
    700505185           3.25                 13                          3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005051000
    700505244             5                14.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005052000
    700505260             5                13.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005052000
    700505413             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005054000
    700505480             5                 14.5                         2/1/2012                       0.25               0.8                             RDN                                     30                           0.55                 lasall               100251207005054000
    700505628             5                14.375                        2/1/2012                       0.25               1.04                            RDN                                     30                           0.79                 lasall               100251207005056000
    700505691             5                14.125                        2/1/2012                       0.25               0.71                            RDN                                     30                           0.46                 lasall               100251207005056000
    700505703             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005057000
    700505709             5                 14.25                        2/1/2012                       0.25               0.7                             RDN                                     25                           0.45                 lasall               100251207005057000
    700505775             5                 14.75                        2/1/2012                       0.25               1.45                            RDN                                     35                            1.2                 lasall               100251207005057000
    700505782             5                14.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005057000
    700505970           3.25               13.4089                       2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005059000
    700506135           3.25                12.25                        3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005061000
    700506160             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005061000
    700506235           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005062000
    700506553           3.25               13.375                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005065000
    700506613             5                14.375                        2/1/2012                       0.25               0.25                            RDN                                     12                             0                  lasall               100251207005066000
    700506742             5                 14.5                         3/1/2012                       0.25               0.54                            RDN                                     25                           0.29                 lasall               100251207005067000
    700506830           3.25               13.375                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005068000
    700506879           3.25               12.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005068000
    700506900           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005069000
    700506933           3.25                 12                          3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005069000
    700506942           3.25               12.375                        3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005069000
    700507152             5                 14.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005071000
    700507179             5                 14.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005071000
    700507355             5                 14.25                        3/1/2012                       0.25               0.93                            RDN                                     25                           0.68                 lasall               100251207005073000
    700507366             5                  14                          3/1/2012                       0.25               0.6                             RDN                                     30                           0.35                 lasall               100251207005073000
    700507559             5                 14.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005075000
    700507704             5                14.125                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005077000
    700507909           3.25               11.875                        3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005079000
    700508013             5                 14.5                         3/1/2012                       0.25               1.12                            RDN                                     35                           0.87                 lasall               100251207005080000
    700508080           3.25                11.75                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005080000
    700508555           3.25               13.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005085000
    700508618             5                14.356                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005086000
    700508702           2.25                 13                          3/1/2017                       0.375             0.635                            RDN                                     12                           0.26                 lasall               100251207005087000
    700508719             5                 14.75                        3/1/2012                       0.25               1.45                            RDN                                     35                            1.2                 lasall               100251207005087000
    700508725             5                14.625                        3/1/2012                       0.25               0.25                           MGIC                                     30                             0                  lasall               100251207005087000
    700509191             5                 14.25                        3/1/2012                       0.25               0.94                            RDN                                     35                           0.69                 lasall               100251207005091000
    700509986           3.25               11.875                        3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005099000
    700509997             5                 14.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005099000
    700510496             5                14.375                        3/1/2012                       0.25               1.23                            RDN                                     30                           0.98                 lasall               100251207005104000
    700510648           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005106000
    700510696             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005106000
    700511036           3.25                13.5                         4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005110000
    700511596             5                14.8349                       3/1/2012                       0.25               0.43                            RDN                                     25                           0.18                 lasall               100251207005115000
    700512183           2.25                12.53                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005121000
    700512228           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005122000
    700512364             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005123000
    700512759             5                 14.25                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005127000
    700512885             5                 14.75                        3/1/2012                       0.25               0.53                            RDN                                     25                           0.28                 lasall               100251207005128000
    700512917             5                14.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005129000
    700513125             5                 14.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005131000
    700513142             5                14.125                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005131000
    700513183             5                 14.5                         3/1/2012                       0.25               0.71                            RDN                                     30                           0.46                 lasall               100251207005131000
    700513698             5                 14.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005136000
    700513853             5                13.938                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005138000
    700514113             5                14.4337                       3/1/2012                       0.25               0.81                            RDN                                     30                           0.56                 lasall               100251207005141000
    700514692             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005146000
    700515038             5                 14.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005150000
    700515112           3.25                13.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005151000
    700515396             5                14.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005153000
    700515449           3.25                 13                          4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005154000
    700515456           3.25               13.192                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005154000
    700515566             5                13.875                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005155000
    700515724             5                 13.75                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005157000
    700515817           3.25                13.25                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005158000
    700516123           3.25                13.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005161000
    700516171             5                 14.25                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005161000
    700516181           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005161000
    700516321           3.25               12.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005163000
    700516407           3.25               13.375                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005164000
    700516540           3.25                13.5                         4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005165000
    700516769           3.25                13.25                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005167000
    700516781           2.25               12.375                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005167000
    700516859             5                14.125                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005168000
    700517175           3.25               11.625                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005171000
    700517337            3.5               12.375                        4/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005173000
    700517584           3.25                13.5                         4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005175000
    700517736             5                14.7835                       4/1/2012                       0.25               0.79                            RDN                                     30                           0.54                 lasall               100251207005177000
    700517901           2.25                12.25                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005179000
    700517932           3.25               13.5157                       4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005179000
    700518208             5                 14.5                         4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005182000
    700518857             5                14.125                        4/1/2012                       0.25               1.06                            RDN                                     25                           0.81                 lasall               100251207005188000
    700518867             5                 14.25                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005188000
    700518936           3.25                12.25                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005189000
    700518940           3.25               13.375                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005189000
    700518999             5                14.875                        4/1/2012                       0.25               1.02                            RDN                                     30                           0.77                 lasall               100251207005189000
    700519035             5                14.125                        4/1/2012                       0.25               0.25                           MGIC                                     30                             0                  lasall               100251207005190000
    700519850             5                14.375                        4/1/2012                       0.25               0.78                            RDN                                     30                           0.53                 lasall               100251207005198000
    700520248           2.25               12.375                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005202000
    700520453             5                13.875                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005204000
    700520751           3.25                12.75                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005207000
    700520899             5                 14.75                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005208000
    700521005           2.25                 11                          4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005210000
    700521093             5                 13.75                        4/1/2012                       0.25               0.45                            RDN                                     12                            0.2                 lasall               100251207005210000
    700521220           2.25                12.25                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005212000
    700522223             5                13.875                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005222000
    700523198             5                14.375                        4/1/2012                       0.25               0.61                            RDN                                     25                           0.36                 lasall               100251207005231000
    700524335           2.25               12.375                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005243000
    700524733           2.25                 13                          5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005247000
    700524860           2.25               11.875                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005248000
    700524912           2.25                11.8                         4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005249000
    700525607           2.25               12.375                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005256000
    700525695           2.25               12.625                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005256000
    700525979           2.25               12.125                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005259000
    700526269           2.25               12.125                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005262000
    700528408           2.25               11.875                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005284000
    700529357           2.25               12.875                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005293000
    700531865           2.25                 12                          5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005318000
    407982287           2.25                11.25                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100013700078355000
    407982290           2.25                11.25                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100013700078362000
    407982295           2.25                11.25                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100013700078368000
    407982296           2.25               11.375                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100013700078368000
    407982306           2.25                11.25                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100013700078376000
    407982312           2.25               11.625                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100013700078384000
    407982317           2.25               11.375                        6/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100013700078388000
    408191958           2.25                12.75                        6/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK               M100015700068410519
    409107645           2.25               11.375                        9/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063231000
    409107650           2.25               11.875                        7/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063283000
    409107656           2.25               11.625                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063293000
    409107660           2.25               11.875                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063313000
    409107666           2.25                11.5                         8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063329000
    409107670           2.25               12.125                        9/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063339000
    409107690           2.25                 13                          8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063391000
    409107693           2.25               11.375                        9/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063407000
    409269916           2.25               11.875                        7/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK
    409405651             5                12.375                        10/1/2009                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100071000100406000
    409833661            3.5                13.75                        11/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100062700451104000
    409988751           2.25               11.625                        11/1/2011                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100031800610268000
    410050889           2.25               11.125                        11/1/2011                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100071000100405000
    410057491           2.25                12.75                        11/1/2009                       0.2               0.2                             NO                                       0                             0                   LSBK               M100276580609190026
    410057511           2.25                12.5                         11/1/2009                       0.2               0.2                             NO                                       0                             0                   LSBK               M100015700072852359
    410116854           4.75               14.625                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000634000
    410117665           8.375              14.375                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK
    410282507           2.25                11.25                        11/1/2011                      0.175             0.175                            NO                                       0                             0                   LSBK               M100133700015998142
    410543653           5.34                12.34                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007107000
    410543655           6.99                12.99                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007111000
    410543710           6.64                12.64                        12/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007108000
    410925896             5                 13.75                        2/1/2012                       0.25               0.25                            RDN                                     25                             0                   LSBK                100212200000643000
    410925917             5                 13.75                        2/1/2012                       0.25               0.25                            GE                                      30                             0                   LSBK                100212200000629000
    411005537           2.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057428000
    411108509           2.25                 13                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100262901000072000
    411108515           2.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000287000
    411108527           2.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000285000
    411108531           2.25                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000287000
    411108552           2.25                12.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000293000
    411108560           2.25               13.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000293000
    411108579           2.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000300000
    411452691           2.25                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080952000
    411452692           2.25               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080952000
    411452693           2.75                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080952000
    411452695           2.25               11.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080953000
    411452696           2.25               11.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080953000
    411452697           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080954000
    411452698           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080954000
    411452699           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080954000
    411452700           2.25               10.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080954000
    411452701           2.25               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080954000
    411452702           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080955000
    411452703           2.25                11.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080955000
    411452704           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080955000
    411452707           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080957000
    411452708           2.25                11.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080958000
    411452710           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080958000
    411452712           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080960000
    411452714           2.25               11.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080962000
    411452715           2.25                11.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080963000
    411452716           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080963000
    411452717           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080964000
    411452719           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080965000
    411452720           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080966000
    411452721           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080966000
    411452722           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080967000
    411452723           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080967000
    411452724           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080968000
    411452725           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080969000
    411452727           2.25               11.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080969000
    411452728           2.25                 11                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080969000
    411452729           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080969000
    411452730           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080969000
    411452731           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080970000
    411452732           2.25                11.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080970000
    411452733           2.25               11.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080970000
    411452734           2.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080971000
    411452735           2.25               10.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080972000
    411452736           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080972000
    411452739           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080973000
    411452740           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080974000
    411452742           2.25                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080982000
    411452743           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080982000
    411535573           3.125              13.125                        10/1/2011                      0.25               1.42                           RMIC                                     33                           1.17                  LSBK               1002468-0000016244-1
    411535585           3.375              13.375                        3/1/2017                       0.375             1.295                           RMIC                                     25                           0.92                  LSBK               1002737-0702000067-3
    411535586             3                  13                          3/1/2012                       0.25               0.76                           RMIC                                     25                           0.51                  LSBK               1001614-0700010968-6
    411535716           3.25                13.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020078000
    411535730             3                  13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020079000
    411535734           2.75                12.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020080000
    411535738            2.5                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020080000
    411535739            2.5                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020080000
    411535740           2.375              12.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100171907020080000
    411536741           2.25               12.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057520000
    411536748           2.25                13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057541000
    411536751           2.25                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057551000
    411536763           2.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057484000
    411536765           2.25               12.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057497000
    411536776           2.25               12.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057535000
    411536787           3.25                 13                          3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057545000
    411536797           2.25                13.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057555000
    411536800           3.25                 13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057559000
    411536801           2.25                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057558000
    411551873            2.5                 13                          9/1/2009                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551874            2.5                 13                          8/1/2011                       0.375             0.375                            RDN                                     30                             0                   LSBK
    411551880            2.5               12.375                        9/1/2011                       0.375             0.375                            RDN                                     30                             0                   LSBK
    411551882            2.5               13.625                        9/1/2011                       0.375             0.375                            RDN                                     30                             0                   LSBK
    411551883            2.5               12.375                        9/1/2011                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551907            2.5               11.875                        11/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551909            2.5                 12                          11/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551913            2.5               13.125                        11/1/2011                      0.375             0.375                            RDN                                     30                             0                   LSBK
    411551921            2.5                12.25                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551925            2.5               12.375                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551926            2.5               13.125                        11/1/2011                      0.375             0.375                            PMI                                     30                             0                   LSBK
    411551942            2.5               11.375                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551950            2.5               13.375                        12/1/2011                      0.375             0.375                            RDN                                     25                             0                   LSBK
    411551954            2.5               12.625                        12/1/2009                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551955            2.5                12.75                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551959            2.5               12.875                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551961            2.5               11.875                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551967            2.5               12.125                        12/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551976            2.5                12.75                        12/1/2011                      0.375             0.375                            RDN                                     12                             0                   LSBK
    411551982            2.5                12.5                         12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551985            2.5               13.375                        12/1/2011                      0.375             0.375                            RDN                                     30                             0                   LSBK
    411551986            2.5                14.75                        1/1/2010                       0.375             0.375                            RDN                                     25                             0                   LSBK
    411551987            2.5               11.875                        12/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK
    411551996            2.5               12.375                        2/1/2010                       0.375             0.375                            NO                                       0                             0                   LSBK
    411551997            2.5                12.25                        1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411552008            2.5               12.125                        3/1/2012                       0.375             0.375                            RDN                                     25                             0                   LSBK
    411552010            2.5               13.125                        2/1/2010                       0.375             0.375                            NO                                       0                             0                   LSBK
    411559304           2.25                10.75                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100074800813070000
    411618216           4.25                 13                          3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100190600007391000
    411618218           2.25                9.75                         4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100190600007395000
    411618222           2.25               10.625                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100190600007396000
    411618224           2.25                10.25                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100190600007397000
    411629510           2.25                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032102129000
    411629512           2.25               10.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032102460000
    411629521           2.25                10.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032104801000
    411629527           2.25               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032105426000
    411629528           2.25               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032105474000
    411629530            4.5                12.5                         3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032105603000
    411629531           2.25               12.125                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032105657000
    411629533           2.25                12.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032105675000
    411629536           2.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032105949000
    411629542           2.25                 11                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032106394000
    411629543           2.25                12.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032106670000
    411629557            2.5                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039032108822000
    411629566            2.5                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039046792761000
    411629568            2.5                12.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100039046793791000
    411629573           2.875              10.875                        3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100039072795090000
    411686030           2.25               12.625                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100046900000672000
    411761394           2.25               10.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100190600007398000
    411761395           2.25               10.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100190600007399000
    411761397           2.25                11.25                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100190600007399000
    411761400           2.25               10.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100190600007401000
    411761402           2.25                10.75                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100190600007401000
    411761404            3.5                12.25                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100190600007402000
    411761405           2.25               10.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100190600007402000
    411784364           2.25                12.5                         3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100214600000023082
    411784368           2.25                12.5                         3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100115101487700797
    411784371             5                12.375                        2/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100256014000676650
    411784372           2.25               12.125                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100086600111043289
    411784377           2.25                12.25                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019112690
    411784387           2.25               11.875                        3/1/2010                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700078597941
    411784537           2.75                 11                          2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784539           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784540           2.75                 11                          12/1/2016                      0.25               0.25                            NO                                       0                             0                   LSBK
    411784547           2.75                 10                          1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784551           2.75               11.375                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784559           2.75                12.25                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784560           2.75                12.25                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784564           2.75               12.125                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784565           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784581           2.75               11.375                        1/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784627           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784642           2.75               11.125                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784647           2.75               11.625                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784658           2.75                11.25                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784663           2.75               11.375                        2/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411784668           2.75               11.625                        3/1/2017                       0.25               0.25                            NO                                       0                             0                   LSBK
    411914233           2.25               11.625                        3/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700062124181
    411914249           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100141900702050104
    411914260           2.25                11.5                         3/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700076204888
    411914265           2.25                11.25                        3/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020150572
    411914271           2.25                13.75                        3/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100095600010299726
    411914282           2.25               11.375                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020623958
    411914284           2.25                11.25                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079232175
    411914288           2.25               11.125                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079120578
    411914320           2.25               12.625                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079092694
    411914322           2.25                11.25                        4/1/2017                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700079483208
    411914336           2.25                11.25                        2/1/2012                        0.2               0.2                             GE                                      25                             0                   LSBK               M100190500001064994
    411914361           2.25               11.875                        2/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100136089447070002
    411914385           2.25                11.5                         4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100015700077328330
    411914394           2.25                 11                          4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019750473
    411914423           2.25               10.875                        4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700020954700
    411914427           2.25                11.5                         4/1/2012                        0.2               0.2                             NO                                       0                             0                   LSBK               M100133700019789943
    500749978           4.625               12.5                         7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100030900100207000
    500750845           4.875               13.5                         5/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100114700000231000
    500783960             5                  14                          8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100076400000924000
    500783988             5                  14                          8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100076400000924000
    500784007             5                  14                          8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100076400000924000
    500790030             5                  14                          7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100033700003069000
    500803434           3.25                 12                          8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100335400060601000
    500809451           3.25                12.25                        7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100360901000077000
    500815177             5                13.875                        7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100114700000251000
    500815194             5                13.875                        7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100114700000251000
    500816334             5                 13.75                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100114700000250000
    500824799             5                  13                          9/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000572000
    500825735             4                  13                          8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000581000
    500830455            2.5               12.375                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001560000
    500837286             5                 13.5                         9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100139402000005000
    500842809           4.25                12.75                        7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100212200000317000
    500847686             5                13.875                        9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100348302002755000
    500848882           2.25                12.25                        9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100275500000055000
    500849390           3.25               11.625                        9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100063100078682000
    500852571           2.25               12.875                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001564000
    500856675           4.625              13.625                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001572000
    500858676           6.875              12.875                        9/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100175200003060000
    500859996           2.25                 13                          10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001582000
    500860364           4.125              13.875                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100353000001650000
    500860580           4.25                 14                          10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100353006091300000
    500861113           3.25                13.25                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000611000
    500862294           3.25               13.125                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000612000
    500862623           2.25               12.875                        9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK                100033700003085000
    500863845           2.25               12.375                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100188601000136000
    500865291             5                13.875                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100215800000545000
    500866620           3.25               11.125                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100152711000011000
    500866699             5                13.875                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100114700000275000
    500867318           4.125              13.875                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100082600001082000
    500867977           2.25                12.75                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000617000
    500869721           3.25               12.875                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000619000
    500870206           3.25               12.125                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000614000
    500870396           3.25                13.25                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100030900100228000
    500871025             5                 14.5                         10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100209306090060000
    500871395           4.625              14.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100101300000025000
    500871615           2.25               13.375                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001589000
    500872000           3.25                13.5                         11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100108300776012000
    500872061           3.25                12.25                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100360901000081000
    500873753           4.75                 14                          11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100076800000212000
    500876618           3.25                12.75                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000607000
    500877005           4.125              13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100082600000573000
    500877506           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100059727600001000
    500877729           3.25                11.25                        11/1/2016                      0.375             0.375                            NO                                       0                             0                   LSBK                100152711000010000
    500879084             5                13.875                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000613000
    500879273           3.25                 12                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000630000
    500879633           3.25               12.375                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100377650000099000
    500879847             5                 13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100188601000136000
    500880034           2.25               13.375                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001591000
    500880104           3.25               12.875                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100137900000004000
    500880105           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100059759900003000
    500881198           3.25               13.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100176902002869000
    500881833           3.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100059725000000000
    500882435             4                 13.75                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100091805008824000
    500883533           4.25                13.25                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100033700000500000
    500883555           3.25               12.625                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100139402000027000
    500883706           3.25                13.25                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100153270000079000
    500884059           3.25               13.125                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100382200160361000
    500885560           3.25                12.5                         11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000634000
    500885566             5                 13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100298601001198000
    500885661             5                  14                          11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100274686777100000
    500885918           2.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100081700120054000
    500885973           3.25                11.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100188601000139000
    500885993           4.125               13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100275500000059000
    500886429           3.25                 12                          11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000634000
    500887339             5                 13.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000637000
    500888281             5                 14.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100353100200610000
    500888650             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000640000
    500889549           3.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000636000
    500889746           3.25                11.75                        11/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100360901000084000
    500889769             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100209306110062000
    500890036           5.375              13.375                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100114700000188000
    500890447           2.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001600000
    500891007           3.25                12.25                        11/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000635000
    500891180           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100348302002849000
    500891219           2.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100188601000141000
    500891257           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000642000
    500891306           2.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001602000
    500891318           2.25                12.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001603000
    500891557           4.125               13.99                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100137900000065000
    500891671             5                 13.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100152812000045000
    500891693             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000639000
    500892046           3.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000640000
    500892051           2.25               11.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100125300029436000
    500892265             5                 14.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100419600000134000
    500892321           3.75                12.5                         12/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100274686777102000
    500892357           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100076800000215000
    500893008             5                 14.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100377650000100000
    500893068             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100217410000004000
    500893134           3.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100030900100236000
    500893290           2.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100030200010132000
    500893625           3.25               13.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100153210610002000
    500894070           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000140000
    500894547             5                 13.75                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100153270000062000
    500894548             5                13.875                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100153270000064000
    500894625           2.25               12.875                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100046200000368000
    500894679           3.25                 13                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000642000
    500894744           3.25               12.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000129000
    500894831           3.25               11.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000635000
    500894961             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000644000
    500895606           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000648000
    500895607           3.25               12.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000637000
    500895609           3.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000642000
    500895713           2.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001602000
    500896128             5                 13.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100114700000285000
    500896151           3.25                 13                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100152711000011000
    500896169           4.375              14.125                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100076500001117000
    500896307           2.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100125300029348000
    500896309           2.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100125300029432000
    500896710             5                 14.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100357060002660000
    500896965           3.25               12.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100153270000073000
    500896972           2.25               11.875                        1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777103000
    500897120             5                 13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100377650000107000
    500897277           4.375               13.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100152711000011000
    500897379           2.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100376100000115000
    500897559             5                 13.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100233600611030000
    500897702           8.75                14.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007127000
    500897758           3.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000647000
    500897833           3.25                11.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100335400061002000
    500897903           2.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001586000
    500898925             5                 13.75                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100357060002655000
    500899356           3.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000612000
    500899361           3.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000649000
    500899422           4.375               14.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100152812000045000
    500899674           3.25               11.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000643000
    500899729           8.35                14.35                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100206411111700000
    500900028           3.25               13.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100153270000096000
    500900307             5                14.625                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100114700000290000
    500900361           2.25               13.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001609000
    500900489             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100139402000031000
    500900688             5                 14.75                        12/1/2011                      0.25               0.25                            RDN                                     35                             0                   LSBK                100377650000106000
    500900702             5                 13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100357060002660000
    500900784           4.375              14.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100230500010466000
    500900859             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100357060002657000
    500900953           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000655000
    500900989            4.5                13.25                        1/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100081700050303000
    500901076           3.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100063100081612000
    500901101           3.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000635000
    500901309           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100188601000143000
    500901347           3.25               11.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000143000
    500901521             5                  13                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100377650000105000
    500902231           2.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001609000
    500902333             5                13.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100139402000027000
    500902408           3.25               13.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100353100200610000
    500902438             5                  14                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100209306110062000
    500902519           3.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100233602006110000
    500902572           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000145000
    500902606           4.375              14.125                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100182500061101000
    500902640           4.625              14.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100114700000292000
    500902664           3.75                14.75                        12/1/2011                      0.25               1.85                            RDN                                     30                            1.6                  LSBK                100153210610000000
    500902983             5                 14.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100357060002661000
    500903022             5                14.125                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000634000
    500903263           3.25                12.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000655000
    500903266           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000618000
    500903432           3.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100063100081482000
    500903455           3.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000655000
    500903591           3.25               13.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100137306110037000
    500903816           3.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100215800000587000
    500903924            2.5               13.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100382200060763000
    500904235            4.5                14.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100334500000211000
    500904602           2.25                12.75                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100044300001610000
    500905067           2.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000111000
    500905315           2.25                13.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100188601000144000
    500905430           3.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000657000
    500905434           2.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100125300029146000
    500905456           4.125              14.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100413700000102000
    500905521           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000659000
    500905601           8.75                14.75                        12/1/2011                      0.25               0.81                            RDN                                     25                           0.56                  LSBK                100261495827282000
    500905926             5                 13.99                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100152812000047000
    500905990           3.25               13.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100137306120038000
    500906109           3.25               13.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000655000
    500906110           3.25               12.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000656000
    500906112           3.25               12.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000656000
    500906481           4.375               14.15                        1/1/2010                       0.25               0.25                            PMI                                     30                             0                   LSBK                100091805009064000
    500906494           4.375               14.15                        1/1/2010                       0.25               0.25                            PMI                                     30                             0                   LSBK                100091805009064000
    500906523           2.25                13.5                         1/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100081700050306000
    500906587           2.25                 11                          1/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100113800000915000
    500906745           3.25                12.5                         12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100298601001196000
    500906893           3.25               13.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100348302002883000
    500906913           3.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100137306120039000
    500906938           3.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100348302002884000
    500907127             5                13.875                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100357060002671000
    500907274           3.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000656000
    500907681           7.75                13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007016000
    500907719           2.25               13.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100065400000008000
    500907777           2.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001610000
    500907977           3.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100209306120062000
    500908175           2.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100464000000006000
    500908332           2.25                12.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100292900918017000
    500908534             5                  14                          1/1/2010                       0.25               1.42                            RDN                                     35                           1.17                  LSBK                100382200131361000
    500908592           3.75                11.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100274686777105000
    500908635             5                 13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100030200010128000
    500909234           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000659000
    500909242             5                13.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000662000
    500909257             4                  14                          1/2/2012                       0.25               1.04                            RDN                                     30                           0.79                  LSBK                100065400000006000
    500909538           3.25                12.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000147000
    500909646            7.5                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007157000
    500909650           2.25                12.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001611000
    500909860           6.75                12.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007189000
    500910067           4.375              14.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100033700000500000
    500910306            4.5                14.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100100300000209000
    500910742           2.25               13.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100473500611220000
    500910980           2.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100030200010134000
    500911136           3.25               13.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100152812000047000
    500911223           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000657000
    500911226           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000661000
    500911236           3.25                12.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000641000
    500911269           7.875              13.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007167000
    500911346           2.25               13.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100233310000048000
    500911624           3.25                12.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000664000
    500911749           3.25                 13                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100176905009117000
    500912077           3.25                13.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000659000
    500912108           2.25               11.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100125300029433000
    500912549           4.625              14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100296300000001000
    500912604           4.625              14.375                        1/1/2012                       0.25               1.45                            RDN                                     35                            1.2                  LSBK                100212001000252000
    500912899           3.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000664000
    500912901           3.25                13.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000668000
    500912929           2.25               13.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001600000
    500912930           2.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001609000
    500912990             5                  14                          1/1/2012                       0.25               0.67                            RDN                                     25                           0.42                  LSBK                100059721000003000
    500913173           3.25               13.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000659000
    500913202             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100254900070119000
    500913396           2.25               13.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100101300000035000
    500913513           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000668000
    500913516           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000668000
    500913679           2.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000148000
    500913775           3.25               12.125                        2/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000669000
    500913777           3.25                13.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000664000
    500913802           2.25                12.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001615000
    500914474           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100206310006562000
    500914516           7.875              13.875                        1/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007211000
    500914572             5                 14.75                        2/1/2012                       0.25               0.87                            RDN                                     25                           0.62                  LSBK                100444220060038000
    500914573           4.875              14.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100076970000313000
    500914662           8.625              14.625                        1/1/2012                       0.25               0.7                             RDN                                     30                           0.45                  LSBK                100077910007204000
    500914885           3.25               13.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000656000
    500914917           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000668000
    500914985           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100357060002681000
    500915057           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000148000
    500915426           3.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100357060002665000
    500915576           4.75                14.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100199105110056000
    500915594           3.25                13.25                        1/1/2012                       0.25               0.48                            RDN                                     12                           0.23                  LSBK                100254900061207000
    500915645             5                14.125                        1/1/2012                       0.25                1                              RDN                                     30                           0.75                  LSBK                100152812000047000
    500915824             5                 13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000669000
    500915825           3.25                12.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000669000
    500916010           2.25               11.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001615000
    500916289           3.75                12.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100274686777103000
    500916347           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000672000
    500916348           3.25                13.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000669000
    500916522             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100254900070124000
    500916739             5                 13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100219306125042000
    500916751           3.25                12.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000662000
    500916776           2.25                12.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001615000
    500916997           4.125              13.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100066100000200000
    500917318           3.25                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100362102002908000
    500917434           3.25               12.625                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000669000
    500917435           3.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000669000
    500917584           2.25                 13                          1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001615000
    500917861           3.25               12.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000150000
    500917988           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000674000
    500918021             5                14.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100152711000012000
    500918081           3.25               11.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000672000
    500918430             4                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100091805009184000
    500918486           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000675000
    500918560           8.703              14.703                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111727000
    500918587           3.25               13.125                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100153270000100000
    500918611           4.75                14.5                         1/1/2012                       0.25               1.7                             RDN                                     35                           1.45                  LSBK                100445320029117000
    500918642           3.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100233600612180000
    500919010           3.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000673000
    500919013           3.25                12.5                         1/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000675000
    500919276           2.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100376150091927000
    500919526             5                  14                          2/1/2012                       0.25               0.59                            RDN                                     30                           0.34                  LSBK                100113006120000000
    500919616           3.25               12.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000144000
    500919672           3.25                12.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000130000
    500919719           3.25                13.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                10022990586110300
    500919765           8.75                14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007237000
    500919773             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100390100000552000
    500919778           3.25                11.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000676000
    500919817           7.875              13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007198000
    500920132           3.25                11.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000676000
    500920146           3.25                 13                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100113006120000000
    500920166           3.25               13.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100348302002916000
    500920569           2.25                11.5                         3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100079000000022000
    500920584           2.25               11.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001619000
    500920586           2.25               11.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001608000
    500920779           4.375               14.25                        3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100081700050305000
    500920808             5                 14.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100142000000266000
    500920934           3.25                13.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100357060002681000
    500921350           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100233602006121000
    500921373           2.75               12.625                        10/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100029500013903000
    500921392           2.75                13.5                         11/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100029500014076000
    500921422           2.75                13.25                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100029500013876000
    500921526           2.25                13.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000145000
    500921529           3.25                12.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000151000
    500921593           2.25               14.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100233310000046000
    500922098           3.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100176902002936000
    500922366           2.25                11.75                        3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100091000000032000
    500922399           4.125              13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100101300000038000
    500922409           2.25                 11                          2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001621000
    500922438           4.625              14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100081700910010000
    500922462           3.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100153210611017000
    500922484             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000678000
    500922509           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000672000
    500923080           2.25                13.5                         1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100033700003084000
    500923181             4                 13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100091805009231000
    500923295           2.25               12.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001590000
    500923298           2.25                 12                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001623000
    500923391           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100113006120000000
    500923458           2.25               11.875                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777103000
    500923820           3.25                 13                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000650000
    500923832             5                  14                          2/1/2012                       0.25               0.25                           MGIC                                     25                             0                   LSBK                100256014000680000
    500923910           2.25                12.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000153000
    500924311             5                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100217410000021000
    500924424           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000679000
    500924585           3.25               13.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000680000
    500924589           8.875              14.875                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100413700000098000
    500924747           3.25                13.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100204100000852000
    500924805           2.25                 13                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100091805009248000
    500924946            8.5                14.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007257000
    500925085           2.25                 13                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100091805009250000
    500925173             5                 14.75                        2/1/2012                       0.25               0.68                            RDN                                     25                           0.43                  LSBK                100229900586121000
    500925207           2.25               13.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100081700050305000
    500925302             5                14.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000676000
    500925322           2.25               11.375                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777107000
    500925487             4                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100081400002063000
    500925548           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100362102002927000
    500925579           2.25                12.25                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001621000
    500925783             5                 14.75                        2/1/2012                       0.25               0.68                            RDN                                     25                           0.43                  LSBK                100229900586121000
    500925963             5                 14.75                        2/1/2012                       0.25               0.68                            RDN                                     25                           0.43                  LSBK                100229900586121000
    500926041             5                 14.75                        2/1/2012                       0.25               0.68                            RDN                                     25                           0.43                  LSBK                100229900586121000
    500926261           2.25                11.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100081700120055000
    500926410           3.25               13.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000662000
    500926429           2.25               11.375                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001623000
    500926432           2.25               12.875                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001622000
    500926520           4.625              12.625                        2/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100445320029301000
    500926754           8.628              14.628                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111737000
    500926804             5                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100030900100229000
    500926922           3.25                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000680000
    500927076            4.5                14.25                        2/1/2012                       0.25               0.52                            RDN                                     12                           0.27                  LSBK                100445320029310000
    500927086           4.125              13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100334500000214000
    500927100             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000683000
    500927103             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000681000
    500927104           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000681000
    500927161           4.25               14.063                        3/1/2012                       0.25                1                              RDN                                     30                           0.75                  LSBK                100137307020042000
    500927217           3.25               13.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100063100082072000
    500927350           3.25               13.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000651000
    500927375           2.25               12.875                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001623000
    500927456           3.25                11.75                        2/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100152711000012000
    500927578           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000679000
    500927640           3.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000682000
    500927720             5                 14.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000683000
    500927793             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000684000
    500927796           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000684000
    500927803           4.75                 14                          2/1/2012                       0.25               0.93                           RMIC                                     12                           0.68                  LSBK                100473500612120000
    500927911           2.25               11.125                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001623000
    500927912           2.25               12.375                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001623000
    500927913           2.25                12.5                         2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001619000
    500928382           2.25                11.75                        3/1/2017                       0.375             0.495                            RDN                                     25                           0.12                  LSBK                100274686777106000
    500928524            4.5                14.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100334500000218000
    500928553             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100030900100250000
    500928948             5                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000684000
    500929033           2.25               13.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100055507010080000
    500929038             5                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000684000
    500929064           4.125              13.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100275500000064000
    500929080           4.625              14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100101300000040000
    500929113           4.625              14.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100101300000040000
    500929968            2.5               12.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100275500000059000
    500930074           3.25                 13                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000672000
    500930075           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000679000
    500930076           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000684000
    500930077             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000678000
    500930078           3.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000683000
    500930079           3.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000685000
    500930109           2.25                12.5                         2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001624000
    500930341           3.25               11.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000150000
    500930401           3.25                 13                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100217410000020000
    500930749             4                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100414200000013000
    500930772             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100108300776401000
    500930821             5                  14                          3/1/2012                       0.25               0.25                            RDN                                     30                             0                   LSBK                100382202002953000
    500931418           4.25                14.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100204100000854000
    500931422           6.96                12.96                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111735000
    500931504           4.75                14.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100527900000101000
    500931561             5                13.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000686000
    500931562           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000685000
    500931758           8.75                14.75                        2/1/2012                       0.25               0.7                             RDN                                     12                           0.45                  LSBK                100077910007284000
    500931803           7.567              13.567                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100206411111727000
    500932329           3.25                13.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000687000
    500932362           4.875              14.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100101300000041000
    500932572           2.25                12.5                         2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001624000
    500932595           3.25                13.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000687000
    500932656           6.35                12.35                        1/1/2012                       0.25               0.37                            RDN                                     12                           0.12                  LSBK                100261010100654000
    500933012           4.875              14.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100334500000216000
    500933211           2.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100046900000639000
    500933426           3.25                12.5                         3/1/2010                       0.25               0.62                            RDN                                     35                           0.37                  LSBK                100256014000687000
    500933428           2.25               11.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001628000
    500933431           2.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001625000
    500933763           4.625              14.375                        2/1/2012                       0.25               0.25                            RDN                                     25                             0                   LSBK                100102299037960000
    500934019             5                 14.5                         3/1/2012                       0.25               0.52                            RDN                                     25                           0.27                  LSBK                100113007010000000
    500934094             5                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000686000
    500934132            4.5                14.25                        2/1/2012                       0.25               0.54                            RDN                                     30                           0.29                  LSBK                100081400002063000
    500934163           2.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001624000
    500934361           4.625              14.375                        3/1/2012                       0.25               0.44                            RDN                                     25                           0.19                  LSBK                100206310006583000
    500934364             6                  14                          2/1/2012                       0.25               0.68                            RDN                                     25                           0.43                  LSBK                100091805009343000
    500934678             4                 13.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100076500001143000
    500934828           2.25                12.75                        2/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100319700001005000
    500934966           2.25                11.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100081700140051000
    500935034           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000690000
    500935174             5                 13.75                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100233602006120000
    500935249           8.125              14.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007093000
    500935489             5                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100030900100251000
    500935955           3.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000691000
    500936249           4.25                 13                          11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100212200000612000
    500936256           4.375              13.125                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100212200000625000
    500936293             5                 14.75                        3/1/2012                       0.25               0.65                            RDN                                     25                            0.4                  LSBK                100232301120049000
    500936751           2.25                11.5                         3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001629000
    500936754           2.25               11.875                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001628000
    500936755           2.25                12.5                         2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001629000
    500936980           3.25               12.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000156000
    500937109             5                14.125                        2/1/2012                       0.25                1                              RDN                                     30                           0.75                  LSBK                100209307010064000
    500937131           4.25               14.313                        2/1/2012                       0.25               0.81                            RDN                                     25                           0.56                  LSBK                100046900000651000
    500937162           3.25                13.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100348302002948000
    500937228           4.375              14.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100229900587010000
    500937276           2.25                14.25                        3/1/2012                       0.25               0.85                            RDN                                     35                            0.6                  LSBK                100414200000013000
    500937407           4.25                 14                          3/1/2012                       0.25               0.62                            RDN                                     30                           0.37                  LSBK                100473500612120000
    500937430           3.25               14.375                        3/1/2012                       0.25               0.94                            RDN                                     35                           0.69                  LSBK                100256014000692000
    500937483           2.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100209307010064000
    500937532           3.25               12.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000691000
    500937580           2.25                12.5                         2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001628000
    500937582           2.25                12.25                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001628000
    500937584           2.25               11.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001630000
    500937839           3.25                 13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000689000
    500937942           2.25               12.375                        2/1/2010                       0.25               0.43                            RDN                                     25                           0.18                  LSBK                100046900000650000
    500938105             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100076970000317000
    500938774           3.25               12.625                        3/1/2012                       0.25               0.43                            RDN                                     12                           0.18                  LSBK                100215800000613000
    500938802           4.25               14.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100145900029127000
    500938813             5                14.375                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100145900029134000
    500938968             5                 14.75                        3/1/2012                       0.25               0.49                            RDN                                     25                           0.24                  LSBK                100152711000012000
    500939061             5                13.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000692000
    500939504           2.25               11.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001628000
    500939506           4.125              13.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001629000
    500939507           2.25               12.375                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001629000
    500939509           2.25                12.75                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001628000
    500940307            4.5                 14                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100076400000936000
    500940656           2.25                12.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001611000
    500940657           2.25               12.375                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001627000
    500940819           3.25                 13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100152711000013000
    500940913           3.25                 13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100217410000021000
    500941131           2.25               13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100091805009411000
    500941159           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000695000
    500941688           2.25               12.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100275500000065000
    500941715           3.25                13.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000692000
    500941957           2.25                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001633000
    500941959           2.25               12.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001633000
    500942230           3.25                13.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000696000
    500942231           3.25                13.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000692000
    500942302           2.25               12.125                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777107000
    500942475           2.25                12.5                         2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100033700000519000
    500942528           2.25                12.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001631000
    500942612           2.25               12.125                        3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100362800000014000
    500942731           2.25                13.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100188601000158000
    500942934           2.25                12.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000697000
    500943103           4.875               14.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100234606293222000
    500943336             5                 14.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100430200000125000
    500943593           3.25                12.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000696000
    500944001             5                 14.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000698000
    500944003           3.25               13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000677000
    500944247             5                 14.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100430200000126000
    500944253           8.375              14.375                        3/1/2012                       0.25               1.95                            RDN                                     30                            1.7                  LSBK                100077910007332000
    500944405           4.75                14.5                         3/1/2012                       0.25               0.52                            RDN                                     25                           0.27                  LSBK                100046900000660000
    500944421           4.625              14.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100055507010079000
    500944555           2.25               13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100055507020084000
    500944964             5                13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000659000
    500944996           2.25                 14                          4/1/2012                       0.25               0.63                            RDN                                     25                           0.38                  LSBK                100125300029447000
    500945046           2.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100275500000064000
    500945425           2.25                13.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100030200010135000
    500945979           3.25               12.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000692000
    500946120           2.25                13.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100275500000064000
    500946257           3.25                13.5                         4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000699000
    500946522           2.25                12.5                         3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001633000
    500946662             5                 14.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100153290701010000
    500946830             5                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000696000
    500947264           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000695000
    500947362             5                 14.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100102299038470000
    500947405             5                  14                          4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100137307030043000
    500947555           2.25                 12                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100125300029405000
    500948093             5                 14.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100108300776401000
    500948213             5                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000699000
    500948239           2.25                11.75                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001626000
    500948563           3.25                 14                          3/1/2012                       0.25               0.76                            RDN                                     30                           0.51                  LSBK                100256014000697000
    500948727           3.25               13.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000701000
    500948756           2.25               12.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001636000
    500949713             5                14.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000696000
    500949765             5                13.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100357020050016000
    500949935           2.625              12.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100334500000217000
    500950215           2.25                 12                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001634000
    500950282           2.25               11.875                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777110000
    500950571           2.25               13.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100209307020065000
    500950673           2.25               12.562                        3/1/2012                       0.25               0.66                            RDN                                     12                           0.41                  LSBK                100072400325039000
    500950700           4.125              13.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100091805009507000
    500950910           3.25               12.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000702000
    500951129           2.25               12.125                        3/1/2017                       0.375             0.605                            RDN                                     12                           0.23                  LSBK                100274686777108000
    500951322           2.25               12.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001637000
    500951324           4.75                14.5                         3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100044300001632000
    500951327           2.25               11.375                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001637000
    500951685           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000700000
    500951689           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000700000
    500951867           3.25                13.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100063100082902000
    500952315           2.25               12.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000703000
    500952342           2.25               12.375                        3/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001633000
    500952346           2.25                12.25                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001639000
    500952697            4.5                14.25                        3/1/2012                       0.25               1.45                            RDN                                     35                            1.2                  LSBK                100232301120051000
    500953105             5                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000703000
    500953111             5                 14.5                         3/1/2012                       0.25               0.49                            RDN                                     25                           0.24                  LSBK                100256014000693000
    500953327           3.25               13.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000700000
    500954225           2.25                 11                          4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100125300029463000
    500954254           4.375              14.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100100300000213000
    500954452           4.375              14.125                        12/1/2011                      0.25               0.25                            RDN                                     30                             0                   LSBK                100130000000201000
    500954501           3.25                13.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000703000
    500954509           3.25                12.75                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000706000
    500954574            4.5                14.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100108300777400000
    500954610             5                 14.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100430200000127000
    500955840           2.25                12.25                        4/1/2017                       0.375             0.665                            RDN                                     35                           0.29                  LSBK                100274686777110000
    500956138           2.25                11.75                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777109000
    500956596           2.25                 13                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100072400325039000
    500956828           2.75               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100046900000670000
    500957050           2.25               12.625                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001630000
    500958899            2.5               11.875                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001639000
    500959834           3.25               12.875                        4/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100256014000706000
    500960217           2.25               11.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777109000
    500960273           2.25               11.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777110000
    500960773           2.25               11.375                        4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100044300001641000
    500966129           2.25                11.75                        4/1/2017                       0.375             0.425                            RDN                                     12                           0.05                  LSBK                100274686777109000
    500966285           2.25                11.5                         4/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK                100274686777109000
    700359138           3.25                12.75                        8/1/2011                       0.25               0.25                                                                     0                             0                  lasall               100251207003591000
    700373029           3.25                 12                          1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207003730000
    700401932             5                13.125                        9/1/2009                       0.25               0.25                                                                     0                             0                  lasall               100251207004019000
    700415724           3.25                 12                          10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004157000
    700418881             5                13.125                        10/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004188000
    700428179           2.25               12.125                        10/1/2016                      0.375             0.375                                                                     0                             0                  lasall               100251207004281000
    700435823           3.25               12.375                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004358000
    700440003             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004400000
    700441337           3.25                11.75                        11/1/2009                      0.25               0.25                                                                     0                             0                  lasall               100251207004413000
    700443438             5                 13.75                        11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004434000
    700443955           3.25                 12                          11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004439000
    700451192             5                14.375                        11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004511000
    700453732             5                 13.75                        11/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004537000
    700457394           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004573000
    700458070           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004580000
    700460511           3.25               13.625                        12/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004605000
    700460584           3.25               13.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004605000
    700468647           3.25                13.5                         12/1/2011                      0.25               0.25                                                                     0                             0                  lasall               100251207004686000
    700479920           3.25               13.125                        3/1/2010                       0.25               0.25                            NO                                       0                             0                  lasall               100251207004799000
    700482421           3.25               12.375                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004824000
    700483410             5                14.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004834000
    700483945           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004839000
    700487065           3.25               12.875                        2/1/2010                       0.25               0.97                            RDN                                     30                           0.72                 lasall               100251207004870000
    700487329           3.25                11.75                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004873000
    700488517           3.25                13.25                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004885000
    700489648           3.25                 13                          1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004896000
    700491500           3.25                13.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004915000
    700493088             5                 13.75                        2/1/2012                       0.25               0.25                            RDN                                     35                             0                  lasall               100251207004930000
    700493554           3.25                 13                          3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004935000
    700493607           3.25                13.25                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004936000
    700495181             5                13.875                        1/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004951000
    700495896           3.25               13.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004958000
    700497692           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004976000
    700497865           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004978000
    700498332           3.25                12.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004983000
    700498685           3.25               12.6159                       3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207004986000
    700499166           3.25               13.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004991000
    700499231           3.25                 13                          3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004992000
    700499803             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004998000
    700499936           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207004999000
    700500167           3.25               12.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005001000
    700500421           3.25                13.25                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005004000
    700500549             5                  14                          2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005005000
    700500939           3.25               12.875                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005009000
    700501688           2.25                11.25                        2/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005016000
    700501757             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005017000
    700501816           3.25               11.375                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005018000
    700501887             5                14.375                        2/1/2012                       0.25               0.85                            RDN                                     35                            0.6                 lasall               100251207005018000
    700501994             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005019000
    700502329           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005023000
    700502330             5                14.125                        2/1/2012                       0.25               0.53                            RDN                                     12                           0.28                 lasall               100251207005023000
    700502413           3.25               13.625                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005024000
    700502558             5                 14.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005025000
    700502685             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005026000
    700502694             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005026000
    700502736           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005027000
    700502848           3.25               12.875                        4/1/2012                       0.25               0.36                            RDN                                     25                           0.11                 lasall               100251207005028000
    700503189           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005031000
    700503316           3.25               13.375                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005033000
    700503442           3.25               12.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005034000
    700503536             5                14.2844                       2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005035000
    700503742             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005037000
    700503922             5                13.875                        3/1/2010                       0.25               1.29                            RDN                                     30                           1.04                 lasall               100251207005039000
    700503927           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005039000
    700504164             5                14.875                        3/1/2012                       0.25               1.79                            RDN                                     35                           1.54                 lasall               100251207005041000
    700504334             5                  14                          2/1/2012                       0.25               0.49                            RDN                                     25                           0.24                 lasall               100251207005043000
    700504380             5                 14.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005043000
    700504549             5                  14                          3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005045000
    700504573           3.25                12.25                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005045000
    700504589           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005045000
    700504665             5                 14.75                        2/1/2012                       0.25               0.63                            RDN                                     25                           0.38                 lasall               100251207005046000
    700504850             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005048000
    700505310             5                 14.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005053000
    700505567             5                14.225                        3/1/2012                       0.25               0.55                            RDN                                     25                            0.3                 lasall               100251207005055000
    700505900           3.25               12.375                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005059000
    700506031             5                14.2016                       2/1/2012                       0.25               0.79                            RDN                                     30                           0.54                 lasall               100251207005060000
    700506051             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005060000
    700506181             5                14.625                        3/1/2012                       0.25               0.79                            RDN                                     30                           0.54                 lasall               100251207005061000
    700506462           3.25                13.59                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005064000
    700506497             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005064000
    700506585             5                 14.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005065000
    700506708             5                 14.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005067000
    700506767             5                 14.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                  lasall               100251207005067000
    700506781             5                 14.5                         2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005067000
    700506818             5                 14.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005068000
    700506820           2.25               12.375                        4/1/2017                       0.375             0.375                           MGIC                                     12                             0                  lasall               100251207005068000
    700506912             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005069000
    700507094           3.25                11.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005070000
    700507232             5                14.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005072000
    700507237             5                 14.75                        3/1/2012                       0.25               1.12                            RDN                                     35                           0.87                 lasall               100251207005072000
    700507616           3.25               12.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005076000
    700507649             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005076000
    700507685             5                14.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005076000
    700507893           2.25               12.375                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005078000
    700508205           3.25               12.375                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005082000
    700508213             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005082000
    700508284           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005082000
    700508325           3.25                11.5                         3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005083000
    700508593             5                14.125                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005085000
    700508781             5                14.125                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005087000
    700508785             5                14.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                  lasall               100251207005087000
    700508805           3.25               13.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005088000
    700508908             5                 14.5                         3/1/2012                       0.25               0.65                            RDN                                     25                            0.4                 lasall               100251207005089000
    700509058             5                 13.75                        2/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005090000
    700509390             5                 13.75                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005093000
    700509402           3.25               13.375                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005094000
    700509691           2.25                12.5                         4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005096000
    700509712           3.25               11.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005097000
    700509773           3.25                13.5                         3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005097000
    700510232           3.25               13.625                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005102000
    700510251             5                14.875                        3/1/2012                       0.25               0.65                            RDN                                     25                            0.4                 lasall               100251207005102000
    700510424             5                14.375                        3/1/2012                       0.25               0.92                            RDN                                     25                           0.67                 lasall               100251207005104000
    700510724             5                  14                          3/1/2012                       0.25               0.52                            RDN                                     25                           0.27                 lasall               100251207005107000
    700510747           3.25               13.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005107000
    700510756           3.25                 13                          3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005107000
    700510759           3.25               12.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005107000
    700511089           3.25                 13                          4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005110000
    700511225             5                14.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005112000
    700511256             5                 14.5                         3/1/2012                       0.25               0.71                            RDN                                     30                           0.46                 lasall               100251207005112000
    700511437             5                14.375                        3/1/2012                       0.25               1.12                            RDN                                     35                           0.87                 lasall               100251207005114000
    700511589             5                14.013                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005115000
    700511642           3.25                 12                          3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005116000
    700511689           3.25               13.0115                       3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005116000
    700512276           3.25               13.375                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005122000
    700512518             5                 13.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                  lasall               100251207005125000
    700512761           3.25               12.3337                       3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005127000
    700512781           3.25                 12                          3/1/2012                       0.25               0.38                            RDN                                     12                           0.13                 lasall               100251207005127000
    700513689             5                  14                          3/1/2012                       0.25               0.44                            RDN                                     25                           0.19                 lasall               100251207005136000
    700514224           3.25               13.625                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005142000
    700514786           3.25               13.625                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005147000
    700514788             5                13.875                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005147000
    700514905             5                14.0418                       3/1/2012                       0.25               0.74                            RDN                                     25                           0.49                 lasall               100251207005149000
    700514942           3.25                13.25                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005149000
    700515095             5                14.375                        4/1/2012                       0.25               0.52                            RDN                                     25                           0.27                 lasall               100251207005150000
    700515198           3.25                 13                          4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005151000
    700515357             5                 13.75                        3/1/2012                       0.25               0.54                            RDN                                     12                           0.29                 lasall               100251207005153000
    700515573             5                  14                          4/1/2012                       0.25               0.81                            RDN                                     30                           0.56                 lasall               100251207005155000
    700515678           3.25               13.125                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005156000
    700516040             5                 14.25                        4/1/2012                       0.25               0.49                            RDN                                     25                           0.24                 lasall               100251207005160000
    700516203           3.25                13.5                         4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005162000
    700516282           3.25               13.7299                       4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005162000
    700516382           3.25               11.875                        3/1/2010                       0.25               0.25                                                                     0                             0                  lasall               100251207005163000
    700516543           3.25                12.75                        4/1/2012                       0.25               0.38                            RDN                                     12                           0.13                 lasall               100251207005165000
    700516585           2.25               12.625                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005165000
    700516685           3.25                12.75                        4/1/2012                       0.25               0.52                            RDN                                     12                           0.27                 lasall               100251207005166000
    700517192           2.25               11.625                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005171000
    700517307           2.25                12.75                        4/1/2017                       0.375             0.805                            RDN                                     12                           0.43                 lasall               100251207005173000
    700517331           3.25                12.25                        3/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005173000
    700517995           2.25                11.25                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005179000
    700518319             5                14.3099                       4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005183000
    700518401           3.25               11.625                        4/1/2012                       0.25               0.25                                                                     0                             0                  lasall               100251207005184000
    700519305             5                  14                          4/1/2012                       0.25               0.52                            RDN                                     25                           0.27                 lasall               100251207005193000
    700520401           2.25                11.75                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005204000
    700522121           2.25                 12                          5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005221000
    700522562           3.25                12.75                        4/1/2012                       0.25               0.52                            RDN                                     12                           0.27                 lasall               100251207005225000
    700523424           2.25                12.75                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005234000
    700524321           2.25               11.375                        5/1/2017                       0.375             0.515                            RDN                                     25                           0.14                 lasall               100251207005243000
    700524706           2.25               12.625                        5/1/2017                       0.375             0.635                            RDN                                     30                           0.26                 lasall               100251207005247000
    700525294           2.25               12.875                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005252000
    700526560           2.25               12.375                        4/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005265000
    700527593           2.25                11.75                        5/1/2017                       0.375             0.375                                                                     0                             0                  lasall               100251207005275000
    700530585           2.25                12.5                         5/1/2017                       0.375             0.665                            RDN                                     35                           0.29                 lasall               100251207005305000
    406848227           2.25                12.25                        1/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100070410511140000
    407393908           2.25                12.75                        4/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100145900029082000
    407676026           2.25               11.375                        5/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100034200057101000
    407800847           2.25                13.25                        3/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK
    408645862           2.25               12.375                        7/1/2016                       0.375             0.375                            RDN                                     30                             0                   LSBK                100024200013326000
    408645880           2.25                 11                          7/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100024200013349000
    408645976           2.25               12.125                        8/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100024200013547000
    408879535           2.875              12.625                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    409107597           2.25                11.75                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700039642000
    409107609           2.25                 12                          8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700039668000
    409107626           2.25               11.875                        9/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700039690000
    409107638           2.25                11.75                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700059921000
    409107652           2.25               11.875                        9/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063283000
    409107677           2.25                11.75                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063352000
    409107682           2.25               11.875                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063363000
    409107687           2.25                11.75                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063387000
    409107688           2.25                11.75                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063389000
    409107697           2.25               12.125                        9/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700063452000
    409107699           2.25               11.375                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700089762000
    409107700           2.25               11.375                        8/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700089765000
    409107704           2.25               11.375                        9/1/2016                       0.25               0.25                            NO                                       0                             0                   LSBK                100013700089775000
    409360322             7                  13                          10/1/2008                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100175200003070000
    409405650             5                12.625                        10/1/2011                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100071000100393000
    409579520           3.25                11.5                         10/1/2011                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100074800266063000
    409579525           3.25               10.625                        10/1/2011                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100074800802061000
    409833647           2.875              13.375                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100062700450205000
    409833666           2.875               13.25                        10/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100062700451501000
    409866737           3.25                11.75                        11/1/2011                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100074800274060000
    409988748           2.25               11.875                        11/1/2011                      0.25               0.25                           NOMI                                      0                             0                   LSBK                100031800510643000
    410057500           2.25                12.5                         11/1/2009                       0.2               0.2                             NO                                       0                             0                   LSBK               M100133700017539167
    410057505           2.25                13.75                        11/1/2009                       0.2               0.2                             NO                                       0                             0                   LSBK               M100015700074071313
    410116868             5                 13.25                        12/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK                100256014000637000
    410117657           6.999              12.999                        10/1/2009                      0.25               0.25                            NO                                       0                             0                   LSBK
    410117670           7.75                13.75                        10/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK
    410117812           7.75                13.75                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK
    410117830           7.375              13.375                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK
    410239188           2.25               11.675                        11/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100052690884446000
    410543585           6.24                12.24                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007024000
    410543589           6.84                12.84                        12/1/2009                      0.25               0.93                           RMIC                                     12                           0.68                  LSBK                100077960000358000
    410543618           5.29                13.29                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077960000373000
    410543621           6.64                12.64                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007113000
    410543623           5.48                13.48                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007158000
    410543627           6.49                12.49                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007059000
    410543635           5.09                12.09                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007136000
    410543647           5.59                12.59                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077960000340000
    410543688           6.84                12.84                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007072000
    410543693           5.99                11.99                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007107000
    410543694           6.69                12.69                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007107000
    410543702           6.99                12.99                        12/1/2008                      0.25               0.25                            NO                                       0                             0                   LSBK                100077910007155000
    410621707           2.25                11.5                         9/1/2016                       0.375             0.375                            NO                                       0                             0                   LSBK                100010400389922000
    410621764           2.25                12.5                         10/1/2011                      0.375             0.375                            NO                                       0                             0                   LSBK                100010401455209000
    410677557           2.25               11.125                        12/1/2011                      0.175             0.175                            NO                                       0                             0                   LSBK               M100057400002586842
    410677621           2.25               10.125                        11/1/2011                      0.175             0.175                            NO                                       0                             0                   LSBK               M100047131361000272
    410677664           2.25               11.375                        12/1/2011                      0.175             0.175                            NO                                       0                             0                   LSBK               M100015700073201556
    410727408           3.25               10.875                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100074800264064000
    410727410           2.25               10.375                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100074800802062000
    410862707           5.625              11.625                        1/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK
    410862716           6.25                12.25                        1/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK
    410925895           4.125              12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100212200000643000
    410925897            4.5                13.25                        2/1/2012                       0.25               0.25                            RDN                                     30                             0                   LSBK                100212200000643000
    410925902             5                 13.75                        2/1/2012                       0.25               0.25                            GE                                      30                             0                   LSBK                100212200000636000
    410925912           2.75                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100212200000649000
    410966976           3.25               10.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100074800276061000
    410966977           3.25                10.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100074800327070000
    411005541           2.25                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057492000
    411005547           2.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057506000
    411005564           2.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057466000
    411005568           2.25               12.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK
    411005572           2.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057502000
    411005574           2.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK
    411005577           2.25               12.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100034200057504000
    411005591           2.25               11.375                        2/1/2017                       0.375             0.375                            NO                                       0                             0                   LSBK
    411023090           2.875              11.625                        9/1/2007                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700072325422
    411023097           2.875              11.875                        1/1/2008                       0.375             0.375                            NO                                       0                             0                   LSBK               M100015700075392841
    411046285           2.25                 14                          12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100147388061012000
    411046286           2.25                12.25                        12/1/2011                      0.25               0.25                            NO                                       0                             0                   LSBK                100147388061101000
    411046288           2.25                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100541588061212000
    411046293           2.25               13.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100541588070104000
    411046295           2.25                12.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100541588070105000
    411046298           2.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100541588070107000
    411108510           2.25               12.875                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000270000
    411108520           2.25                13.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000281000
    411108526           2.25               12.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000285000
    411108528           2.25                12.25                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000287000
    411108538           2.25               13.375                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000288000
    411108556           2.25               12.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000290000
    411108563           2.25                 14                          2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000293000
    411108576           2.25                12.75                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100307200000298000
    411285589           2.25                11.5                         4/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285594           2.25                11.25                        6/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285595           2.25               11.125                        6/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285597           2.25               11.625                        6/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285599           2.25                 11                          6/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285601           2.25                11.5                         7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285604           2.25               10.875                        7/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285605           2.25               11.125                        7/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285607           2.25               11.375                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285610           2.25                11.75                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285613           2.25               11.875                        8/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411285615           2.25                11.5                         9/1/2011                       0.25               0.25                            NO                                       0                             0                   LSBK
    411419038           6.84                12.84                        3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007315000
    411419039           6.89                12.89                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007318000
    411419040           5.94                11.94                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077960000629000
    411419048           5.99                11.99                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007310000
    411419049           5.99                11.99                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077960000639000
    411419051           6.49                12.49                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007314000
    411419052           5.99                11.99                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007319000
    411419054           6.25                12.25                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007290000
    411419062           6.97                12.97                        3/1/2009                       0.25               0.25                            NO                                       0                             0                   LSBK                100077910007307000
    411452645           2.25               11.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080650000
    411452646           2.25                11.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080659000
    411452647           2.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080668000
    411452651           2.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080755000
    411452652           2.25                11.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080755000
    411452653           2.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080796000
    411452654           2.25                11.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080801000
    411452655           2.25                11.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080801000
    411452656           2.25                11.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080804000
    411452657           2.25                11.25                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080807000
    411452660           2.25               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080819000
    411452661           2.25               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080820000
    411452663           2.25                8.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080830000
    411452664           2.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080834000
    411452665           2.25                 11                          3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080835000
    411452666           2.25               10.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080840000
    411452667           2.25                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080843000
    411452668           2.25               11.625                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080860000
    411452670           2.25                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080864000
    411452672           2.25                11.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080871000
    411452675           2.25               11.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080878000
    411452676           2.75                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080881000
    411452678           2.25                11.75                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080898000
    411452679           2.25                11.5                         3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080912000
    411452680           2.25               12.125                        2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080912000
    411452681           2.25               11.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080915000
    411452682           2.25                 9.5                         2/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080916000
    411452683           2.25               10.625                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080925000
    411452685           2.25                9.125                        3/1/2010                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080926000
    411452686           2.25               11.125                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080940000
    411452689           2.25               12.375                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080950000
    411452690           2.25               10.875                        3/1/2012                       0.25               0.25                            NO                                       0                             0                   LSBK                100062500080951000






--------------------------------------------------------------------------------